I declare resumed the session of the European Parliament adjourned on Thursday, 12 February 2004.(1)
By letter of 24 February 2004, the President of the Catalonian Parliament informed us that Mr Joan Colom i Naval has been appointed a member of the Catalonian Court of Auditors.
Mr Colom i Naval, I congratulate you on this appointment and, pursuant to Rule 8(4) of the Rules of Procedure, inform the House that Mr Colom i Naval's mandate as a Member of the European Parliament – in long and good standing, I might add – officially terminates tomorrow, 26 February 2004. So, Joan serves his last day here, and will carry from this House our respect and our best wishes.
By letter of 19 February 2004, the Belgian authorities informed me that Mrs Frédérique Ries has been appointed a member of the Belgian Government. Again, let me – in this case in her absence – congratulate Mrs Ries on this appointment and note, pursuant to Rule 8(4), that her mandate as a Member of the European Parliament has terminated and that a vacancy exists as of 12 February 2004.
In the same letter, the Belgian authorities informed me that Mrs Ries had been replaced by Mrs Jacqueline Rousseaux with effect from 19 February 2004. I welcome our new colleague and remind Members that credentials must be verified in line with the appropriate procedures.(1)
Mr President, I just wanted to draw the attention of the House to a major seminar that has been held in Dublin over the last two days on the subject of HIV/AIDS. I would also like to draw to the attention of the Commission what emerged during that conference, particularly that the growth in the incidence of AIDS has been so horrific that it has been considered worse than the spread of the Black Death in the 14th century. I hope very much that colleagues – not only within this session of the Parliament but also in the next Parliament – will recognise the serious, catastrophic and deadly problem we are facing.
I hope, too, Mr President, that as you were present in Dublin, we will see some continuity from that conference.
The conference you mentioned, Mrs Banotti, adopted a declaration. At the next Conference of Presidents, I propose to give a copy of that declaration to the Group leaders and also to give a brief account of my own sense of the meeting on HIV/AIDS, which indeed imposes a duty of care on this institution and on the European Community in general.
Mr President, I draw attention to the fact that in a recent Eurobarometer poll European voters identified the subject of immigration among the top four issues for the forthcoming election campaign.
We have a situation in which Member States in the last five years have so far failed in their Treaty obligation to establish a common asylum and immigration policy offering a reassurance of orderly control of asylum and immigration, a level playing field and responsibility-sharing. They have made a complete mess of free movement from the new Member States and in some Member States – such as my own – there has been complete hysteria from the popular press; there is a worrying rise in anti-Semitism and Islamophobia; passions have been inflamed by the proposed ban in France on the wearing of headscarves, and so on.
We therefore face quite a dangerous situation. Mr President, when you meet the heads of government at the forthcoming summit, would you ask them to do everything in their power to ensure that the subjects of immigration, asylum and the integration of immigrant communities are handled with sensitivity and tact so that we ensure that there is no extremist success at the forthcoming elections?
I take note of that suggestion.
Mr President, I returned just this weekend from a visit to the West Bank. I had been there on a fact-finding trip with a number of other Members of this House to get some information about the so-called security barrier and I was shocked by the sights that met me there.
This is not a barrier which is being built on the border between Israel and the West Bank; it is a barrier that has been built around the towns and villages of the Palestinian people. They are literally being walled in with no-man's-lands and permit-only exit and access, controlled by the Israeli defence forces. This is a recipe for continued destabilisation of the Israeli state; it is not a security solution.
I would appeal to you, Mr President, to convey my message – and perhaps the message of many others in this House – to the Council and to the Commission that in the International Court in The Hague we must come off the fence. We cannot be neutral with regard to the legality of the location of this barrier. I do not deny the Israeli state the right to build a barrier anywhere it likes on its own territory, but the Court must come down heavily against the legality of this particular barrier, which is imprisoning, criminalising and dehumanising the Palestinian people.
– Mr President, I would like to bring to your attention, and to that of this House, something I regard as a very sad situation in Slovakia, our neighbour and soon to be a Member State. It would appear from television reports that the government has cut social security benefits for the Roma, which has prompted many women and mothers – and, appallingly enough, their children as well – to loot food shops in order to get food. I do not in the least want it to be thought that I approve of violence in any form, but the Roma must be in a truly tragic predicament, and I would ask you, Mr President, to seek information and an explanation of this.
Mr President, ladies and gentlemen, on Monday, the Commission granted non-European wine producers – in South Africa, Australia and the USA – authorisation to use three denominations of Port wine: Tawny, Ruby and Vintage. This decision by the Commission has provoked a furious reaction in the Port wine defined region, the oldest wine region in Europe, and will have a devastating impact on the legitimate interests of Port wine producers.
This is a disgraceful decision, one to which we object in the strongest possible terms. This is not just a matter of economics; it is both highly sensitive and a cultural issue. The EU must support Port wine, its authenticity and the trademarks that it has acquired.
I would ask the Commission to make note of Mr Lage's comment.
Mr President, it is the comments of my esteemed colleague, Mrs Ludford, that cause me too to request the floor. I entirely agree with her that we face a very unpleasant situation in which we are in danger of seeing the forthcoming elections to the European Parliament characterised by a fear of foreigners and a hostility towards them.
I therefore wish to propose perhaps attempting to take action at this early stage. I am not normally one to propose new expenditure, nor am I normally one to propose that Parliament print glossy brochures extolling its own virtues, but I should like to make an exception in this case. Kofi Annan made an outstanding speech to us recently, and I would ask that this speech be printed, that it be printed in all the languages and that it be published in a presentable edition so that we can use it in the election campaign.
I think he made a fantastic contribution to this debate and issued an extremely necessary challenge to all the European peoples. Nearly everybody clapped – for the speech at least. That, then, is what I would call for.
That is a very good point. The speech is certainly being translated into the languages of the current 15 Member States and I will ensure it is also translated into the languages of the accession countries. I will also see if it is possible for our information services to distribute the speech through the mass media to reach a wider public than has thus far had access to it.
– Mr President, I wish to bring to your attention a written statement by Mr Glyn Ford, a Member of this House, in which he urges the boycotting of the products of a company in the European Union. I would also like this statement to be forwarded to the Council, the Commission and the Member States. I would ask you to call upon the Legal Service to make a statement as to whether this is in any way permissible. In Germany, my own country, it would be prohibited by law.
Mr President, I would like to take up the issue raised by a previous speaker. The decision taken by the Commission on 20 February amending the description, designation, presentation and protection of certain wine sector products is important because the problem does not just affect Portugal but all European wine-growing areas.
This decision merged the two categories with which we protected our highest quality products into a single category indicating quality wines and introduced the possibility for third countries to produce wines using our designations – using equivalent requirements as the only point of reference. In economic terms, this decision is a crisis for the entire European wine sector. At the same time, it also means that we are abandoning a series of quality guarantees to be given to consumers as regards European production.
Amongst other aspects, the Commission’s justification – which stresses how this decision was taken to aid talks within the World Trade Organisation – is extremely worrying, because we are continuing to open up Europe to products for which we cannot provide the consumers with guarantees.
Mr President, I want to alert Parliament and the Commission to the earthquake that occurred late last night in the Atlas mountains in Morocco and which has caused a considerable number of deaths there. I am also speaking on behalf of my friend and colleague Mr Deprez when I point out that there are a lot of people in Brussels and in this Parliament whose families are in Morocco. The Commission is very good at providing humanitarian assistance via ECHO, and this is an instance in which we should move as fast as we can.
I should add that, on behalf of Parliament, I am communicating with the authorities to ensure that they are aware of our expression of sympathy. Indeed, we need effective solidarity and I will communicate that to the Commission as well.
The next item is the Commission communication on its annual policy strategy for 2005.
. –Mr President, ladies and gentlemen, I have the honour of presenting the annual policy strategy adopted by the Commission this morning. It spells out the political priorities for 2005 and the initiatives necessary for their implementation. It also outlines the budgetary guidelines needed to ensure the priority initiatives are adequately funded.
Mrs Schreyer will comment on this last point. I will focus on the first issue I mentioned.
As of two years ago, it has become our custom to engage in a structured dialogue with the European Parliament and the Council on an annual basis. Given the special issues pertaining to 2004, the structured dialogue will take the form of a meeting of the Commission and the Conference of Committee Presidents to be held in April. Subsequently, there will be the opportunity to take stock at a second meeting with the Conference of Presidents in September.
We are aware that this is a transition year and that our institutions are due to pass the baton on to their successors. This is what makes the dialogue so vitally important. We have the crucial job of ensuring continuity of operation for our institutions in the best possible manner.
The process in hand is special as it is directed not only at the budgetary authority but also at the incoming Commission. It is important to guarantee continuity and consistency of the Commission’s policies and the fulfilment of our institutional obligations. This is what we are trying to do.
These, therefore, are our objectives. The first is to guarantee continuity. We need to pass the baton on smoothly to the next Commission. When the latter starts work, it will have to confirm or amend the priorities we are presenting here today. Our second objective is to prepare the ground for the incoming Commission in order to preserve the margin of manoeuvre on political and budgetary issues. Our third is to guarantee consistency with previously established strategic guidelines, especially the financial perspective.
Mr President, ladies and gentlemen, 2005 will be the first full year with a Commission of 25 members, a Union of 25 Member States, a new Commission and a new Parliament. It will therefore be the duty of this new Commission to begin to apply a political agenda consistent with its mandate.
Furthermore, 2005 will be a key year as regards concluding the negotiations on the adoption of the package for subsequent financial perspectives. This matter has to be resolved before the end of 2005.
Some very important issues will need to be borne in mind at the many meetings planned. These include the mid-term review of the Lisbon strategy, and reconsideration of the sustainable development strategy. I should point out that the aim is now long-lasting development and this calls for new measures to adjust and improve implementation. Other important issues will include defining the new social agenda, consolidation of the European area of freedom, security and justiceand concluding accession negotiations with Romania and Bulgaria. The report on Turkey will have to be presented before the end of the year. In the light of that report it should be possible to decide on the way forward.
At international level, the focus in 2005 will largely remain on issues relating to international security and stability, the fight against terrorism and the rebuilding of Iraq.
These are the priorities we propose. Allow me to emphasise once again that they will have to be ratified by the new Commission. The main objective is to see the enlargement process through appropriately, thus ensuring its success. This involves shaping the Europe of the future and moulding what already exists. It also involves ensuring correct operation of the enlarged Europe and full implementation of policies and standards in all Member States, new and old alike.
With this in mind, we have identified three priorities. The first is competitiveness and cohesion. The second is security and European citizenship. The third is external responsibility, association and neighbouring countries.
When considering the first priority, it is necessary to keep the most recent economic results in mind. They cannot be classified as anything but mediocre for the European Union as a whole. The persistent stagnation of our productivity and employment levels should also be taken into account, together with our desire successfully to integrate the new Member States. Reactivating growth should be the main political objective. This should be achieved by working unceasingly to improve the competitiveness of the European model whilst maintaining prosperity and cohesion and without abandoning key elements such as sustainable development.
The second priority is security and European citizenship. It is essential to remember that enlarging Europe both in terms of its territory and of its population will call for additional effort and greater coordination. This will be essential in responding to the challenges involved in dealing with the new common borders, the increased mobility of people within the area and the need to ensure security.
The European Union will have to manage a land border over 6 000 kilometres long and a maritime border totalling over 85 000 kilometres. There are already well over 15 million third-country nationals resident in the European Union and a further 1.5 million or so arrive every year.
Enlargement brings the question of the diversity of cultures and of the peoples of Europe into sharper focus. It presents us with the new challenge of European citizenship as an additional dimension of the Union.
Mr President, the third priority is the role of the European Union in the world, that is, its external responsibilities. Issues of association and neighbouring countries are especially important. The new dimension of the European Union, the new post-enlargement external borders mean there must be a stable and comprehensive political framework encompassing our neighbours to the south and east. The Commission will therefore implement a new Union policy for neighbouring countries, aimed at those that do not wish to join the European Union. In addition, the Commission’s external action will be determined by the following objectives. Firstly, to contribute to the enlargement process presently under way. This entails preparing for the accession of Romania and Bulgaria in 2007. Further to the decisions taken in 2004, the Commission will also pursue the pre-accession strategy with Turkey. It may also be possible to begin active negotiations with Croatia, if suitable progress is made.
As I said at the beginning of my speech, Mrs Schreyer will provide details concerning human and financial resources. I would, however, like to make it clear to you that the situation regarding these two issues is currently both critical and delicate, as she will explain in a few moments’ time.
The Commission’s proposal represents the minimum action necessary to ensure this institution will be able to shoulder its institutional responsibilities taking account of enlargement, and above all, of the new policies envisaged by the Union.
I hope that within the framework of the outstanding interinstitutional cooperation that has characterised the budgetary process, and in the knowledge of the support of this House, it will be possible to respond appropriately to these challenges.
.  Mr President, honourable Members, the Vice-President of the Commission has set out the Commission’s priorities for 2005, and, if the objectives and expectations of European policy are to be met, the necessary resources must be made available; 2005 will be the second year in which our Budget will cover a European Union of 25 Member States, and I very much hope that we will, at first reading, agree on a Budget for a European Union to which all the people of Cyprus will belong.
The Financial Perspective, which, last year, we adjusted to take account of enlargement, lays down the financial framework for the coming financial year. The adjustment was made in accordance with the decisions taken in Copenhagen and in line with the amendments introduced by your House. The decisions taken in Copenhagen, as set down in the accession treaties, set out the financial commitments made to the new Member States. In addition, the Council has made decisions concerning the augmentation of pre-accession aid for Bulgaria, Romania and Turkey, which means that enlargement has left its unmistakeable stamp on the changes in the 2005 Budget in comparison with this year’s. Whilst the enlargement of the EU is a great gain in political, economic and ecological terms, it also presents challenges to the new Member States, who must implement all the EU’s laws, and also to the Commission, which, as guardian of the treaties, must ensure that they do so, and that their integration over the coming years is successful.
To do this, there will have to be changes in the Commission’s personnel. As long ago as 2002, the Commission presented the overall development plan, according to which a total of 3 900 new posts are necessary. It is planned that there will be 700 additional posts in 2005, and we will be asking the budgetary authority to approve them.
Let me also take this opportunity to follow my fellow-Commissioner Mrs Loyola de Palacio in extending very warm thanks to the budgetary authority, and most especially to Parliament. You have been very supportive of the Commission over the past years, and we continue to count on your support, which will enable the new Commission, too, to cope with the demands made upon it, and the tasks it has to perform, as an institution.
For 2005, the Financial Perspective plans a framework of EUR 114 billion, with upper limits for the financial commitments that we are capable of taking on in internal and external policies, as well as in administrative expenditure, that are lower than provided for in the programmes; the reason for this is that prices have needed less adjustment because of exchange rate fluctuations. We will therefore have very little room for manoeuvre next year.
The Secretaries-General of the institutions will, over the coming days, be presenting a report on how we are going to manage with this tight budget. Even though funds for new initiatives, in both the internal and external policy spheres, are very limited, the Commission is nevertheless proposing, for 2005, new initiatives and increased resources in line with our priorities, for example, in transport and energy, for the preparation of a European air traffic management system; in the area of industrial policy, for the establishment of agency for the testing of chemical substances; in justice and internal affairs, for the further development of the Schengen Information System, whilst, in the field of research, there is a need for more funding for the decontamination of nuclear research facilities. Those are just a few examples.
In foreign policy, we need to do what we have undertaken to do in the various areas – our commitments to combat Aids, action measures in Kosovo, and cooperation with non-governmental organisations in strengthening democracy. We are at present reckoning on a financial commitment to Iraq still being needed in 2005, so we will again have to have recourse to the flexibility instrument if we are to be able to perform the tasks that the European Union has taken on.
As the Vice-President has already explained, the discussions on the 2005 Budget will relate to all institutions in the new framework or with changes in their composition. It will be a new experience for the Council to adopt a Budget for 25 Member States. Although there will be a newly-elected Parliament as early as first reading, it is a very good thing that, in the person of Mr Garriga Polledo, we have appointed a principal rapporteur who is very experienced and who will ensure continuity in the debates.
There will be a change of Commission between the first and second readings of the 2005 Budget. In purely institutional terms, we will see many new faces in the 2005 Budget procedure. On 16 March, we will be having a trialogue to discuss the priorities for the 2005 Budget, and I am confident that we – having succeeded in doing so in earlier years – will be able without delay to come to an agreement about them, so that the European Budget for 2005 can, once more, be a good one.
I should like to thank both Commissioners for their introductory remarks. Of course, this year we are to see a moment of change, but both Commissioners also stressed the need for consistency and continuity.
– Mr President, we regret that the President-in-Office of the Council and Mr Prodi, the President of the Commission, cannot be here to see the presentation made today by the Vice-President and the Budgets Commissioner. I believe this is a very important occasion. I cannot imagine what political engagement can have kept them away from Parliament today.
Be that as it may, I would like to thank the two Commissioners for their presentation. We understand the reasons for this delay. Nevertheless, I would like the Commission for its part to understand the problems the delay experienced has already caused Parliament. For the first time, Parliament is going to implement a budgetary year in the light of the evaluation report based on the annual policy strategy document. I would therefore like to ask the Commissioners if they undertake to keep to the schedule the Budget Commissioner just outlined. I would like confirmation of this. No further delay is acceptable.
Furthermore, as Commissioner Schreyer is aware, Parliament has already reached its own positions on the financial perspective. It has reached positions on fundamental issues such as safeguarding our parliamentary rights and the length of financial perspectives. Parliament has already made its views known on the latter. A position was also reached on our priorities for the future. We would like the political priorities of what is to be financed to be absolutely clear before any ceilings are fixed.
Commissioner, as regards further enlargements, you will be aware that this House is of the opinion that it is essential to ensure beforehand that the European Union has both the institutional and the financial capacity to absorb new members.
Concerning the categories, be assured that, as on other occasions, Parliament will support you on the new posts, as long as we engage in a rational dynamic process. In any case, we shall require a fuller definition.
Finally, as regards the financing of category 4, I think you should really approach the Council, Commissioner, notably the signatories of the so-called ‘One per cent letter’.
.  Let me start with many thanks to Mr Garriga Polledo for his assurance of continued support for the Commission. I think we really have to stress the fact that enlarging by adding ten new Member States is no trifling matter, and the public expect the European institutions to apply the law even-handedly from the word go. Doing that also requires the necessary complement of personnel, not least, of course, where languages are involved, and we have to guarantee that those positions will be filled.
I will answer your last question as to what the 2005 Budget will be like by saying that we have of course not got as far as a draft Budget, but it is already plain that the Council has already decided on certain increases. What this means is that there are more or less external factors that we have to take on board, and our consequent decisions have to respond to this reality. I would see it as a very bad sign if, just before enlargement, we were to start questioning the decisions taken in Copenhagen. Nobody wants to do that, and we will of course take that into account in the preliminary draft Budget. I can assure the rapporteur, Mr Garriga Polledo, that the preliminary draft Budget for 2005 will be submitted in due time.
– Madam Vice-President of the Commission, Commissioner, whilst I can endorse your priorities wholeheartedly, I wonder if you, Madam Vice-President, do not also think that there is a particular motto under which we can march into 2005, and that it is ‘Growth and Employment’? Do you not agree that we all share in responsibility for the fact that this Europe of ours has not, over recent years, seen sufficient growth and enough job creation, and that this is a very important task for the new Commission? Now that there has been talk at this tripartite summit of a super-Commissioner or Commission Vice-President with responsibilities for economic reform, do you not also think that, if there is to be such a person, he or she should primarily have responsibility for growth and employment, since we will find it difficult to advance the European ideal if we fail to prioritise these two things?
Let me now turn to something originally mentioned by Mrs Flemming: the Roma and Sinti. In the enlarged Europe, after Bulgaria and Romania have joined it, there will be 8 million Roma and Sinti, living in social conditions that are extremely difficult, and more difficult than in many Member States. Are you willing, at this early stage, to prepare the forthcoming Budget in such a way that there will be more financial support for the integration of Roma and Sinti in our society – even though it is more than just money that is needed? If not, we will face conflicts flagrantly contradicting the ideal of unifying Europe.
. – Mr President, ladies and gentlemen, I would like to take this opportunity to point out that, as Mr Prodi explained in his letter to the President of Parliament dated 20 February, he could not be here today as he had long-standing engagements with the Prime Minister of Romania and the President of Côte d’Ivoire. As it is unfortunately impossible for Mr Prodi to be in two places at once, he is not in the House today.
I prefer not to comment on the absence of the Council. I can certainly say, however, that we all like to have the three institutions together in this House. We would have welcomed the Council’s presence.
When it comes to the issue of employment and growth, ladies and gentlemen, I am not going to discuss the question of the Super-Commissioner. It will be for the incoming Commission to decide on how to organise a Commission of 25 members. According to the Treaty of Nice, the new President will have extensive competence in that regard. I think it is possible for it to be very well organised and to function very well. A 25 member Commission does not necessarily spell trouble. The opposite is actually the case.
Ladies and gentlemen, I do fully agree with you on the need to find a way of strengthening industrial policies. Mr Liikanen has worked hard on this over the years. It stands to reason, however, that it is essential to make further progress on this in the light of the new phenomenon of globalisation. It is also essential to develop external trade, as the two are closely linked.
The first issue, competitiveness and cohesion, involves both the aforementioned aspects. There is discussion of matters such as access to public markets and trans-European networks. There is discussion of the growth measures associated with the policy and strategy for growth. This relates to decisions taken at Lisbon and to the proposals made at the last European Council in Brussels. Issues such as moving forward with proposals concerning the interaction between industrial policy and other Community policies feature also. There are proposals to improve and simplify legislation relating to key industrial sectors. The aim is to strengthen competitiveness in sectors such as the automobile industry, construction, the cosmetics industry and the information society. As regards employment, there is also discussion of issues relating to the social aspects, amongst others. In short, I would like to say that many political measures are being considered with precisely this objective in mind.
As I said, Mr Swoboda is absolutely right. We need to restore growth. We need to achieve strong growth levels in order to move forward and absorb the new Member States. We need enlargement to be successful. We all hope and expect it will be.
– I too would like to thank both the Vice-President of the Commission and Commissioner Schreyer for the very clear and comprehensive account of the financial planning for 2005, and especially for Mrs de Palacio’s observation that a 25-member Commission can and will function every bit as well as the one we have at present. Of that, I too am convinced, and I think it highly important that this Commission should not merely be open to twenty-five members, but should also be credible, strong and capable of putting its policies into practice. The issues around the Stability and Growth Pact show just how important that is; this is where the Commission has already passed a test and has yet to pass another by backing stability and growth and safeguarding the policies and principles underlying them. That is in the interests of all of us, as ‘business and growth’ and ‘stability and growth’ are the two sides of the same coin.
Something, though, that I regard as a very important area, and about which I would like to ask you a question, is security policy, involving judicial cooperation, security and freedom in an enlarged European Union. Resources are available for it, and it is a very important area. Where, in it, do you want the specific policy priorities to be – in securing borders or combating drugs? The citizens of the European Union expect enlargement to bring greater security rather than to diminish it, and for this the funding must be guaranteed, so that the external borders can be properly secured, and methodologies developed to effectively combat international crime and illegal immigration.
.  Mr President, let me start with Mr Swoboda’s question on the position of the Sinti and Roma in the European Union, and reiterate that, in all the negotiations on enlargement conducted by the Council and the Commission, very particular attention has been given to the issue of how minorities are treated. We have examined this question with particular care, and it is quite clear that enlargement will greatly strengthen these minorities in their rights and, above all, protect them. In consequence, I believe that these minorities will themselves welcome the enlargement of the European Union. As far as the financial and social dimension is concerned, the new Member States will have access to the Social Funds, which share in funding special programmes vital to the integration of minorities. In 2005, the new Member States will be able to draw on a total of EUR 900 million from the European Social Fund, and I believe it important that we should ensure that some of this money is applied for this purpose.
Turning to the security issues, this is an area in which the Council has taken more and more decisions; in no other area has the Council adopted so many new resolutions over recent years as in the area of justice and internal affairs, and it goes without saying that these must also be backed up by funding. In 2005, for example, it is planned that more funding should be made available for the Schengen Information System than had previously been planned, increasing the amount by an additional EUR 4 million. If I may mention just a couple of courses of action, proposals have been made for funding the conversion of the European Police College into a European institution for training senior police officers, and the network of national training institutes is to be built up. I would also point out that, over recent years, we have also greatly increased the number of staff working in this area. If I may quantify this, in 1999, there were 82 posts allocated to this area, whereas next year there will be over 300 of them, the object being to create the area of freedom, security and justice in Europe that we all need.
Mr President, I am speaking on account of the Vice-President of the Commission, Mrs de Palacio, and the head of the Italian Government, Mr Berlusconi.
I am speaking on account of Mrs de Palacio because, having been elected by Italian pensioners in 1999 to represent them within this Parliament, I have not, I am sorry to say, heard anything to confirm the policy for old people and pensioners that has to date been very poorly implemented by the European Commission.
I am speaking on account of the President of the Italian Government Mr Berlusconi because, even though he knows the secret of the elixir of long life and eternal youth, he has not yet imparted this and so we will continue to grow old in Europe.
This concerns me greatly because many more pensioners need to hear confirmation that the European Commission, like the European Parliament, is on their side when it comes to combating the rapaciousness of the ministers responsible for the budget in the Member States.
– Mr President, I am sure anyone would like to enjoy eternal youth, and that the honourable Members of this House are no exception to that rule.
Seriously, however, I would like to say the main concern within the competence of the European Union as regards pensioners relates to the sustainability of pensions systems in the different countries of the European Union. There are calls for this to be the first area to be tackled. In fact, the reports on the condition of the economy in the various Member States are systematically taking account of this issue in analysing the situation.
In this context, it is appropriate to consider the level of cover and the levels of balance and sustainability in pension systems, in addition to the debt, deficit or growth. As the honourable Member will be aware, a number of Member States of the Union are introducing changes to ensure pensions systems stand the test of time. That is what needs to be assured first of all.
The second issue concerns the ageing of Europe’s population. Provision has been made for this in a range of policies. Ageing does not appear separately because when presenting priorities, one inevitably condenses the actions proposed into a few points. Ageing is certainly taken into account in connection with the quality of health care, means of transport, or facilities for those with impaired mobility. That stands to reason. These are just some examples of the types of policies involved. After all, quite apart from the debate on pensions, the aim has to be to ensure that older people are fully integrated into the wider society. They must never be sidelined or discriminated against. On the contrary, they must always be at the forefront of our minds, and we should strive to ensure they are fully integrated and included.
Mr President, I should like to thank the Commissioners for their statement.
On external actions, I noted that the Commissioner mentioned Iraq but did not mention Afghanistan. The European Union has done a lot in Afghanistan; we have committed and spent money faster than ever before in keeping our promises. I am worried about the security situation in Afghanistan, however. The money might just as well have been thrown down the drain if the situation reverts to where it was a couple of years ago under the Taliban.
The same situation applies to Iraq. Unless the security situation is secured, we are putting money from the poorest people in the world into an area which is quite rich. I feel that there is some measure of caution that we need to exercise in whatever we do in Iraq, unless the security situation confirms that the funds we give for cooperation and development are secured and that we are not wasting the money because the situation becomes unstable and dangerous.
On the point of the Lisbon Agenda, I should like to ask the Commissioner to look back at the record of the Conservative Party: in 1977 my country was considered the sick man of Europe; my party got into power under Margaret Thatcher and we are today one of the richest and most prosperous regions of Europe. You do not need to go and reinvent the wheel: please read the books.
Which female Commissioner would like to respond to that British challenge?
– Mr President, it appears that a degree of gender balance has indeed been achieved. Much remains to be done in that regard in the wider world, however. Hopefully, the gains made will be consolidated and built upon. That is what I am hoping for from the incoming Commission. Nonetheless, it is true that a glance at the ten new candidatures reveals a degree of imbalance. That is just too bad. What we need to do is work with the situation as it is, not simply talk of quotas.
I shall now turn to the concern expressed by the honourable Member. The fact that there is no specific mention of Afghanistan certainly does not mean that action in that country will not be maintained. Commitments were made to Afghanistan and will obviously be honoured. What is currently at issue is the Union’s contribution to the rebuilding of Iraq. The honourable Member is of course right to say that the situation in those two countries is completely different. The opportunities open to Iraq are not the same as those available to Afghanistan. The latter is a much poorer country. It has far less potential and natural resources of its own. Once Iraq’s infrastructure is back in place and the country’s potential can be released, its future should look more hopeful. I am sure we all hope this will very soon be the case.
Moving on to the Lisbon Agenda, you are quite right, ladies and gentlemen. There is no need to keep on reinventing the wheel. I fully agree with the honourable Member that what has to be done is implement the agreements reached at Lisbon. The Lisbon reforms must be carried through, implemented and developed in all Member States of the Union. That is the way to ensure the economy becomes more competitive. Next year’s mid-term review will of course reveal, amongst other things, whether activity at Community level has been in line with the objectives set.
In the case of areas I am very familiar with, like transport and energy, I do believe everything that should have been done has been done. Only a few issues remain under negotiation between Parliament and the Council. I think the same is true of other areas too.
There certainly are some outstanding items. The main shortcoming, however, is the failure of Member States of the Union to implement structural measures. Progress has been very uneven in this regard. Some countries have forged ahead. Others are still experiencing problems. Nonetheless, it is to be hoped that the situation will soon improve, as all are aware of the need to act. A number of Prime Ministers, Heads of State and Presidents are on record as having made statements to that effect. The European Union sorely needs these reforms. I trust they will be given new impetus and implemented at the earliest opportunity.
I should like to thank colleagues and both Commissioners for their contributions.
That concludes the debate.
.  The 2005 APS (Annual Policy Strategy) forms part of the framework proposal for the 2007-2013 financial perspective and is the result of the project known as the ‘European Constitution’. This takes neo-liberal, federal and military development yet another step further.
The main axes place competitiveness ahead of cohesion, security ahead of citizenship and ‘foreign responsibilities’ – both civil and military – ahead of cooperation. This at a time when the financial context is increasingly restrictive, when new reductions are envisaged in the size of the budget and when a policy of spending cuts and redistribution is pursued in order to fund these priorities.
The first axis – the economic one – obliges us to comply with the objectives of the ‘Lisbon Strategy’, specifically with the (liberalisation of) services Directive, which proposes to use the financial services markets as a template for the ‘defence market’ and to create a ‘research’ space aimed at commercialising scientific and technical progress.
The second axis – security – suggests that we should put in place border management and create a police force, in order to control migratory flows, in line with the interests of employers, and in so doing strengthen the trend towards security in the name of combating terrorism.
The third axis – external affairs – is concerned with ‘defence’ and places emphasis on creating a free trade area in Europe and the Mediterranean, thus turning the EU into a regional power.
We oppose this project. A different Europe is possible and necessary.
The next item is the joint debate on economic and financial guidelines:
Council and Commission statements on the Spring Summit: follow-up to Lisbon, and two reports on behalf of the Committee on Economic and Monetary Affairs:
- Report (A5-0045/2004) by Christa Randzio-Plath, on the situation of the European economy, report on the broad guidelines for economic policies;
and
- Report (A5-0044/2004) by Roberto Felice Bigliardo, on the communication from the Commission to the Council and the European Parliament on public finances in EMU – 2003.
. Mr President, I welcome the opportunity to brief Members of the European Parliament today on our plans for the spring European Council. The Taoiseach, Bertie Ahern TD, wrote to heads of state or government on 17 February 2004 and communicated our proposed priorities for the Council, as outlined in the draft annotated agenda for the Council, which Members will have seen. We intend to reserve the morning session of Friday, 26 March for our annual consideration of the Lisbon strategy of economic, social and environmental renewal.
The Parliament will already be aware, from the Taoiseach’s address on 14 January 2004, that in its presidency programme, Ireland is giving the highest priority to the implementation of the Lisbon strategy. As presidency we are acutely conscious that we are almost at the half-way point with regard to the 2010 deadline by which the targets set in 2000 must be reached. It is important to note the considerable progress that has already been achieved on areas ranging from energy liberalisation to the implementation of the internal market in the financial services area.
Notwithstanding the clear progress that has already been achieved, we must equally recognise that more needs to be done to enable the Union to capitalise on the promising signs of economic recovery. We want the European Council to convey a message of determination and confidence, demonstrating that the requisite political will exists to enable us to step up the pace of reform. We intend to call on governments, the European Parliament and the Commission to work together to overcome the obstacles inhibiting the implementation of agreed reforms, so that we can complete the necessary legislative programme and then transpose agreed measures quickly into national law.
We have identified two overarching priorities for the spring European Council, namely sustainable growth and more and better jobs. We are adopting a holistic approach to the issue of growth, recognising that we need to take action on a range of factors such as competitiveness, innovation, environmental sustainability and social inclusion if we are to make the European economy more dynamic. We need to enhance competitiveness so that our economy can withstand global challenges. It is equally vital that we take specific steps to make the internal market more vibrant. We are focusing, in this regard, on two particular areas: financial services and the services sector more broadly. We believe that an effective single market in the financial services area will enable the EU economy to grow significantly by increasing the provision of more and cheaper capital. We hope that the European Parliament can engage constructively with us in pursuing this objective by helping to finalise the remaining elements of the Financial Services Action Plan, particularly the proposed directives on transparency and investment services, before the end of its current term.
We are all aware that the services sector has powered the EU economy over the past decade, providing a dynamic motor for growth that has accounted for 70% of the EU’s GDP and of its employment opportunities. We see the full application of internal market principles to that sector as a vital tool in enabling competitive businesses to expand throughout the EU and offer greater choice to EU consumers. Consequently, we look forward to fruitful cooperation with the Parliament in advancing significantly the proposed directive on the internal market for services next year.
The Lisbon strategy explicitly recognised that for the EU to compete globally, it must make the transition to a knowledge-based economy in which leading-edge technology and expertise will provide crucial added value to EU products and services. However, we continue to lag behind our most important international competitors in terms of our investment in, or the priority attached to, innovation. The number of researchers in the EU accounts for only 5.7 per 1000 workforce, while the corresponding figures are 8.1 per 1000 for the US and 9.1 per 1000 for Japan. Indeed, as the Commission’s spring report has noted, the private sector contributes three times more investment in human capital in Japan and a staggering five times more in the US than in the EU.
Each of our institutions, national governments, the Council, the Commission and Parliament will need to see how we can provide dynamic solutions that will foster a climate in business that is more conducive to innovation. As a first step in that process, we have proposed that the European Council should agree that Member States should consider targeted supports and incentives to encourage greater research and development investment by businesses. Equally, if we are to increase the number of researchers undertaking the work necessary to enable our economy to grow, it is important to look at how we might retain our own researchers and attract researchers from other countries into the EU. The Council looks forward, in this regard, to the continued cooperation of Parliament to ensure the early adoption of the forthcoming draft directive on the mobility of third country researchers.
I am personally committed to the objective of ensuring better regulation within the EU. I firmly believe that better regulation can enable the EU economy to grow significantly by achieving the right balance that will allow the interests of the public to be safeguarded while at the same time easing any unnecessary burdens on business. The presidency has developed a joint initiative with the succeeding presidencies – the Netherlands, Luxembourg and the UK – aimed at giving priority, over the next two years, to the objective of better regulation.
Our second priority is that of more and better jobs. Our presidency approach to the issue of employment is informed by the recommendations of the Employment Task Force chaired by Mr Wim Kok which reported to the European Commission at the end of 2003. We welcome the full incorporation of the Task Force’s policy messages into the analysis and assessment outlined in the Joint Employment Report. We are proposing, consequently, that the European Council should agree that, within an overall employment strategy, Member States should give urgent attention to three structural challenges, namely adaptability, greater labour force participation and investment in human capital.
As you are aware, we set targets under the Lisbon strategy that female labour force participation should reach 60% and that the rate for older workers should increase to 50% by 2010. The Commission’s spring report has recorded the increase in the female employment rate over the past three years to 55.6%, in part because of the progress made on improving the availability and accessibility of care facilities for children under three. If we can maintain that rate of progress, we have a realistic chance of meeting the 60% target for female participation by 2010.
As presidency, we consider that the most urgent issues needing to be addressed, with regard to attracting more women into the workforce, are the continuing pay disparities experienced by women and the importance of more family-friendly work environments. However, we have more serious difficulties with regard to the target in respect of the employment rate for older workers. The employment rate for the cohort of workers aged between 55 and 64 had reached only 40.1% by 2002, meaning that another 7 million jobs would be required to enable us to meet the 50% target by 2010. Conscious of the importance of this issue, the Irish presidency is proposing that the right legal and financial incentives be put in place to retain older workers in the workforce.
The labour participation issue highlights the reality that implementation of the Lisbon strategy requires the commitment not just of national governments but of a range of actors including employers and trade unions. The support of employers is essential, for instance, if we are to create family-friendly and enabling environments that attract and retain female employees and older workers. Equally, we need the commitment of trade unions to facilitate the necessary adaptation to change that is increasingly essential in a competitive, global environment. We believe, therefore, that it is essential to explore ways of involving the necessary stakeholders more fundamentally in implementing our Lisbon goals.
The process of change is unavoidably difficult. However, we can build a better future for the citizens of our Union, and of the enlarged Union. We believe that the process of implementing the Lisbon strategy will benefit greatly from the contribution of the new Member States, each of which has had to manage fundamental and wide-ranging economic transformations. While we have much to do, the benefits for our citizens of our implementing the Lisbon strategy effectively will be considerable. The prize is a great one. Our work programme and the potential benefits for Lisbon are well encapsulated in the presidency theme that we have chosen. We, as Europeans, are 'working together' to ensure a 'better quality of life' for all the citizens of Europe by 2010.
Mr President, the Commission has come before the House once again accompanied by the President-in-Office of the Council, as it does every year. We are here to discuss the priorities for economic, social and environmental policy to be dealt with at the Spring Summit.
Since 2002 it has become established practice for future objectives to be set at the Spring Summit. If we ensure that the summit is effective and successful, we shall in addition be consolidating the emerging economic governance of the Union. I myself am an impassioned advocate of the latter, which is also endorsed by the whole Commission.
The Irish Presidency has just presented its priorities. It has also confirmed its ambition to make the summit a success, and its determination to do so. The Irish Presidency’s ambition and determination are supported by the analysis and conclusions presented in the Spring report. This analysis was well received in the debate held at the time. It received further support subsequently through the many contributions and initiatives by a good many Member States.
The overview provided in the Spring report is very clear. I shall not dwell on it, though I would like to make a few brief comments on the content. The material adopted on 21 January already contained the main political messages and key conclusions. A series of positive results was mentioned, notably concerning job creation. Six million jobs have been created despite the climate of weak growth. The considerable improvement in the situation regarding long-term unemployment and female employment was also mentioned. In addition, there was reference to opening up competition in strategic web markets, and to the increasing penetration of the Internet into schools, businesses, public administrations and homes.
A recent Commission study confirms that the economic reform process launched in recent years contributed to the additional growth of Europe’s GDP by over half a percentage point between 1996 and 2001. This is certainly a positive sign. It must not, however, lead to playing down the difficulties that have already arisen in connection with the process. These difficulties are particularly striking if they are set against the ambition and objectives defined at Lisbon.
Employment and productivity are not contributing enough to the growth of Europe’s GDP. The internal market remains too fragmented and the transposition of directives still leaves a great deal to be desired.
In essence, the overview confirms the validity of the Lisbon strategy. At the same time, however, it reveals the urgent need to recommit to the latter. Most importantly, it highlights the urgency of making every possible effort to implement the Lisbon strategy.
I shall now identify what the Commission believes the priorities are at this juncture. They can all be found in our report. Greater investment in networks and research is called for. So too is greater investment in development and innovation. It is also important to strengthen the competitiveness of the service industry and to introduce the changes needed to prolong working life. I would like to comment briefly on each of these aspects.
In the light of the slow growth experienced in recent years, it is essential to increase investment in infrastructures and research, development and innovation. In so doing, a more integrating approach involving the European dimension should be adopted.
Private investors are directly affected. They can and must draw on the potential for growth and medium- and long-term benefits resulting from the operation of an integrated economy without barriers.
It is incumbent on the public bodies, including European ones, to complete an appropriate regulatory framework at national and Community level as a matter of urgency. At the same time, the opportunity for a more ambitious political and financial support must be created. Strengthening investment in this way will prove more effective if it is in line with an overall vision such as that generated by the projects included in the growth initiative. Through the latter, the Commission and the European Council are seeking to coordinate efforts to overcome cross-border problems. I refer to problems concerning the development of infrastructures for transport, energy and telecommunications, and also for research, development and innovation.
Fostering the development of knowledge and human capital is crucial to this endeavour. Much remains to be done in this regard. Commissioner Reding is here with me today and will take the floor shortly. She will provide a detailed account of the relevant courses of action agreed within the framework of the Lisbon strategy.
Improving the competitiveness of industry and services is the next priority. Parliament and the Council must focus on the adoption of the legislative package to promote competitiveness. The package contains key proposals such as the recognition of professional qualifications, the Community patent, the most recent directives on financial services and the framework directive on services.
Further strategic reforms concern the review of the guidelines on the TENs and the action plan on environmental technology. It is also necessary to consider how the Lisbon strategy could be improved for the industrial sector.
The third priority is to promote active ageing, allowing older workers to remain active for longer. The elimination of financial incentives for early retirement could be one way of achieving this.
Mr President, if I may, I should like to make two further comments on the report on the Broad Guidelines for the Economic Policies of the Member States and the report on public finances.
The Commission’s recommendation concerning the 2004 update of the current Broad Guidelines on economic policy enabled Parliament to undertake an interesting study. Mrs Randzio-Plath has been largely responsible for the latter. Once again, Mrs Randzio-Plath has cooperated in the analysis of the Lisbon strategy and in developing the policies contained in these Broad Guidelines. She regrets their inadequate implementation and feels that investment is undoubtedly the key issue to focus on in future. The Commission certainly welcomes Parliament’s renewed endorsement of the main axes of the strategy on economic policy contained in the Broad Guidelines. The common broad agenda for structural reform is crucial to increasing Europe’s potential for growth.
The importance of sound and responsible management in macroeconomic policies should not be overlooked. It is essential for strengthening confidence and a precondition for increasing internal demand and employment. In this regard, my views differ from those contained in the draft resolution. I do not subscribe to the opinion that there is an increasing divide between the aims and objectives set at Lisbon and the current Broad Guidelines for economic policy.
I also fail to detect any lack of consistency between the instruments as is stated. The current guidelines cover the period 2003-2005. They focus in particular on the contribution by economic policies to attaining the Lisbon objectives over the next three years. Consequently, the aforementioned guidelines are a vital objective in the implementation of the Lisbon strategy. Their added value is to be found precisely in that they provide an integrated approach to dealing with the various challenges arising. This global approach is developing thanks to the rationalisation of policy coordination. In this regard, progress has been made in bringing the Broad Guidelines for economic policy into line with the employment guidelines. Overall consistency has improved as a result.
I should also like to comment on Mr Bigliardo’s report on public finance within the Union. It represents valuable and useful input. I appreciate the broad support for the Commission’s approach to strengthening the Stability and Growth Pact, and economic governance in particular.
The current framework for coordination of economic policies is based on clear principles, stable prices and monetary conditions, and healthy public finances. As our main objective is to promote growth, we believe this is indeed the most logical and appropriate framework.
Nonetheless, experience has shown that there is room for improvement as regards getting the pact under way or into practice. The Commission is undertaking a review. This will include discussion with other institutions and with the governments of Member States. The Commission intends to make more detailed proposals before the summer. I trust there will be an opportunity for me to discuss these specific points with the House.
The cornerstone of our strategy is the concept that short-term difficulties should not be dealt with in ways resulting in long-term imbalance. Instead, it is essential to tackle such difficulties bearing in mind the current economic situation, possible future challenges, and existing provisions for coordinating budgetary policies. This has helped in improving the budgetary situation and reducing the anticipated level of inflation. At this juncture, the major challenge is how to devote more attention to growth and sustainability of public finances.
My final remark on economic governance is that the objectives set at Lisbon were both ambitious and realistic. Success depended on the determination and commitment of one and all. It now seems that failure to meet the interim objectives will endanger the achievement of what had been agreed for 2010. Our key challenge is to ensure effective economic governance. Steady progress is being made at European level. The right priorities are being set and the appropriate measures and policies identified. When it comes to taking decisions, however, difficulties and delays abound. In addition, Member States have been unable to integrate the aforementioned priorities effectively into their various national policies.
The Commission is trying to do its duty by drawing attention to this programme. I believe it is useful to invite opinions on the best solution to the problem. It is important to seize the opportunities offered by the economic recovery and the momentum for enlargement so as to give the necessary boost to the Lisbon process.
The impetus must come from the European Council. The Irish Presidency has identified this as one of its priorities, hence the opportunity for strengthening coordination of economic policies. The Commission launched its consultation last month for the same reason. The Commission will also prepare proposals for the perspectives for the mid-term review of the Lisbon strategy. It is anticipated that this will be the main issue dealt with in the Spring report next year.
. Mr President, ladies and gentlemen of the European Parliament, I am pleased to be able to take part in this plenary sitting along with my colleague Pedro Solbes. The presence of both of us here is highly symbolic, because it signals that the Lisbon strategy is not based solely on economics and finance – although these clearly remain absolutely essential elements – but that crucial importance is also attached to its social and human dimensions. Who can overlook, for example, the fact that almost 20% of young Europeans leave the education and training systems without any qualifications? Who could fail to be concerned by the social exclusion to which some of our population are condemned? How can we respond to the growing need of individuals for lifelong learning that will enable them to keep working or to play an active part in the life of our societies? As I have often said, human resources are the prize asset of the Union, provided we can derive maximum benefit from them. But without high-quality education and training, it is illusory to imagine that we shall achieve our objectives in terms of growth, employment and social cohesion. The fact is that our economic potential hinges on our human capital. Experts have calculated, for example, that an increase of one year in an average person’s period of study would translate into a productivity gain of more than 6%. We are also aware that education is a key factor in civic and social integration. Ladies and gentlemen, the construction of the edifice for which the plans were drawn up in Lisbon must begin with the laying of solid foundations on the bedrock of education and training.
The spring report that the Commission adopted a month ago contains the observation that, despite some encouraging progress in a number of areas, the Union is still far short of the targets it has set itself. There are several reasons for this, foremost among which are excessive fragmentation of the internal market and sluggish transposition of the guidelines adopted within the framework of the Lisbon strategy. My colleague Mr Solbes has referred to these points.
An equally important reason for our shortcomings is the lack of investment in knowledge, whether in education and training or in research and innovation. In Lisbon, the Member States undertook to increase significantly the level of investment in human resources. But what is actually happening? Public investment in education, measured as a percentage of GDP, has made little or no headway and is even declining in some Member States. Moreover, private investment in education, especially higher education, is far from adequate in Europe when judged against the standards set by our competitors. Private-sector expenditure on education is four times as high in the United States and twice as high in Japan as it is here in Europe.
The same applies to research, where there is an alarming brain drain from the European Union to the United States. If we want to become a knowledge-based economy, the fact is that we shall have to generate fresh momentum, one of the key components of which must be research. Indeed, without public and private investment in research, the economy of the Union will stagnate, deprived of its motive force, which is knowledge. This is precisely why the encouragement of investment in research was placed at the heart of the Lisbon strategy.
April 2003 saw the adoption, after broad consultation, of the communication entitled , which identifies measures designed to increase the average level of investment from the present rate of 1.9% of GDP to 3% by the year 2010, with two thirds of all investment coming from the private sector. This 3% action plan comprises four main sets of measures: supporting the steps taken by European countries and stakeholders and ensuring that they are mutually consistent, considerably improving public support for research and technological innovation, increasing the levels of public funding for research and, lastly, improving the climate for research and technological innovation in Europe. These are not easy tasks by any means. The success of this action plan will depend on resolute and concerted efforts on the part of the Member States and the private sector. But we must face the fact that today’s investments are tomorrow’s growth, productivity and employment.
It is also imperative to step up the efforts to modernise our education and training systems and equip them to meet the needs of a knowledge-based society. These are matters that the Commission and the Member States have taken very seriously. In February 2002, we agreed on a programme of work designed to make our education and training systems an international standard of excellence by 2010. The Education Ministers have also adopted European benchmarks in five key areas, such as basic skills and lifelong learning. In addition, the Copenhagen Declaration of 2002 initiated the process of European cooperation in the field of vocational training. The first concrete results have emerged, such as the Europass and the work on the recognition of informal training. In November 2003, the Commission presented an interim report on the implementation of the programme of work, and in this report I sounded the alarm by stating that, unless the pace of reform quickened, it would be very difficult, if not impossible, to achieve the objectives we have set for our education and training systems – not only these but also the objectives of the Lisbon strategy in its entirety, which is a far more worrying thought. Deficits in education and training, after all, lead almost automatically to economic slippage and social problems.
On the basis of these observations, a joint report has been prepared with the Member States and will be discussed tomorrow by the Council of Education Ministers with a view to submission to the European Council for its Spring Summit. This report identifies several priority areas for action. The first of these is investment in human resources, where there is a need for more investment, but also wiser investment, and for the mobilisation of the private sector, particularly for investment in higher education and vocational training. The next priority is the adoption by the Member States of genuine strategies for the promotion of lifelong learning, particularly among disadvantaged sections of society. Today, only one adult in ten has access to opportunities for lifelong learning. Finally, there is a need to nurture a real education and training culture in Europe, particularly through the creation of a European qualification structure.
The report also highlights the key role of universities in the knowledge-based society. While our universities possess many assets, it cannot be denied that they are confronted by fundamental challenges in an increasingly globalised and competitive environment. As a general rule, they possess fewer resources than the major American universities, for example. Since the eighties, they have also lost their status as the preferred destination of foreign students. What can be done to make our universities world-class centres of excellence? What can be done to attract the best students, researchers and lecturers? Some progress has already been made through the Bologna process, designed to promote the convergence of our systems of higher education, through the Socrates and Leonardo da Vinci programmes, which support innovation in education and training, and, more recently, through the Erasmus Mundus programme, so strongly supported by the European Parliament, for which I thank you once again. Can we declare ourselves satisfied, in this field and in others? Can we stop now? I do not think so. I believe that, at every level, we must continue our efforts and redouble them if need be.
This, indeed, is the message of the Commission’s spring report and of the interim report. The direct corollary of this message is the Commission’s proposal on the new financial perspective. On the tenth of this month, President Prodi briefed you on the background to the financial perspective and its main features. The discussions will be long and difficult, and many figures and percentages will be bandied about. But before engaging in this debate, let us first concentrate on this project of ours and on our ambitions for the period beyond 2010. As President Prodi emphasised in his address to this House, no European country can meet the challenges of globalisation on its own. The same applies to the entire Lisbon strategy, including the fields of education and training. Oh yes, I know – education and training are subject to the subsidiarity principle. And nobody is questioning that. But we have managed to made significant headway through Community action. A million Erasmus students may seem like a huge number, but they represent only two per cent of our entire student body. That is not enough. We need to go further. The same is true of trainees. And the fact that some two million pupils have been involved in our school projects may seem impressive, but this figure is not even one per cent of the total school roll for the whole of Europe. And so there is truly a need to move forward. Moreover, Community programmes, which are veritable innovation laboratories, contribute to reforms and adjustments of education systems and serve to promote the sharing of experience. The Bologna process, for example, would never have materialised without the Erasmus programme and without the growing demand among students for greater mobility.
Community action through programmes as well as through political cooperation therefore helps to achieve three fundamental objectives: to make the European construction process and European citizenship tangible and visible, to develop the European dimension of education and training and to support efforts to improve the quality of our education and training systems. Our action at the European level is essential if we want to achieve our economic and social objectives. In this context, in the month of March I shall be presenting to the College of Commissioners a communication on the new generation of programmes for the period from 2007 to 2013. The aim of this communication will be to make education and training a reality for everyone. It will set out the main thrust and the priority measures of the new generation of education programmes. A formal proposal should be presented before the summer. This means, ladies and gentlemen, that we shall have time to discuss it. Given your track record in this field, however, I am already confident that I can count on your support.
Mr President, Mr President-in-Office, Commissioners, today we are discussing our economy. Making our economy the most dynamic in the world means ensuring that the triangle of the Commission, Parliament and the Council will enable the triangle of the economy, employment and the environment to develop in an effective and balanced manner.
Let me begin with the economic, monetary and industrial issues. At the time of enlargement, firm coordination of the Member States’ economic policies in the spirit of the Stability and Growth Pact is indispensable if we are to become more competitive in the global marketplace. Competitiveness is achieved not only by cutting costs but also, and more especially, by creating conditions conducive to private enterprise and by making labour legislation more flexible. It is vital that we should encourage all investments, private or public, with a view to ensuring that research and development expenditure reaches 3% of GDP by 2010. We must show resolve in this domain in order to halt the steady widening in recent years of the gap between ourselves and the United States and to stop the departure of some of our best brains to other continents. To this end, we must focus our efforts on high-tech sectors such as health and biotechnology, defence and space – the Galileo programme sets a good example in this respect – state-of-the-art telecommunications and renewable sources of energy. These efforts must not obscure the fact that the economic fabric of Europe is woven by our entrepreneurs and our numerous small- and medium-sized businesses. We must take steps to guarantee their sustainability. From this perspective, the creation of a tax structure that does not hinder the transfer of ownership of SMEs is an essential requirement.
The vitality of an economic area is also measured by the quality of its infrastructure, by the modernisation of its channels of communication and by the development of alternatives to road transport. Recourse to the Structural Funds to finance investments in the infrastructure, in research and development and in innovation will be useful, and indeed essential, to every – and I do mean every – Member State of the European Union. Great importance also attaches to the completion of the trans-European energy networks.
Moving on to employment, the second point of the triangle, we must live up to the expectations of our fellow citizens, for whom jobs remain the paramount concern. We simply must put an end to these policies of handing out assistance and plastering over cracks, which reappear after the slightest gust of wind, and devote ourselves to real structural reforms. The creation of 15 million jobs will truly depend on innovation, backed by new imaginative and dynamic policies based on private initiative in the framework of the Lisbon Agenda. I note that the President-in-Office of the Council wants to see more jobs and that Mrs Reding has emphasised the need for quality and adaptation in our training systems. In the same vein, let me say that we must engage in intensive deliberations about the problem of the demographic deficit and the need to start pursuing sound immigration policies without delay. We must reflect together on possible solutions.
Many people are also concerned about the absence of a social Europe, and yet it is everywhere; it is a reality. It is not administered; it is voluntary and serves to encourage equality between the sexes and to curb discrimination. I need not add to what Mrs Reding has said on this matter. Where special efforts are really required is in the domain of minimum European standards with regard to labour legislation and the social security of permanently mobile workers, standards that will prevent any unfair competition based on low pay and poor working conditions.
As for the environment, we must bear in mind that our efforts to foster growth and employment must be guided by the aim of sustainable development, one of the guarantors of stability. Above all else, we must be strict with ourselves and realistic about the impact of the legislation we adopt. For this reason, I believe it would be useful, prior to the adoption of a piece of legislation, to be able to assess the sustainability impact of all EU expenditure under the bill in question. It was our political group, incidentally, which tabled this initiative in committee.
Let me finish by emphasising the importance of the Sixth Environment Action Programme, which should help us to implement the Kyoto Protocol. These are the points I wished to emphasise. There are many more things that could be said. I simply hope that the Lisbon strategy can help us to move forward for the sake of all our fellow citizens.
Mr President, Mr President-in-Office of the Council, Commissioners, we are today taking part in what has become almost an annual ritual, namely the debate on the state of the Lisbon strategy in the run up to the Spring Summit. It is useful to go back to basic principles. These principles include a renewed European social model, based on common shared values, with a sustainable strategy for solidarity and economic and social development. This catalogue of good intentions does need to be given tangible form, however. I believe the saying that the road to hell is paved with good intentions is common to all our languages. Proclaiming and restating these good intentions year after year is not enough. What is required instead is a critical analysis of how the Lisbon strategy is being implemented. This has been clearly stated today, notably by the Commission.
In this election year I should like to highlight certain issues of particular concern. It is all well and good to refer to the internal market and financial services. It should also be borne in mind, however, that the impasse concerning taxation of income from capital and unacceptable monopoly situations needs to be overcome. It is all well and good to refer to the development of services, but it is also necessary to respond to the concerns regarding ever-increasing relocation and the need for an industrial strategy for Europe. We must therefore prove that we are capable of working together to develop our approach to implementing the Lisbon Agenda.
Mr President, I hope you will allow me to refer to current developments. Firstly, my group and Parliament as a whole feel that the entry into force of economic and monetary union called for strengthening economic governance. I believe that was the majority view enshrined in our stance on the Convention. The Commissioner mentioned this. One of the meetings of our leaders has attracted special media attention. I refer to the meeting held in Berlin, where the creation of the post of Super-Commissioner for economic affairs was proposed. This is certainly an important issue. It implies agreement to apply the Community method. This is absolutely crucial. It also implies agreeing to what the governments were opposed to at the Convention. Opinions have changed. It is now deemed necessary to strengthen economic union. This can be translated into a corrective approach. Readiness to correct is a sign of wisdom. There is a willingness to amend the draft constitution in this regard. I do not believe the House would have difficulty in offering clear support to such an approach. After all, it does not make sense to discuss the creation of the post of Foreign Minister and not to have an equivalent post for economic affairs. I am sure Commissioner Solbes will be happy to support this proposal, or even to defend it before the Commission.
Another important aspect is involved. Discussion of reform should not be restricted solely to discussion about dismantling social gains and the welfare state. The Irish, Dutch, Danish and Swedish models prove conclusively that it is possible to be highly competitive, have an efficient economy whilst enjoying a high level of protection. Reform must therefore be based on these models. The reform process is not incompatible with retaining the principles that made Europe great.
I should like to make a further important point, Mr President. The Commissioner mentioned it in passing. I refer to setting the forthcoming financial perspective. The Irish Presidency will be responsible for launching that debate too. It is a most important issue, because it so happens that further to that Berlin Summit and to a certain letter, there is talk of wanting to undertake far more activity with far fewer resources. I have in mind for example the Lisbon strategy and enlargement. It is all becoming an issue of blind faith. It does not make sense simply to hope for miracles. Applying sensible economic principles most certainly does make sense, however. Consequently, in order to discharge its responsibility, the Commission made a proposal presented to the House by Commissioner Barnier. The 1.24% of GDP proposed may seem too tight, but we believe it is the minimum worth considering. In France, my home country, and elsewhere in the European Union researchers are out on the streets demonstrating. I repeat, the researchers are out on the streets, not just the workers. It is simply not possible to call for more research and then drastically cut resources.
It is therefore essential to give full support to the plan proposed by Commissioner Reding and developed by Commissioner Busquin.
As I conclude, Mr President, I should like to mention three more issues. Firstly, we continue to have every confidence in the Irish Presidency and trust that in March it will be able to present a viable proposal aimed at moving the Constitution forward. Secondly, we believe the agreement reached in Cyprus must be supported. In our view, it is very important for the future of the Union. Lastly, on the occasion of the visit of an Iranian Nobel Prize winner to this House, I would like to say that I believe the Union must stand firm in its support of democracy in Iran. It must also continue to express its criticism of the conduct of elections in that country.
Mr President, in January Liberals in this House welcomed the presidency's strong focus on the Lisbon Agenda. Your priorities for the Spring Summit have restated that commitment.
Europe is stuck in second gear. As America accelerates, as a resurgent Asia pulls into the passing lane, Europe is trailing behind. We must not let the recovery fool us. If Europe is picking up speed it has more to do with the slope of the road than with the state of our engine. As Commissioner Lamy said a week ago, we have oversold expectations of Lisbon and we have underinvested in results. Any sustained economic recovery in Europe has to be built on job creation. An export-led return to growth could conceal an American-style jobless recovery that will leave us no better off when the road levels out or when the next climb begins. More and better employment is the key to sustained growth and prosperity and the only sustainable route to social cohesion.
We cannot allow recovery to be a fig leaf for governments reluctant to reform. A return to growth can only hide the weaknesses of the European economy; it cannot remove them. A failure to use the good times to gain leverage against the bad is the very failing that did for the Stability and Growth Pact. This summit must rebuild that pact around a new order of commitment to financial discipline and debt management.
Governments must free people to work the hours they choose and keep the flexibility they need. We have to make work pay and open new ways into work for women and older people. We have to end the failures in education and re-education that are limiting the potential of too many Europeans. We have to invest more in research and development and foster more competitiveness and innovation. The only European social model that matters is the one that preserves our common prosperity for the future.
We need to set attainable targets and concentrate on delivery. We know what needs doing. We need delivery on policy, not wish lists and hand-wringing. Another 'high level group' will simply deliver another expensive tranche of obvious conclusions. While my Group supports job creation and the return of older workers to the employment market, we had more in mind than consultancy positions for retired prime ministers.
The presidency has rightly identified the need for European governments to act more decisively, not only in Council but at home. In many cases the commitments made in Council have been allowed to stall at the transposition stage. The latest figures from the Commission show that last month 131 internal market directives – that is 8.5% of the total – have not been fully implemented in at least one Member State – in breach of their own deadlines! We need to be tougher on policing the internal market.
This Spring Summit has to be about delivery. Before June, Liberal Democrats in this House expect final decisions on crucial measures to assist European worker mobility, including in the area of the mutual recognition of qualifications; we want real progress on a framework directive on services, and we feel that it is past time for agreement on a financial services action plan that can free up Europe's capital markets.
The Lisbon Agenda gave us a decade to reform. Five years on, too little has been done. We cannot afford to be standing here five years from now wondering how we let Europe get left behind.
Mr President, four years after the ‘Lisbon Strategy’, which was approved during the Portuguese presidency and which raised so many hopes, the socio-economic situation in the Community, particularly in Portugal, has deteriorated significantly, and not one single objective has been implemented. The only decisions that have been approved are liberalisations and privatisations, measures that have reduced job security and increased attacks on public services. In other words, this is the neo-liberal agenda of Europe’s employers, the agenda of the Union of Industrial and Employer’s Confederations in Europe, the agenda of the captains of industry, which has become the be-all and end-all of the EU’s economic and social policy.
Another Spring Summit will soon be upon us, yet, from what we see in the Commission’s report, the economic recipe will be ‘more of the same’. Support will continue for the process of liberalisation and privatisation in numerous sectors, from transport to energy, from postal services to telecommunications. Blatant bias is shown against the public sector; the struggle of the workers and of others affected by these anti-social policies is ignored; social issues are deemed of secondary importance; and employment policy is based on making work more flexible, on unstable work and on wage restraints. Unemployment has risen and the jobs that have been created are scarce. The number of workers on short-term contracts has risen by four million and of those working part time by two million. Multinationals continue their relocations, which exacerbate unemployment and hamper development in many regions, as is currently happening in my country. The hardest hit are women and young people.
Hence our insistence that the Lisbon Strategy must be revised and that a moratorium be placed on liberalisations, in order that economies can be revived and demand can be sustained. This is also why we have insisted on pressing for the Stability Pact to be suspended, and replaced by a social progress and employment pact, in line with the objectives of full employment, sustained economic development and economic and social cohesion.
This is the only way in which we will see more training, more education, more innovation and more research, which are the prerequisites for sustained development in the EU.
Mr President, on behalf of the Group of the Greens/European Free Alliance, I should like to use the three minutes at my disposal to make a few telegraphic-style comments. First of all, as regards the diagnosis of the current situation, I shall not labour the point that the traditional economic, social and environmental indicators are not very good. The reports from the Commission are fairly clear on this matter.
There are three points I should like to emphasise which have not featured very often in this debate. The first thing that strikes me is the diversity of conditions among the various countries of the Union. If you look at countries such as Denmark, Sweden or Finland, you see economies which maintain high social and environmental standards and are also globally competitive. These examples should give us food for thought. It therefore seems to me that any sweeping statements about the European economic situation need to be put into sharper focus.
The second point that strikes me about the diagnosis relates to job creation. I never hear any mention of the need for differentiation between strategies adopted for areas of economic activity that are fully immersed in the maelstrom of international competition, for commercial activities that are relatively well protected from international competition and for non-commercial activities. And yet many analyses show us that these last two areas offer the greatest scope for job creation.
The third and final point, which is rarely heard in this assessment, is an evaluation of liberalisation: are we really sure that liberalisation actually improves the supply situation, that it encourages innovation and that, as Mr Monti likes to repeat, it lowers prices? I am not so sure. I believe it has created numerous oligopolies.
Mr President-in-Office, our concern with regard to this European Council summit is as follows: whenever we read your presidency papers, and when we read the letter from the Conservative and Socialist Prime Ministers and Heads of State who gathered in Berlin, we fear that the progress made by the European Council in Gothenburg is being rolled back, in other words that we are returning to the old ‘either-or’ philosophy which says that high environmental standards and social provisions guaranteeing a certain standard of living are incompatible with competitiveness and job creation. This is an old chestnut. It has surfaced again in connection with the REACH programme, for example. If the European Council wants to make constructive proposals, I would commend to it the adoption of an industrial policy that benefits the environment. How can it be that the Commission presents a good paper on environmental technology but does not accompany it with a road map for the funding and implementation of its proposals? To supplement the funds provided by the European Investment Bank, why should we not moot the idea of a grand European public loan to fund sustainable development, since we are in a part of the world where savings are in great abundance and serve to fund the US deficits?
Finally, Mr Solbes, as regards prices policy or, to be more precise, the redirection of state aid and subsidies, Ecofin was supposed to present a five-year plan designed to phase out the subsidisation of environmentally harmful activities. Nothing has happened. Ensuring that prices reflect the true cost of production, including the social cost, would be another task for the Ecofin Council. Lastly, in order to move the process forward, it would also be desirable to make use of European legislation on public procurement, which permits recourse to environmental technology. I could say a lot more, but three minutes is such a short time for such a broad subject.
You got quite a lot into three minutes there!
Mr President, I very much welcome the fact that the forthcoming summit of the European Union leaders will primarily focus on how best we can improve the economic and competitive position of the EU. We all support the goals laid down by the EU leaders in terms of implementing the Lisbon strategy. We all too want to ensure that the EU does become the most competitive knowledge-based economy in the world by 2010.
We have seen advances in the policy areas of research and development, financial services, the liberalisation of energy and telecommunication markets, environmental protection and regulatory reforms; it is now much easier for workers and students to move around the EU to access jobs and education; it is easier to set up and run a small business; consumers are already enjoying cheaper telephone calls; significant strides have been made in terms of equality and social protection; the internal market itself has helped to create two and a half million jobs in Europe within the last ten years alone, and yet, despite these achievements, it is increasingly clear that unless we implement a broader policy reform programme in Europe we will not make the EU the most competitive economy in the world by 2010.
Negotiations are taking place with regard to the financial perspectives of the EU for the period after 2006 and priority attention must be given to ensure that EU budgetary measures support initiatives to bring about sustainable growth and increased employment in accordance with the Lisbon strategy.
I support the implementation of the 'action for growth' initiative, which will bring about an increased level of investment in the European energy and transport networks. The financial services action plan must be implemented to ensure there will be an integrated financial service market in the EU by 2005. This will ensure that banks, fund managers and insurers will be able to operate on an EU-wide basis, which is good news both for the future development of the financial services industry and for the consumers of these services.
A corporate governance and auditing action plan must be supported to ensure that EU business practice operates to the highest international standards. A new Community patenting system must also be implemented within the EU. Our Community customs code must be changed to ensure that we strengthen and modernise the EU customs policies.
I support the building of a better regulatory environment in Europe. All new EU legislation must be subjected to strict tests for their impact on enterprise and competitiveness. For the EU to remain competitive we must all take advantage of the new and evolving information technologies. The new eEurope 2005 programme must seek to introduce a greater level of broadband to schools and libraries so as to guarantee access to high speed internet services and increase skills development for all our young people.
The pan-European eGovernment services initiative must also be completed to ensure that the provision of public and government services is available online. That is why I support the implementation of the Lisbon strategy.
Mr President, in this magical world of the European Union, we never let reality intrude on our dreams, and from one summit to the next we go on regaling each other with fascinating fairy tales, such as the Lisbon Strategy or the European Constitution. In actual fact, the European Union, and particularly Euroland, is the Sick Man of the global economy. Only yesterday, we learned that Euroland had seen its external balance of trade fall by 58% in 2003, a drop that was entirely ascribable to the decline in its industrial exports.
In all aspects of the game, Commissioner – growth, employment, investment and competitiveness – Euroland is being outplayed by all the other economic and monetary areas, including Japan now. But Mr Solbes and Mr Trichet, in their respective domains, continue to strut the stage regardless and, like Diafoirus the physician and his son in Molière’s , to fob us off with their wrong diagnoses: ‘The diagnoses are the thing, I tell you’, says Diafoirus Solbes. ‘The diagnoses, I tell you’, replies Diafoirus Trichet. Have no doubt, gentlemen: with this medicine of yours, Europe will soon be a picture of health as she lies in her coffin.
I am glad to say, however, that the Stability Pact is dead and buried, and its demise came at the hands of those who had wanted it but then changed their minds, as they are entitled to do, namely France and Germany. So there is no point, Mr Bigliardo – and I see he is not even here – in penning a tardy hagiography and, for some rather incomprehensible reasons, venting your spleen in aggressive tirades against France. The zeal of the convert, no doubt.
As for you, Mr Solbes, it seems to me that you would do very well to use your few remaining months in office to put away your wooden sword, which has not served you very well, and to withdraw the action you brought against the Council before the European Court of Justice, which is essentially the sort of thing that could lead to a veritable war of secession in Europe. You would do better to ask yourself some questions about the euro, as the Italian President of the Council did. It is the euro that is obstructing the recovery of Euroland, because it has become the passive adjustment variable of the real monetary and commercial challenge to the United States and Asia. This point can be satisfactorily proved by comparing, even on the basis of the Lisbon objectives, the performances of the Euroland countries with those of their non-Euroland partners within the Union. So for pity’s sake, gentlemen, since we are coming to the end of this legislative term, open your eyes, rub the scales from them and face up to reality!
Mr President, Commissioner Solbes Mira, Commissioner Reding, I too am tired of always hearing the refrain or mantra of the Lisbon objectives. One reason is because we repeat them in an attempt to convince ourselves that we will succeed in doing things in Europe that we are not capable of.
We are discussing public budgets, we are discussing the role that European public administration and public administrations in individual States can play in promoting the economies of research and innovation. We are doing this at a time when the European Union Financial Perspective provides for a budget in which agricultural expenditure will still take up between 40% and 50% of the resources. Does the Commission think that spending on agriculture will achieve the Lisbon objectives? If it does not have the courage to discuss this, in terms of the European Union’s budget, then it will be very difficult to make use of a lever as important as European expenditure – to benefit technological innovation and scientific research.
While discussing the Stability and Growth Pact we have seen major governments – in countries that are essential for the European Union and even more so for the eurozone – hold discussions to arrive at a deficit equal to 4 or 5% of the public budget. I ask myself if it would not be possible for countries such as France and Germany – where public spending is equal to or greater than 50% of GDP – to find the necessary funds in these extremely substantial resources to make infrastructure investments and to develop scientific research and training, in particular, at university level.
Another major European country provides us with an example. Unlike Mr Abitbol, I do not believe that the United Kingdom’s better economic performance results from the fact that the British have kept the pound and have not adopted the euro. The UK provides an important example in which a committee – not the Blair government but a government committee – indicates that 80 000 civil service jobs might be cut, in order to make savings of EUR 20 billion – in other words 1.5% of the United Kingdom’s GDP – which would be earmarked for schools, health and security. Resources need to be found from within public budgets, and we need to have the courage to take such costly political decisions.
Two further points are the European Union’s prospects and economic growth. We have read – for the moment just in newspapers – the text drawn up by Commissioner Lamy’s committee of experts – this is not yet about what Commissioner Lamy says – which calls for international trade to be linked to national values in Europe. This means putting the European Union on the road towards protectionism. Is this how we want to grow economically?
Finally, Mr President, Commissioner Solbes Mira, Commissioner Reding, I would like to focus on the issue of immigration. Just a month ago the United Nations Secretary General, Kofi Anna, came here to urge Europe to adopt a more open policy, first and foremost in the interest of Europe itself and its economy. How does Europe respond? It responds by closing the borders of the Europe of Fifteen to workers from the enlarged Europe. Workers from the ten countries that will join the European Union will be second-class workers; we will have workers who are from the Community but who are nevertheless illegal. This is, for example, the response as regards immigration. Even from this point of view, rather than accepting the challenge of enlargement, Europe closes in. The Europe that closes in is not moving towards Lisbon but towards economic growth that is increasingly insignificant compared to the growth enjoyed by the United States and now also by Japan. Europe is, however, choosing its own destiny.
. – Mr President, ours is the enormous task of creating a new synthesis of the goals our society has set itself whilst at the same time remaining committed to the ideals that are characteristic of Europe and for which it is known. We have to create a new synthesis between work as a factor in social integration, equality of opportunity and the economic demands of competitiveness and job creation. What I have quoted from Jacques Delors’ 1993 White Paper is no less relevant today, and I believe that the failure to transpose this White Paper, despite the praise heaped upon it by all the Heads of State or Government and by this European Parliament, and despite the endorsement they gave it, demonstrates how important it is that the Lisbon process should no longer be allowed to stagnate, but that, instead, we should do everything possible – which, fortunately, the Irish Presidency of the Council is willing to do – to implement it at national and local level. I regret the failure to make progress in implementing it, and the primary reason why we should all share in that regret is that all the Member States are hiding behind the argument that there is that further progress is financially unsustainable.
I believe that this excuse should no longer be considered appropriate, firstly because we now have the investment initiative – even though it is quite modest and will certainly not have the effects that the Marshall Plan, with even less money, did in reconstructing Europe – and, secondly, because we are giving no thought to how better coordination by the Member States can recover lost revenue, not only through the fight against organised crime and the black economy, but also – and primarily – by combating tax evasion.
From VAT alone, it would be possible to raise an extra EUR 100 billion per annum, with which we would be able to manage to provide far more credible funding. I think it is also high time that we thought, when it comes to raising funds today, no longer only in terms of the European Investment Bank and its contributions to the organising of growth – valuable though they indeed are – but also to reconsider and examine the possibility of the European Union at last applying an instrument we debated as long ago as 1993, and inviting subscription to Eurobonds.
Although this year’s Spring Summit must indeed create confidence – which is what we demanded that the Thessaloniki Spring Summit should do – it must also make it clear that we, in Europe, can be seen to add value by all pulling together. Vitally important though investments in the computer field and in information technology most certainly are, there are other areas in which we can invest: in the environment, in saving energy, in alternative energies, in order to generate sustainable growth accompanied by job creation, and – as has rightly been said – there is such a thing as investment in people, the European Union’s most valuable raw material, not only in early childhood but also in tertiary education and lifelong learning.
One thing, though, I do not want to omit, and that is our need, alongside investment in people’s education and training, for investment in social services. To take one example, we will never be able to reconcile work and family life in Europe unless childcare provision is improved. This is where Europe, in most but not all of the Member States, has a lot of catching up to do.
The World Commission on Sustainability and Globalisation too, backs up our demand in its report, published this week, and I think this shows us that what is needed today is no longer merely prescriptions of what is to be done, but the political willingness to join forces. No longer can Europe wait for growth in the United States; it must pull itself by its own bootstraps out of the swamp of mass unemployment, inadequate investment and inability to coordinate. I believe this to be a challenge for this Spring Summit, and I very much hope that it will succeed in persuading governments that the action they have taken to date will not be enough to prepare us for the future, which is vital to all of us and to generations yet to come.
Mr President, ladies and gentlemen, in 2003 the European Commission was obliged to revise its economic forecasts downwards for the third year running. The rate of GDP growth in the euro zone in 2003 fell once again, from 3.5% in 2000 to 1.5% in 2001, 0.9% in 2002 and 0.5% in 2003, which means that the European economy was close to stagnation. These problems started the debate within the Committee on Economic and Monetary Affairs and have led to the report that I am presenting in this House today. It is a report that takes into consideration some important needs, first and foremost the need to properly understand what the Stability and Growth Pact currently means for Europe. The increasingly pressing question is whether or not there can be stability without real growth.
We have tried to answer this question because we realised that what happened when the Ecofin Council adopted its well-known position as regards the problems faced by France and Germany is that our Europe has different opinions and was divided on such a significant issue. There is no doubt that keeping the Stability and Growth Pact under 3% is an essential condition, especially today when – faced with enlargement – we must keep ordered and regular budgets.
This is why the members of the Committee on Economic and Monetary Affairs insisted on countries from Eastern Europe being called upon to follow Europe’s lead, and balance their budgets and in future present a more encouraging prospect. Nevertheless, I also believe that we cannot continue to treat an important problem, such as that of the Stability and Growth Pact, as a political issue. There are large countries that have invested a great deal and which, in my opinion, also have the right, even the duty, to carry out structural reforms, for which appropriate deadlines are needed, for individual States to put their budgets in order. I am referring in particular to France, which has started to take this route, and to Germany, which has paid a considerable price for its efforts to reunite with the former East Germany. In this situation, we believe that public investment must be used to kick-start the stalled economy and that the value of the euro and the euro/dollar rate must be looked into.
As has already been stated by Mrs Randzio-Plath, whom I thank for her cooperation in drawing up these two reports, Europe is facing a situation in which it must determine its own precise and unique approach independent of all economic links with the United States. In this regard, we must get started on the Lisbon strategy, on which we are seriously behind schedule. The plan is to invest more in research and, above all, to launch a policy that solves the global problems of unemployment and that, with development, allows our young generations to hope fora secureand fruitful working relationship in Europe.
These are the objectives of the important report that we have adopted and passed in the committee and which we will vote on tomorrow in this House, with a political and economic forecast that is in no way negative but which, instead, makes use of all of the work carried out by the European Parliament in this parliamentary term. We believe that Parliament is an institution that should have a greater say in all types of analysis and economic forecasting. In order to remain consistent, the European Parliament should, in future, play a leading role in major economic analysis forecasting and become involved in the valuable work that the Commission is already undertaking.
I would like to thank all those who cooperated and I hope that we can open a fruitful debate.
– Mr President, Commissioner, ladies and gentlemen, looking around the Chamber, I get the feeling that it is not yet clear to some people – most of us, indeed – that meeting the Lisbon objectives, a policy for growth and employment, and hence the Spring Summit, rank alongside the constitution, enlargement, the European elections and the appointment of the Commission as the European Union’s most important policy area and the most important thing it has to deal with this year.
I think we need once and for all to stop weeping and wailing and apportioning blame; instead, let us for once remember that we have adopted enough resolutions and set ourselves enough targets, that now is the time to at last abide by the resolutions and buckle down to achieving the objectives. It is positively paradoxical that it should be Germany, France and the United Kingdom who have agreed that they want to plant a super-Commissioner in Brussels to handle economic coordination, that it should be they of all countries, one of which is not in the euro zone and is blocking the constitution that will make Europe stronger on the world stage, and the other two break EU law by breaching the Stability and Growth Pact, even obliging the Commission to go to the European Court of Justice. I do not believe that a super-Commissioner can make up for the Member States’ lack of political will, and, rather than allowing him to distract us, we should once and for all put into practice the resolutions we have adopted, which means putting them to work in the Member States. I have to tell Mr Della Vedova that this also applies to the agricultural budget. The fact is that it was these Heads of State or Government who had already decided that, because the agricultural budget was to remain stable and on this level from 2006 to 2013, no change was possible – something that I welcome.
Continually casting doubt on decisions already made, rather than implementing them, weakens us all. There are those in this House – those on the Left, for example – who say that the Stability and Growth Pact is the reason why the Member States do not do their homework, but I then have to tell you that it is Germany and France – two prominent countries – that are jeopardising the Stability and Growth Pact and failing to abide by it. It is the same two countries that head the list of those who are failing to transpose the internal market directives, and the same two countries that are also foremost in calling for a super-Commissioner. We need stability and growth, for on them competitiveness depends, itself the foundation of growth and employment, without which there is no social cohesion. Let us stop playing the market off against the state, and instead push for our system of the social market economy, which leads to social cohesion. Let us stop playing investments and debts off against each other, and instead stick to that to which we have committed ourselves.
Mr President, the Lisbon strategy remains the most coherent means of making Europe a centre of economic, social and environmental excellence. But it is not enough for Europe to proclaim its ambitions; it must also equip itself with the means to achieve them. Budgetary austerity is no such means, even though stability remains an aim that must be resolutely pursued. For all that, balanced public expenditure would be much easier to achieve if the European economy started growing again.
The Right preaches austerity to us, claiming to defend future generations against the burdens imposed by our generation. But what will future generations say if we leave them a world characterised by gross inequalities, where insecurity and unemployment marginalise more and more of the population? The virtues of American flexibility are extolled to us. And yet the unemployment rate in the United States currently stands at about six per cent of all active jobseekers. This concept of actively seeking work is important, because it has served to remove five million Americans from the unemployment statistics since President Bush took office. Moreover, the country with the Statue of Liberty keeps 2.2 million adults of working age in captivity in its prisons. The American social model is manifestly not to be recommended.
In the realms of research and of public and private investment, on the other hand, Europe should indeed draw inspiration from the United States. Where Europeans see risks, as in the domain of biotechnology, the Americans see opportunities. While our Union invests some 700 million euros a year in biotechnological research, the United States invests 25 billion dollars a year in its National Health Institutes. Europe has set itself the objective of allocating three per cent of its GDP to research. But where is the cash? In the meantime, 400 000 European scientists are working in America. Major European companies, such as Nokia, are investing more in their research in the United States than in Europe. The same applies to investments in infrastructure. The European Union has just produced a 62-billion-euro plan to revitalise the trans-European networks between now and 2010. The U.S. Senate, meanwhile, is discussing a project to spend 318 billion dollars on improving the motorway network alone over a six-year period after the House of Representatives had originally called for an appropriation of 375 billion.
When people preach American competitiveness to us, we have to analyse the real facts behind the statistics. Europe will not become the world’s most competitive economy by jettisoning its social model or by getting rid of high-quality services of general interest. Europe must invest more in its human capital, more in research and more in its physical infrastructure. The next summit, Mr President-in-Office, must be the harbinger of a European spring.
Mr President, the Spring Summits have unfortunately always been more about words than deeds. To that extent, results have not been forthcoming. Consequently, the Irish Presidency must be called upon to follow through its own initiative, so that this time we are not left with mere words.
At what has been termed the Berlin Summit between Chancellor Schröder, Prime Minister Blair and President Chirac, the three gentlemen proposed the creation of a new post of Deputy President of the Commission, popularly known as the post of super-Commissioner, with responsibility for coordinating all the issues relating to economic reforms of the EU.
Naturally, there must be greater focus on economic reforms, but I start to get concerned when the ‘three tenors’ talk about the necessary industrial development of Europe. Hopefully, we are not talking about more relaxed enforcement both of the rules governing state subsidies and of competition policy in general. That is the last thing Europe needs. It would remove the focus from what should be done in terms, namely, of real structural reform in many Member States and more investment in research and education. The latter could be financed by bringing forward the badly needed reforms of agricultural policy. Structural reforms are about stopping the trend towards ever increasing taxation, ensuring flexible labour markets and keeping the growth of public expenditure at a sustainable level.
We must not be like Mogens Lykketoft, the leader of the opposition in Denmark, and propose introducing a penalty duty to be paid by enterprises each time they give notice to an employee over 50 years of age. That would prevent the recruitment of older staff, make the labour market inflexible and cause the loss of jobs. It is no solution.
We in the Group of the European Liberal, Democrat and Reform Party support the two reports by, respectively, Mrs Randzio-Plath and Mr Bigliardo, as adopted by the committee, but not the proposed amendments to these.
Mr President, the torrent of words, not to say hot air, about the main guidelines can no longer obscure the fact that the Lisbon process has stalled and that the European Union has no economic policy. This, in fact, has been a recurring problem since the birth of economic and monetary union, in spite of all the proposals that have been made.
There is, of course, an issue of governance. Mr Blair, Mr Chirac and Mr Schroeder are proposing a super-minister. And why not? But what use is a minister if nobody knows how to solve the underlying problem? What is more interesting is the observation in Mrs Randzio-Plath’s report to the effect that governance suffers from a democratic deficit. She calls for debates in each country, in each national parliament, debates to which the whole of society should be able to contribute, before the springtime meeting of the Council. I may tell you, however, that such a proposal was carried by this Parliament back in 1996, following my report on public participation in the Union’s institutional system, but it was never implemented, and this Parliament has not pursued the matter.
In essence, structural reform is something of a magic formula. Reforms are indispensable, but clearly the real issues are their direction and substance and the need to avoid contradictions. If we take the case of the labour market, positive mobility is essential, yet at the same time the Member States are taking decisions designed to prevent workers from the new Member States from exercising freedom of movement within the European labour market. The European Union must therefore create a wider range of incentives, particularly for the much-vaunted development of human capital, an effort that will undoubtedly require a high volume of resources which we are not mobilising at the present time.
People speak of industrial policy, but that has not been functioning properly since the time of the Maastricht Treaty. As far as funding goes, it has been established that investments of general interest will not be made without an increase in Community resources. And I must emphasise that the authors of the Lisbon objectives also proposed that public funds devoted to priority projects be exempted from the discipline of the Stability Pact. But that is not all. Everyone knows that there are large sums of money flowing into portfolio investments and restructuring but not into industrial investment. One fundamental problem is therefore that credit facilities, the tax system and savings rules provide insufficient incentive for industrial investment. At a time when the falling dollar is strangling our recovery, it is not actually enough for the Central Bank to effect a general cut in interest rates at the risk of deepening the liquidity trap – what is required is a genuine policy of differentiated credit conditions based on the Lisbon objectives.
Mr President, the Spring Summit must be an opportunity to re-evaluate the Lisbon agenda with a greater emphasis on the environmental and social aspects of sustainable development. We cannot just focus on competition and a free market economy to deliver the type of Europe that we want. This was agreed in Lisbon and in Gothenburg but is not being implemented.
The so-called big three meeting between Britain, France and Germany last week proved that, despite the leadership shown by the Irish presidency and the fact that many small states would be joining the EU in May – half of them smaller than Wales, the constituency that I represent – the big Member States still wanted to dictate the agenda. Their focus is on economic reform and flexibility, to the detriment of quality employment, better pay and conditions, greater attention to caring needs, the sustainable use of resources and creating an inclusive society. These issues have to be given priority at this Spring Summit if we are to achieve sustainability and quality in Europe in the future.
Mr President, I should also like to thank both rapporteurs for their work on this very important issue.
One of the most difficult areas for any government or European institution to deal with is the very rapid change that is taking place in the global economic circumstances. We need to ensure that our policies are flexible enough to be able to respond quickly to those difficulties and upsets.
It has been our experience over the last number of years, in particular since the introduction of the Stability and Growth Pact in 1996, that by a stringent fiscal management policy, a response to altering currency differentials and an investment – in core human terms – with regard to education, infrastructure, development and so on, we can respond to those changes and difficulties which occur.
I am delighted that the Irish presidency has highlighted the importance of continuing to implement the Lisbon agenda, and I hope that in the next social summit meeting, as well as at the March summit, those ideals will be ensconced into every Member State and that they will all move forward and move away from the old ideology of increasing taxes. That is not only a failed policy; it has also been proved that those that have the highest tax levels within the European Union are the ones that have performed the 'least best' in the changing climate.
– Mr President, in five years, ten months and four days, we will be in 2010, the year by which, as agreed at Lisbon, the European Union should be the world's most competitive and dynamic knowledge economy. That leaves us little time to achieve an ambitious objective, which has, so far, been the subject of much discussion, but of little else. When I read the reports by my fellow-Members about the state of the economy today, then there is reason to face that short time with some trepidation.
In this joint debate, we are dealing with two reports about economic policy and public finances in the EMU and a resolution for the forthcoming Spring Summit. Both reports focus on what has happened to date and what is not going well yet, whereas the resolution for the forthcoming Spring Summit outlines expectations and desires.
At the moment, those expectations are, above all, agreements on paper. Economic growth is moderate; the Member States are facing budgetary problems and the economy of the United States is currently growing faster than that of the European Union. We are therefore a long way from being the world's most competitive region.
I can, in part, support the draft resolution tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the European Liberal, Democrat and Reform Party. The objectives of the Lisbon process have been pitched too high and defined in an insufficiently clear manner. That is why it is of major importance to make adjustments now.
First of all, the objectives should be reconsidered and defined more clearly. We will then perhaps obtain achievable objectives. You will appreciate that achievable objectives will help this House speak out more emphatically about the progress of that process.
Furthermore, it is, above all, in respect of the implementation of the Lisbon agreements that adjustments must be made. If that is done, then we will not be bogged down in discussions on how things can be improved, but what is being said here today will also be put into practice.
Mr President, the reports for the Spring Summit of the European Council compel us to draw an overwhelming conclusion, which I shall summarise here. At its Lisbon Summit in 2000, the Council formulated the aim that the European Union should become the most competitive economy in the world by 2010. In actual fact, we have tended to decline in every respect since then, with the result that we are now further away from that aim. All the indicators have fallen into the red – especially in the euro area, I might add. Let me illustrate this with a few examples: growth slowing down to 0.4% in 2003, rising unemployment, productivity lagging behind that of the United States, declining public and private investment, worsening budgetary balances and a lack of any clear impetus in the direction of structural reforms.
Faced with this situation – a disastrous situation, to be perfectly honest – what proposals do we hear? That we should be more resolute in pursuing our present policies, designed primarily to defragment the internal market, to support research and innovation and to increase investment in human capital as a matter of priority. All of these are very admirable objectives, but in fact they may not solve anything, because they do not go to the heart of the problem. The large countries of the euro area are ailing, but their cure can only come from themselves. The Union can certainly assist them, but only by helping to liberate and protect the creators of wealth. ‘Liberate’ and ‘protect’ are the two key words. In actual fact, however, we are doing the opposite. We are not having a liberating effect at the European level, because every day we adopt new regulations, entangling governments and businesses in ever more complex and costly decision-making systems. Every day we add new rigidity. Yesterday it was the standardisation of monetary policy for twelve countries; tomorrow it will be a European constitution which, by its very nature, runs counter to the flexible Europe that we need. Every day we add new taxes, and the European tax proposed by the Commission during the preparation of the next financial perspective is the latest manifestation of this trend.
At the same time, the Union does not afford its economy enough protection. Its competition policy does not take sufficient account of the pressing need to create major European conglomerates. It is selling off the Community preference at knock-down prices in industry as in agriculture. Even now it is in the process of agreeing to the use of European wine designations by producers outside the Community. Finally, it has been instrumental in allowing the entry of unskilled immigrants who do not meet the needs of our economy and who impose a heavy burden on our welfare budgets. In short, we are doing the opposite of what is needed. Mr President, we must not be surprised when we reap what we have sown.
Mr President, first of all I would like to clarify Mr Abitbol’s speech a little: Mr Berlusconi has never said that the euro is blocking the economy, but he said something else, which is that the introduction of the euro has led to bursts of speculation, which definitely must be eliminated.
I can, therefore, confirm that Italy is a strong supporter of European unity, without any ‘ifs’ and ‘buts’, and – in my opinion – the single currency will benefit the European economy in the future.
After this introduction, I would like to congratulate Mr Bigliardo on the report that he has presented, which is an in-depth study into the European economic situation, and also an attempt to interpret the Stability and Growth Pact in a new way, by looking carefully at European Union public finances. The recovery of the economy which began in 2002 showed itself to be short-lived and it certainly did not trigger a sufficiently powerful trend towards economic growth. Amongst other things, the European Union has seen an increase in unemployment and a gradual weakening of public finances. At the same time, the strong euro has created difficulties for exports and the trend of slowly falling inflation has caused consumption to reach a standstill. On the basis of the examination of these problems, we must ask ourselves whether the rigidity of the Stability and Growth Pact might have had a negative effect on the growth in productivity and on the increase in employment. In order to improve the flexibility of the labour market, we will certainly have to remove the remaining obstacles, adopt the recognition of professional qualifications and establish business incentives linked to productivity. Similarly, programmes seeking to modernise production processes must be stepped up, and it is essential that further investment is channelled into the research and development sectors.
We therefore fully agree with the objective to bring, by the end of the decade, spending on research and development to 3% of GDP, of which two-thirds should, as approved by the Barcelona Council, go to the private sector, to reward small- and medium-sized enterprises for their participation in these processes. We will then be happy if, they at least, are not in future included within the total expenditure that balances the budget deficit, which must remain below 3% of GDP. Economic growth in a given area depends largely on the investments that have been planned and made and on the priorities that have been set. Certainly, the transit corridors and goods and passenger transport networks must receive greater attention. In implementing and developing the networks we need to provide for the completion of main routes, the elimination of existing bottlenecks, in particular in cross-border areas, by developing connections and strategic inter-connections.
Furthermore, it should be recalled that when putting infrastructures in place for direct connections consideration must be given not only to the central regions of Europe but also to the peripheral regions of the Community. This would effectively guarantee genuine freedom of movement of people and goods within the European territory and would pave the way for strategic interconnection with the Mediterranean and Eastern European countries. Of course, projects of such scale require extremely substantial financial investments, which cannot contravene the strict provisions of the current Stability and Growth Pact. The Pact must, therefore, be read and interpreted in a more flexible manner, but it must also be seen as a guarantee of stability in Europe. Its existence, which was saved and safeguarded by the prudent and intelligent choices made under the Italian Presidency, must be protected and confirmed, but with a more objectively realistic vision of the European economic framework.
Mr President, the European Union is on the cusp of a whirlwind of change: we have enlargement within a few weeks, we have a new constitution being negotiated, we have – hopefully – the possible reform of the broad economic guidelines, the Stability and Growth Pact and the application of Structural Funds. This is all in a world which is already topsy-turvy in terms of international trade and the whole issue of security and so on. The question is, are we ready to deal with all of these challenges? I do not think the signs are good in that respect.
In relation to enlargement, we already see that virtually all states are running in panic to protect their labour markets. We see a situation where the most prosperous of the Member States are saying 'not a penny more'. We have a situation where a self-selected decides that what is best for the European Union is a 'Super Commissioner' for Economic Affairs. Fine! I have no problem with that, but where is the proposal for a 'Super Commissioner' for a socially-inclusive, cohesive and sustainable European society? Economics are fine, they are very important in terms of developing a single market, but they are a very narrow focus for creating a socially-inclusive and sustainable European society. Our concern is that we have a lot of proposals, many of them very good, but we have virtually no joined-up government in the European Union. I am fearful that we are not going to get that in the current period.
We are facing a period when we will have a new Parliament and a new Commission within a few months: all of these things will be challenges for our institutions and we still seem to be bogged down in focusing purely and simply on competitiveness – which, of course, I do not deny is important, but it is only one half of the story.
We need to put social inclusion and social cohesion goals at the heart of our social protection policies when we are talking about reform of that area in the Lisbon process. We need to ensure, however, that when the Stability and Growth Pact is reformed – as it should be – states which invest in education and training are not penalised as a result. We must build a dynamic into the Lisbon process by ensuring that the Stability and Growth Pact actually provides for growth as well as stability, and the best way of doing that is to ensure that there are incentives to invest in what will drive the economy: well-trained, satisfied workers who have good jobs and provide the productivity that we need.
– Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, when the Spring Summit takes place next month, it will be four years exactly since our European economic ambitions were laid down and welcomed in Lisbon. Regrettably, during those past four years, the necessary progress has not been made in order to realise those ambitions. It is abundantly clear where the problem lies: the Member States are not pro-active enough in order to make the European economy competitive and dynamic.
In anticipation of the Spring Summit, President Chirac, Chancellor Schröder and Mr Blair put their heads together in order to breathe new life into Project Europe, or so we were told. Such a get-together rarely benefits our European economy. After all, they do nothing but work out a common denominator based on their own national interests, which the rest of Europe has to accept.
That our European economy is currently at a standstill is due to the poor functioning of the German and French labour markets. Was it not, in fact, France and Germany that saddled us with agreements about the agricultural budget, as a result of which we are now facing an enormous rise in the European budget following enlargement? And who will be footing the bill? Certainly not Great Britain, for that country is firmly holding onto its rebate. The Group of the European Liberal, Democratic and Reform Party believes that the heaviest burdens should rest on the strongest shoulders, but that involves all of them.
With this resolution, we are urging the Member States to work on the Lisbon objectives and keep their economies healthy. We, in the European Parliament, however, may not saddle industry with unnecessarily heavy administrative and financial burdens, as is the case with the proposed ‘REACH’ chemicals policy. It is only the Member States, though, that can ensure that Europe remains competitive at world level. It is important in that respect that the Stability Pact should be upheld and that every country should keep its budget in order. That alone can bring prosperity and a rise in employment, which is what the public so desperately need.
Mr President, it is interesting to hear this discussion because this House is in unusual agreement about the situation of the European economy. In almost every speech, we hear about the low growth rate, falling investments, increasing unemployment and the disappearance of capital and of highly qualified labour etc. It is a tone quite different to that we heard three or four years ago when there was a lot of optimism.
I believe that this set of problems has to be taken very seriously. My own view is that a long-term growth policy is needed, with the emphasis upon infrastructure, the environment, technological development, the development of human capital and such matters as have been addressed by many of the speakers.
The issue is, which of the prior conditions are the most important. I believe that responsibility for this new policy must lie with the Member States. My impression is that the EU does not have the political strength, unity and economic prospects needed to lead such a policy and to put Europe back on the right road. The Member States must produce the growth package in the form of national policies based on large-scale public-private cooperation. In my own country of Sweden, the strongest periods of growth have in general emerged from national ventures in which public policies have combined with trade and industry to succeed in creating especially favourable effects. I wish especially to indicate the importance and significance of the public sector’s playing an active role in such contexts, both because it is important for employment and because it consumes large portions of resources.
– Mr President, the European Union is in a difficult situation; our monetary policy is centralised, with responsibility for it resting with the European Central Bank, whilst financial and economic policy is decentralised. The connecting link that enables the whole thing to function, and allows us to develop the internal market, is the Stability and Growth Pact, and let me say here and now that I urge us all to adhere to it, including the Eurozone’s two biggest countries, Germany and France. We therefore support the Commission in its case before the European Court of Justice, in which it is seeking to prevent the competences under the Stability and Growth Pact from becoming obscured.
On its own, though, that is not enough; achievement of the Lisbon target is a task not only for the Member States, but also for the Commission and Parliament. It is for the Member States to bring forward the reforms that are needed in the labour market, in the social field, in fiscal policy, in making locations attractive and in promoting forward-looking sectors of industry. That is for the Member States to do, and we cannot discharge them from that responsibility. It is for the Commission to set a sound industrial policy in motion, something we have, over recent years, neglected to institute in parallel with the promotion of the service sector and the phasing-in of the European internal market. Over and over again, considerations of consumer and environmental protection predominated. If we want to stake a claim on our place in the world, then this is where we have to move forward.
I call upon the Commission to give serious consideration to imposing a moratorium of between three and five years on environmental and consumer legislation. That is the only way in which we will actually reach the Lisbon objectives, for so far we have done no more than prepare for the journey; we have actually remained standing still. Only a moratorium of this kind on the part of the European Union, which in any case leads the world in protecting the environment and people at work, and in the social field, can enable us to become what we decided at Lisbon that we wanted to be – the most competitive region in the world.
– Mr President, I am almost tempted to start a debate with Mr Langen on moratoriums; I opposed moratoriums in biotechnology, and I would be against one in this case too. I would prefer, though, to concentrate on research, for we need a policy on it if the European economy is to be competitive. The astonishing thing is that this is an area about which we are all agreed, and yet, especially in the Member States, it has experienced cutbacks over recent years. Most spectacularly of all, in France – for the first time in Europe – researchers are even taking to the streets, and their counterparts elsewhere are perfectly prepared to do likewise, so it is not just the farmers who are demonstrating; the researchers are obviously doing it too. I see that as interesting, but also regrettable, for this makes it quite plain how the high-flown utterances of Heads of State or Government contrast with the austerity of their actions.
Now, along come the finance ministers and tell us that there is no money. The question is, though, whether we cannot do any research because we have no money, or whether we have no money because we are not doing any research. To take just one Member State as an example, Finland shows us very clearly how it is possible, even when times are hard, to succeed by investing in the future. Today, Finland keeps on being hailed as the highest-achieving country in the European Union, and it has not even been a Member State for that long. What this means is that Finland has done a great deal, even without the European Union.
So I would urge us in this House to keep on track in campaigning for the 3% expenditure on research and for the launching of an innovation strategy for small- and medium-sized enterprises. I will conclude by urging Members to this House to be present at the Science Convention that we intend to organise in Brussels for early April, in order to make it clear that this strategy still enjoys support from this House, at least.
Mr President, I deplore the fact that the report on public finances insists on supporting the Commission’s determination to comply, to the letter, with the provisions contained in the Stability Pact. This constitutes slavish devotion to the current orthodoxy in economic matters, which persists in ignoring reality.
I deplore the fact that the consequences of the Stability Pact are being ignored and that we are not discussing here today the economic and social problems that the citizens are experiencing. I deplore the fact that the main aim of economic policy is budgetary consolidation and price stability, at the expense of economic and employment growth, of improving standards of living and of meeting people’s needs.
Portugal is an example of this slavish implementation of the Stability Pact. The country is deep in recession, with a reduction in GDP that might exceed 1% and the highest levels of unemployment in the EU, which is jeopardising not only economic convergence with the EU, but also, for the third year in succession, the very conditions needed for a swift and sustained recovery. Budgetary consolidation must not be used as a stick with which to beat public services, nor must it jeopardise public investment. It must be a guarantee of high-quality public services. This policy, this Stability Pact must be amended. We must first speak about a sustainable growth and employment pact so that we can respond to the EU’s economic and social problems.
– Mr President, I too would like to refer first to aspects of research and development that can be the driving forces generating value for businesses. I agree with Mr Linkohr that it would be useful to open a debate on Mr Lange’s contribution. Unfortunately this is not possible.
I should like to present one example. If Europe eventually takes the decision to actively support and promote clean technology, research and development in that field will become an obvious source of employment and investment in the Union. One of the major challenges currently facing the international community concerns implementing the Kyoto Protocol and meeting its objectives. This has generated heated debate between the industrial world and the administration. In my view, widespread application of cleaner technology is one solution, precisely because it would facilitate the reduction of polluting emissions. The competitive and dynamic Europe we are all hoping for is unlikely to emerge without investment in such technology.
My second and last point is a corollary of the first. It is absolutely vital to be far more active in promoting the efficient use of natural resources. The reason is, quite simply, that decoupling economic growth and the increased use of resources is a for ensuring the continuity of sustainable growth. It is also crucial to the creation of a knowledge-based Europe. Such a Europe would be a world leader in terms of competitiveness and full employment. It is the Europe we are all striving for.
– Mr President, ladies and gentlemen, I sometimes get the feeling that there are those who have, very recently, been blowing the dust of history off the nineteenth-century theory according to which all you have to do is to unchain market forces,
and then, suddenly, masses of jobs will be created. I see that as utterly false. If we take a close look at where, over the past few decades, there have been the greatest increases in growth and employment, they have occurred precisely in those sectors that Mr Langen listed earlier, namely in sustainable development and in the protection of the environment. I believe that it is also in these that investment has to be more vigorously encouraged, particularly as regards urban renewal, both in relation to its social and environmental components, and also transport. Here too, it appears that it is in relation to the social and environmental components that there is the greatest potential for growth, and so it is here that there are, potentially, the greatest effects on employment. As, I believe, an unregulated market cannot do other than result in adverse consequences for the environment, it naturally follows that investment in these areas would help to secure the ecological bases of our existence.
I believe that we have to be faithful to Lisbon and Gothenburg in our approach and in our seeking sustainable production methods in Europe, which will induce growth and employment, founded upon the ecological bases of our existence. We have, in the past, come up with sound approaches to this, and we should continue on this road in a credible way. Internationally, I believe, we will lose our credibility in many areas if we now proceed to dump our own objectives and what we agreed to in Johannesburg and Kyoto. We have to hold fast to our own objectives and carry on down this road.
– Mr President, I would like to say something about the Spring Summit, which we can expect to be a sobering experience, and the ambitious process that we initiated at Lisbon four years ago. The grave economic downturn in many Member States demands more effective action. There is a need for closer approximation between economic, employment and structural policies, without going as far as attempting to harmonise them. Cutbacks in the bureaucracy of the state, improved structures in financial markets and more investment – to which Members have already referred – can promote the creation of more and sustainable jobs, but there is, above all, a lack of coordinated cooperation in the area of lifelong learning and the introduction of European educational marketing. Studies in the EU have revealed that too many young people have been poorly educated. More support for human capital, though, makes them more employable, and so this is something that has to be addressed in schools, work-based training and in universities.
I also believe that social dialogue has to be stepped up. I regard it as a key element in handling changes in our society, and it is regrettable that, in many Member States, it tends to take place on the margins. The enlargement of the EU in the coming months means that we have to be consistent in pressing on with joint measures in employment and social policy, of which the European employment strategy was, and still is, one of the most successful features. I might add that the budgetary expenditure for these areas is minimal in comparison with the structural resources for enlargement. The Commission’s insistence on increasing contributions and hence the burden on net contributors can therefore only be repudiated. Both on the European and national level, we need something else, and that is iron discipline where spending is concerned. It follows from this that we cannot support the amendment in which the Socialists dare to warn of austerity budgets.
The last point I want to make is that nothing will come of any attempt at softening up the Stability and Growth Pact or at discrediting it as unworkable. This, Commissioner Solbes Mira, is where the Commission is absolutely right; the budgetary offenders must be brought before the European Court of Justice. That deserves every political support, for the one thing needed by our businesses, by their workers as well as their managers, is guaranteed and long-term stability.
– Mr President, contemplation of the economic situation in which the European Union finds itself leads us to the conclusion that the summit ahead of us has three main tasks. Firstly, the summit must ensure there is an increase in investment; secondly, it must ensure that there is an increase in investment, and thirdly, it must ensure that money is better invested. Both in the private and public sectors, we are lagging behind the USA; in the public sector we are behind them by 1%. I absolutely fail to grasp how, in view of this economic state of affairs, Members of this House can manage to come up with two recommendations for us, one being that we should deal with the crisis by leaving more muck in the air, which is what Mr Langen’s proposal in part amounts to; the other, that we carry on stubbornly wrecking the economy with austerity measures, rather than giving it the kick-start that it needs. Bad textbooks on economic policy are legion, but never yet have I found one so bad that it would recommend these courses of action in a phase of the economic cycle such as the one that we are now in.
Quite the opposite is the case: the situation we are now in demands that we take the action outlined by Mr De Rossa, adopting a dynamic attitude towards the necessary balance between stability on the one hand and efficiency on the other. I am eager to see what the Commission will do with the slogan ‘Dynamic action, balance between stability and efficiency’. We look forward to your proposals, Commissioner Solbes, and hope that we will have a productive debate.
– Mr President, I should first of all like to extend warm thanks to Mr Roche for his brief from the Council, and particularly for what he said about older workers. It is my belief that we could achieve the Lisbon objectives in the field of employment if we were to succeed in creating a better labour market for older workers, so I was very disappointed to note that the Commission talks only about abolishing the financial instruments for them. We might as well deny them the right to vote. What the Commission states is wholly unacceptable. We need to create a labour market capable of offering scope, one that will also make such arrangements less necessary than they currently are.
Secondly, I should like to turn to the legislation itself. The Commission was right to point out that legislation on the internal market must be introduced swiftly. It too, of course, has come up with its own proposals, although you cannot help wondering whether they will contribute a tremendous amount to employment. I fear that the reverse might sometimes be true. I am also concerned that in the field of financial services, as was the case in the takeover directive, there is the temptation to emulate what we think is happening in the United States. I think we should carefully consider what effect all of this has on employment.
There is also the environment, of course. It is indeed the case that in the assessment of existing environmental laws, and the drafting of new ones, far more consideration should be given to the employment effects than has been the case to date. It is too easy to trivialise this, as Mr Langen has done.
My final point concerns productivity, an issue that I think is still very much being underestimated. Productivity ties everything together. If we improve productivity, we can do more, we can obtain better jobs. Often, though, it is the other side of this House that stands in the way of improving productivity because there is too much consideration for old ideas for which there is little sympathy in this day and age.
Mr President, the reports that we are discussing express concern at the gulf between the Lisbon objectives and the results achieved. The Council and the Commission share these concerns and rightly insist on the importance of confirming a strategy for a knowledge-based economy.
I do, however, believe that, in view of the Spring Summit, the Union’s Financial Perspective needs to be considered and questions must be answered.
The first question concerns the means of achieving a balance between the stability policy which manifests itself in the form of the single currency, and a policy of promoting research, innovation for small businesses and investments in TENs, which will enable the European regions to integrate.
The second question concerns how to address the globalisation of the markets that is challenging even the most modern businesses that have to compete with the US and Japan – that is to say the countries at the forefront of research – and traditional businesses that have to compete with China and economies that have low labour, social policy and environmental policy costs.
The third question concerns developing factors for competitiveness, which help to strengthen the Community’s presence in fundamental research, and also in industrial policy. This community commitment is possible if the Financial Perspective is consistent with the objectives of EU enlargement, and also with growth that is increasingly linked to human capital, product quality and the competitiveness of businesses operating in an ever more open market.
I believe that the political problem turns, in fact, on the ability to bring about the structural reforms and also to take the budgetary decisions that we believe are necessary to give Europe a future.
– Mr President, ladies and gentlemen, it is the Stability and Growth Pact that is under discussion, and I believe we have every cause to highlight the fact that we need this Pact for the sake of our future. Those who engage in lawbreaking at European level, by using a ministerial decision to interfere with the Commission’s procedures, have to be told in plain language that breaching this Stability and Growth Pact will end up undermining the stability of the euro, and that will cause the foundation of growth in Europe to crumble.
This is where the letter from the six countries with consolidated budgets speaks volumes, and it is my hope and wish that we may recover that awareness with this Pact in mind. What is true of this Pact is true of much else, that if you want to change the law, then find yourself a majority, but you do not change the law by breaking it.
Secondly, the process of structural reform that the European Central Bank is demanding ought to happen at national level. There is a particular lack of such reforms in Germany. It speaks volumes when we read, as we currently do, of a fall in the per capita average gross domestic product in Germany, and of Germany being fourth from the bottom. It certainly does not indicate that the Social Democrats are making a good job of running Germany. It would also indicate that the mere fact of Commissioner Verheugen’s membership of that party is enough to disqualify him from being the super-Commissioner here in Brussels.
Let me close by pointing out that the Lisbon Process does not mean that a large spending programme means that there is money to burn. On the contrary, savings have to be made at the European level too, and so I have no sympathy for the Commission’s demand for a 50% increase in the Budget. That, too, would overburden the net contributors within the European Union. Several Members of this House could do with a thinking and reflection process, and, overall, I believe that a consolidation phase would do the European Union some good.
Mr President, as we are addressing the issue of the European economy in the debate on these reports, the point I would like to emphasise is the vital importance of turning the Lisbon agenda from rhetoric into reality. Advances have been made since European leaders declared that they were going to make Europe the most competitive knowledge-based economy within ten years, but there have also been a lot of steps back. It seems to me that a fundamental aim of the Lisbon agenda is to produce economic reform and more flexible labour markets. In many cases, however, we have seen the European Union going in the opposite direction to this aspiration. Labour markets are not made more flexible by measures like the Temporary Workers Directive, which could drive hundreds or thousands of temporary workers out of employment.
I am also concerned about plans to phase out some of the opt-outs to the Working Time Directive, which give additional flexibility. Of course it is important to ensure that people do not have to work excessive hours, but there are many aspects of the Working Time Directive that just add red tape and do not give proper protection to working people: these measures just make it more difficult for them to run their lives in the way they would like to.
There are other proposals which I think are overreactions: the intention in the Chemicals Regulation, for example, is that one must control and regulate the use of dangerous chemicals, but this should not give rise to the disproportionate reaction we have seen from that regulation. Many items of European legislation are over-intrusive and simply add to business costs. In the end, that will cost jobs for people in Europe and very often mean that consumers end up getting a worse deal and a narrower range of choices.
To make the Lisbon agenda a reality we have to cut down on the red tape produced by the European Union.
.  Mr President, I should like to thank all the honourable Members who took the floor for speaking in this debate. I should also like to thank them for the ideas they put forward. Unfortunately, time constraints are such that I am unable to comment in detail on all of the latter. I would, however, like to highlight what I feel are the key aspects of the debate.
There seems to be widespread agreement that the rate of growth needs to increase, and that our present rate is unsatisfactory. Nonetheless, I would caution against simplistic comparisons. For a comparison between the United States and Europe to be valid, their respective starting points must be taken into account. The anticipated commitments of both areas must be borne in mind too. Even a comparison between the Eurozone and the zone beyond it is not straightforward. Essentially, the key issue arising at present is whether the Lisbon diagnosis remains valid or not.
I am convinced that basically, increased capacity for growth in Europe depends on two factors, namely more employment in Europe and more productive employment. I believe this diagnosis remains valid. If that is the case, the question arises as to what is going wrong in Europe. I do not believe the difficulty lies in the diagnosis. Rather, the difficulty lies in the implementation and practical application of what was decided in Lisbon.
It has to be said, however, that the Commission’s report clearly states that progress has been made in certain areas, though there is general dissatisfaction regarding others.
On the one hand, ground has undoubtedly been gained on the employment front. On the other, rather less has been achieved concerning productivity. Progress has also been made within the internal market, though not on the scale anticipated. A number of obstacles have been overcome, allowing the financial system to become more unified. Unfortunately, unification has not yet resulted in bringing financial costs down to a level comparable with what is the norm in the United States. Certain additional elements have been put in place, and I am sure these will prove helpful. In my view, the growth initiative is an important factor in relaunching other aspects.
Our proposals for this year focus on those elements that can facilitate productivity and ensure it increases. Research and development are indeed one of the objectives set. It is, however, important to put discussion of research and development into context. Clearly, 3% of GDP is a figure similar to that of the United States, but if one distinguishes between public and private investment in research and development in Europe and in the United States, the figure for public investment in Europe is higher than in the United States.
The question arises as to whether the figure alone is the problem, or whether the problem concerns our ability to work better between ourselves, avoiding duplication of activity. There is also the issue of generating added attraction and promoting private activity. These factors are all crucial, in my view. I certainly feel these priorities are well chosen and appropriate.
It should always be remembered that the Lisbon strategy also has clear limits. All agree that it should be a sustainable strategy. That implies a certain appropriate degree or level of social protection. It also implies a certain level of environmental protection.
This led to further points raised during the debate. The question arose, for instance, as to whether this was a difficulty related to defining a strategy. I maintained this was not the case. It is a problem of the political will, essentially at national level, to implement agreements reached.
As to whether the Stability and Growth Pact is a problem or a positive element, I myself believe the latter is the case. I believe sound finances are essential to long-term growth. With regard to fiscal policy acting as a discretionary element to improve growth in the short term, it might indeed serve as such in some cases, at least in theory. In my view, however, it is also important not to overlook certain other fundamental issues. Firstly, the operation of the budgets and automatic stabilisers in Europe. This is far more dynamic here than in the United States. It means that every one-point drop in activity is compensated for by half a point as regards budget deviation.
There is indeed a limit in place, that notorious 3%. Experience has proved it to be a reasonable limit. I am convinced this is still the case, and that it is useful for the European Union to have a fiscal framework. I also believe this fiscal framework calls for budgetary balance to be achieved in the medium term, given the difficulties anticipated and the ageing population. Further, it seems to me that 3% as a nominal reference is a key factor for that budgetary balance in the medium term. It is essential to the desired efficient system that will make it possible to control activities under way and allow us to cooperate.
I therefore feel it is vital to tackle the problems related to the future of the pact. As I see it, the Treaty remains valid. The fundamental concepts certainly do. Nonetheless, improvements are called for in certain areas. The interrelation between the guidelines for economic policy and the pact is certainly one such area. It is important not to focus on fiscal consolidation . Fiscal consolidation should be perceived as a way of generating increased growth. Clearly, this is closely connected with the Broad Guidelines of economic policy. It presents a second difficulty we have become aware of in recent years, namely that some of the problems currently experienced result from inappropriate action at a critical point in the economic cycle.
Growth elements have been introduced into the pact by giving more importance to structural deficits. Last November’s communication was along those lines. Some problems do still remain in this crucial area, of course. We are certainly prepared to discuss and debate them.
We feel the problem of the future is extremely important. With this in mind, the debt needs to become more important in the pact game. So too should all future commitments that are bound to have a negative impact on growth in the long term. Issues like the ageing of the population and the need to fund future commitments are crucial.
I have one last remark to make. In my view, as some honourable Members have indeed pointed out, the national will to apply the pact is absolutely vital. This could mean improving current budgetary processes. I have in mind changes to ensure national parliaments themselves are more involved in defining their own future commitments and in meeting the commitments eventually entered into.
I feel the starting point is sound. Increased growth would of course be welcome, and the margin for manoeuvre is indeed limited. In establishing its financial perspective, the Commission endeavoured to achieve a balance between on the one hand, not exceeding the current margin of manoeuvre, despite the additional commitments, whilst on the other hand, not increasing the current financial margin more than absolutely necessary. We are very much aware that at the end of the day the Union’s budget is 1, 1.4, 1.24%. We appreciate that the major element of public expenditure is currently at national level. Consequently, if there is no cooperation at national level it will not be possible to move towards that increased growth we all aspire to for Europe.
. Mr President, I too would like to thank every Member who participated in the debate. I may not agree with all of the analysis, but I found the debate extraordinarily interesting and very constructive. I do not have time to mention each of the points, but there were a number of interesting points made during the course of the debate.
Mr Blokland, for example, illustrated that the Lisbon agenda is running out: we can number the amount of time we have left in days. That was a very interesting point. Flexibility in our approach was emphasised by Mr Crowley, and Mr De Rossa indicated how dynamic a world Europe exists in and how extraordinary the challenges are which arise from that.
Not surprisingly speakers were very clear as to the need to continuously tackle the barriers that prevent full implementation of the Lisbon strategy. Mr Baron was absolutely correct when he said that the way to hell is paved with good intentions; there are plenty of good intentions in the Lisbon strategy. As presidency we are conscious that as well as expressing good intentions we also need to focus the whole process in very much the way that Mr Watson suggested.
The strategy does not belong to the European institutions, but to the people of Europe. There are many stakeholders here – a point well made by Ms Randzio-Plath. Somehow we have to engage the attention of all these stakeholders – not just the Member State governments and the institutions, but the people of Europe – and make sure they focus on the agenda itself and what this means in reality.
Many Members spoke about the issue of regulation. I am not sure that Mr Jonckheer and myself would agree with each other, but he made the point about the concerns that exist about liberalisation and regulation, a matter that was also touched on by many other speakers. We feel very strongly that a significant amount of time and attention must be focused on making sure that regulation is effective, i.e. that it helps the process rather than hindering it.
Another of the key focuses in the debate was on what is necessary to put in place to create a truly knowledge-based economy. I would agree with Commissioner Reding who at the very outset made a point about the necessary emphasis on education. I would also agree with the points made by Mrs Grossetête and Mrs García-Orcoyen Tormo on the need for research and development. There were many contributions throughout the debate about how we deal with the issue of creating a knowledge-based economy and I believe that Members were correct in pointing out that education is key, as is investment in research and development.
One point that did strike me was the one made again and again about the necessity of creating a research environment within the Europe. Researchers are the seed capital of a knowledge-based economy and the EU and its Member States must recognise this.
The Lisbon strategy is not some musty academic concept; it is vital to the lives of the citizens of the EU-15 and, as from 1 May 2004, it will also be vital to the lives and wellbeing of 450 million citizens of our Union across 25 states. It is an endeavour that deserves all of our attention, our energy and our ingenuity. Insofar as this presidency is concerned it is a key priority and we are putting a lot of attention and focus on it.
At the March European Council meeting we intend to use a focused, as opposed to scatter-gun, approach. We believe that we have to focus very carefully on those things that we can achieve and get on with the task of achieving them.
In conclusion I would like to thank each Member for their contributions to this very interesting and focused debate.
We should like to thank the Council.
To conclude the statements on the follow-up to the Lisbon Strategy, I have received three motions for resolutions.(1)
The debate is closed.
The vote will take place tomorrow at 11 a.m.
. The European Union must modernise the operation of our labour markets. We must ensure that we coordinate our economic policies to a greater extent. We must ensure that we bring about less and better regulatory reforms. We must guarantee that we complete the trans-European networks in the transport and energy sectors. We must ensure that all areas of the European Union, both urban and rural, peripheral and central, receive maximum benefit from new technologies that are coming on stream.
The European Union, if it is to remain competitive and if we are to reach the targets laid down by EU leaders concerning the implementation of the Lisbon strategy requires the enactment of a series of legislative measures at an EU level. We have to ensure that the internal market is fully completed. We should also ensure that we invest to a greater extent in research and development policies and this is one area where the European Union has been lacking when compared to the US in recent times.
I support the European Union becoming the most competitive knowledge-based economy in the world by 2010. And we must all work towards this goal.
. – The European Commission should compile a timetable for the Member States, specifying who is going to achieve what, when and how. The European mini-summit in Berlin has once again demonstrated that everyone is agreed on the objectives but not on the actions to be taken, and so we are not making any headway. Replacing the current vague agreements with a timetable with exact objectives should help the Heads of Government find a way to invigorate the knowledge economy and make the European labour market more flexible.
In addition, during the Spring Summit, the Commission should indicate what has been done about removing superfluous legislation, of which, according to the Commission’s promises to European industry, 25% is to be deleted. By reducing the burden of administration, companies will once again have the chance to be enterprising and thereby generate economic growth. A European 'super-Commissioner' for economic affairs is not the answer. Germany’s Chancellor Schröder should have known this, for the German 'superminister' for Economic Affairs and Employment, Wolfgang Clement, has not managed to prevent the German economy from still achieving one of Europe's lowest growth rates.
The next item is the oral question (B5-0011/2004) by Mr Costa, on behalf of the Committee on Regional Policy, Transport and Tourism, to the Council, concerning the failure to consult the European Parliament in connection with the TEN Quick Start projects.
Mr President, Mr President-in-Office of the Council, the question that has been tabled seeks to avoid any confusion and to prevent any possibility of the current codecision procedure on the development of the trans-European transport networks affecting the list of sections of priority projects indicated by the Commission in its communication to the Council of 11 November 2003 on the growth initiative. This identifies sections and projects that have been taken into account as recipients of community funds that are currently available as well as credits from the European Investment Bank.
The Committee on Regional Policy, Transport and Tourism, on behalf of which I am giving this speech, looks to the Council to know what importance it should attribute to the afore-mentioned communication.
On January 27 of this year, the Vice-President of the Commission, Mrs de Palacio, clarified in writing to the parliamentary committee to which I belong, that the communication on the Growth Initiative including the list of priority projects is not a legally binding document, nor is it a list of sections intended to receive preferential treatment. According to the Commission, therefore, what we have is merely an incomplete list of actions within the priority projects that the European Commission and the Member States have pointed out as being sufficiently advanced to allow them to be immediately started, thus stimulating the European economy.
It seems necessary for the Council to confirm the Commission statement today and for it to further explain what it intends to do to ensure that indicating sections of projects proposed by the European Commission in no way makes them a priority before the codecision procedure that is currently underway on the guidelines for the development of the trans-European transport networks has been concluded.
The Committee on Regional Policy, Transport and Tourism, that I am representing here, is aware of the benefits of quickly starting programmes which, apart from building the necessary infrastructure to create the single market within the whole of the enlarged Europe, will be able to make a major contribution to the revival of the European economy that everyone hopes to see and which we spoke about a few moments ago.
This is why the Committee on Regional Policy, Transport and Tourism is working and will continue to work in weeks to come to ensure that the guidelines can be adopted within the current parliamentary term. To this end, we must look at the European Parliament’s commitment and the Council needs to undertake to do even more, not just to meet the deadlines that we have set ourselves, but also to show willing to try to reach a genuine agreement because the codecision procedure makes sense, is important and does not give the impression that the decisions have already been taken by the Commission and the Council without Parliament being able to indicate its duties and its prerogatives.
A swift conclusion of the codecision procedure on the guidelines for the development of the trans-European networks would undoubtedly allow the green light to be given to the list of advanced projects. This list must not be seen as pre-established, but as one that must be redefined – again, within the framework of the codecision procedure – in line with the afore-mentioned guidelines.
The only way in which we will be able to revive the European economy and physically construct the European single market without inconsistencies is by swiftly concluding the codecision work on trans-European transport networks and only then to subsequently identify advanced projects to which we will commit Union resources, as well as urging Member States to begin programmes.
. Mr President, at its meeting of 12 and 13 December 2003, the European Council endorsed the European Action Plan for Growth on the basis of the reports presented by Ecofin, the Commission and the European Investment Bank. The action is an important step in the implementation of the Lisbon agenda to improve competitiveness, employment and growth potential in the enlarged Union. Structural reform will be complemented by higher investment in both physical and human capital.
The Council also welcomed the work carried out by the Commission and the EIB – and by the relevant configurations of the Council itself – in the establishment of the Quick Start Programme. Identification was also made according to a strict set of criteria of a provisional list of projects for immediate action. The Council also recommended that if other projects fulfil the same criteria the list may be complemented in accordance with the procedures followed for its establishment in the framework of the annual cycle for reporting to the spring European Council.
I would like to confirm to Members that the Commission’s communication to the Council on 'the European Initiative for Growth – Investing in Knowledge and Networks', as well as reports from the EIB and the different Council formations in this regard, constitute guidelines only. In order to be taken forward they should be enshrined in a formal legal instrument – in this case, a decision of the Council and the European Parliament.
The Commission communication is a non-exhaustive list of actions within the priority projects which have been identified by the Commission and the Member States. These projects are considered to be sufficiently mature to commence immediately and thus stimulate the European economy at present. It is important that the Council and the Parliament pursue their constructive engagement in the current discussions on the revision of the guidelines. In this respect Council welcomes the letter from President Cox to President Prodi dated November 2003.
The presidency is strongly committed to ensuring that the work on this critically important dossier should be successfully completed by the end of this Parliament’s term. It is essential, therefore, that the EU’s institutions work together to bring forward this work. We recognise that the European Parliament has a particularly important role to play in this process.
Agreement will open the way for crucial investment to be disbursed on key network projects and thus facilitate the pursuit of our fundamental objective of promoting economic growth for the enlarged Union. The adoption of the draft decision on TENs on the eve of enlargement – by 1 May – would have considerable symbolic importance. It would also provide a welcome illustration of the EU's commitment to the rapid integration of the economies of the new Member States.
As a final point, may I add that I listened very carefully to Mr Costa's contribution to the debate. There seemed to be some concern about Parliament's potential to contribute to this area. This has perhaps not been fully acknowledged. I would like to assure him and the House that the matter in focus is part of a bigger issue in which the Parliament and its talents will be fully engaged by the Irish presidency.
– Mr President, Mr President-in-Office, that was not sufficient. I will repeat that for your benefit, Mr President-in-Office: your statement was inadequate. The Chairman of the Committee asked a specific question as to whether the Council agrees with the description of the ‘Quick Start’ list as, in essence, a personal list drawn up by the Council, but as not binding upon Parliament. You have failed to answer that question, and I find that extremely sad.
You embarked on a major statement about why the ‘Quick Start’ list is necessary, but you did not address the way in which this ‘Quick Start’ list gives the impression – which your speech, in my view, reinforces – that you want Parliament to be kept out of decisions about which projects are to have priority. We did try to help you out of your difficulties, making it clear to you that the TEN projects’ Annex III, the priority projects, is a matter for our joint decision, and that the Council cannot draw up its own special list from among these priority projects, effectively saying that, of the 30 projects, it finds this one and that one and the other one the most attractive, and that it is now deciding to start with those. You subsequently attempted to defuse the issue by saying that the choice was made on the basis of readiness for work to begin or the availability of funding. Indeed so: which projects are tackled and when is not a decision for the Council; it must be decided in accordance with the criteria in Annex III as to which projects are ready to be built, which have received planning permission and which are capable of being funded.
So I will again ask you to state unambiguously whether the ‘Quick Start’ list is binding in law, and if so, on whom; or whether you have attempted to use it to circumvent Parliament’s and the Council’s right of joint decision on the priority projects. For my part, and on behalf of my group, I can tell you that we will not let this pass. We will not allow the Council to use a so-called ‘Quick Start’ list as a means of unilaterally disregarding Parliament’s rights.
Mr President, this oral question has at least one thing to be said for it, inasmuch as what was a phantom dossier has now become clearly visible, since the Council has just confirmed that what we have been reading in the press, what we have heard whispers about from the Council, and what, in some cases, certain Commissioners have been saying, does in fact exist. There really is a Quick Start programme, even though Mrs de Palacio had explained to us that it did not exist. Thank you, then, President-in-Office of the Council, for confirming this so clearly here today, and I should also like to thank all those Members who put their names to this oral question.
After all, it is a good method to try to begin with those projects which have been around the longest, thereby avoiding a situation in which, as a result of trying to take on too much, we end up by not achieving very much at all. I therefore welcome the fact that there is, after all, a method for implementing the TEN projects. What is clear, however, is that the real priority list is this one, the Quick Start list, because that is where our meagre funds will be going, and our funds are very meagre compared with the immensity of the task.
I therefore share Mr Jarzembowski’s point of view. I believe that it would be inappropriate for the European Parliament not to be informed about and associated with the implementation of this list. I am not sure whether we should go as far as codecision when it comes to the method for funding and implementing the TEN projects. What I sure about, however, since it was I, together with a number of other Members, who called for it is that we must have regular information about the implementation of the thirty TEN projects which we shall be voting in favour of. I hope, therefore, that this sitting will at least have been useful in two ways. On the one hand, it has sought to clarify the procedure so that we can see whether or not we are within the codecision framework – and we shall have to have a very clear answer on that subject – and on the other hand, if we are not involved in a codecision procedure, it has at least made provision for an annual report on the implementation of the TEN projects which we have voted in favour of.
Mr President, there has been a lot of talk about involving the European Parliament in drawing up what is termed the Quick Start list. I do not want to make a further contribution to this discussion, but instead concentrate on something of equal importance in this context, namely the financing and management of the projects.
The Court of Auditors has investigated the management system for the trans-European transport network and is extremely severe in its criticisms. The conclusion is that control must be improved. It must be more effective, and there is a need for uniformly consistent application of the TEN rules in all the Member States.
The new Member States already participate in the TEN programme. I am sincerely in favour of enlargement, and I am sincerely in favour of the Member States participating in all the EU programmes as rapidly as possible, but the new Member States are not always as good at controlling EU funds, and the Commission is not always that good at keeping the new Member States up to the mark. Unfortunately, the Quick Start projects are an example of this.
In Slovakia, for example, a motorway project designed to link Katowice to Zilina and not in any way complying with our standards was approved. The project was approved even though there is no justification for it whatsoever in terms of economics or traffic conditions. Unfortunately, we see far too many examples of projects being approved without proper investigation, without cost/benefit analyses and without account being taken of their environmental consequences. The TEN programme is a success, but we must not build motorways and bridges if there is no need for them.
We must ensure that the controls are effective and uniform in all the Member States. If we secure proper control of EU funds, we secure greater legitimacy for the TEN projects. If the finances are in order, we make it easier to attract private venture capital. That is something we must, in particular, remember, since public-private partnership looks like being an option in connection with financing future infrastructure projects.
Only once these things are in place will we be well on the way to giving impetus to a great many of the necessary infrastructure projects, and that will take us closer to our common objective of creating a coherent EU.
Let me give an example of a project designated both for EU cofinancing and a public-private partnership. This is the fixed link between Denmark and Germany across the Fehmarn Belt. There is quite clearly a need for a bridge across the belt so that we can remove this bottleneck from the north-south axis. On the Danish side, a lot has constantly been done to ensure that this major project can be carried out. Unfortunately, it appears that there is rather a lack of political will in Germany.
Once the project has got under way, and it will hopefully not be very long before that happens, the EU will be stronger and, at the same time, the regions on both sides of the Fehmarn Belt will find that employment has been given an economic boost.
Mr President, Mr President-in-Office of the Council, there are those who call into question the Constitution that extends Parliament’s powers to approve legislative procedures by codecision. This is not a good time, therefore, to overlook Parliament’s power to approve, in conjunction with the Council, the vital question of the Trans-European transport networks.
I therefore request, on behalf of the Group of the Greens/European Free Alliance, that this crucial issue should be put before Parliament for consideration. In any event, as a Member of this House, I should like to bring to your attention today high-speed train projects in Galicia, in Portugal, in the North-east of the peninsula and in Aquitaine; in other words, a highly significant stretch of the EU’s Atlantic seaboard. I refer to the projects linking Oporto, Vigo and El Ferrol; Santiago de Compostela, La Coruña, Vigo, Orense, Valladolid and Aquitaine; and El Ferrol and Bilbao. All of these are contained in plans drawn up by the Portuguese and Spanish Governments, in this case the Galicia plan. We want this project to come to fruition and to be approved in the proper manner by codecision.
– Mr President, Mr President-in-Office of the Council, a new Eurobarometer poll was conducted a few days ago. What attracted particular attention was the extremely low level of participation in June’s elections to the European Parliament. In some countries, scarcely more than 20% of the public say they are interested in these elections, and in virtually none of them do over 50%. There is absolutely no cause for surprise at these figures. The fact is that the European public hear the same old thing year in and year out, that everything bad comes from Brussels, and the good things are all home-made. The game here is ‘passing the buck’, and the Council is particularly good at it. It keeps quiet about the fact that it, as a rule, is part of Brussels, and, when it has the opportunity to play Santa Claus, as it is now, for example, doing with the TENs, the Council likes to be seen dispensing blessings in what is, of course, a solo performance. Who cares about the fact that the Treaty speaks in terms of codecision in these matters, with Council and Parliament jointly taking decisions on the trans-European transport network?
Their Eminences of the Council want to be the only ones to dole out largesse and to make promises; none of the glory must rub off on anyone else, certainly not on Parliament. We are not prepared to play along with this charade of disinformation; we are not prepared to do so as a matter of principle, and we are certainly not prepared to do so with 13 June in the offing. The resolution we have submitted is intended to press that point home. Most of all, we demand a clear message to the European public, that not only bad things come out of Europe, and that the European Parliament and its members share responsibility for much that the public see as important, and which, it is to be hoped, benefits them in practice.
– Mr President, I have a lot of trust in the Council, especially in Mr Roche, and understood his speech to mean that he is in favour of Parliament being fully entitled to take decisions in all the areas to which we have referred. Judging by what I hear my fellow-MEPs saying, they are less trusting. I would ask the President-in-Office of the Council – and this is my first point – to say, here and now, loud and clear, whether he acknowledges Parliament’s full decision-making rights in all these matters, be they the ‘Quick Start’ list or any other list.
My second point is that the committee, when it was under Mr Costa’s chairmanship, agreed that this House is not so irresponsible that anyone can, by hook or by crook, add on his or her pet projects; on the contrary, the Committee on Regional Policy, Transport and Tourism added a limited number of projects for which there was a rational justification. If I may mention just two of them, out of – I think – about six, which enhance Europe’s cohesion and unity, not only in and around the new Member States, but also in and around the future accession countries in the Balkans, we were talking in terms of lines running across Austria from Prague via Linz, and another running from the North via Vienna to Graz and then on to Croatia – in other words, lines that make a great deal of sense. I really do think that this House has, over the past months, shown itself to be responsible, in that not even in the run-up to an election does it add on one project after another indiscriminately. Parliament’s right to share in decisions must, however, be guaranteed in full. It would be a good thing if the President-in-Office’s ambivalent answer today could become a clear and unequivocal statement to the effect that the Council does indeed acknowledge Parliament’s power of codecision, because this House demonstrates a high degree of responsibility and comes up with a few extra ideas for these important investment projects. After all, the Council and its Presidency ought to have an interest in getting a few more good ideas, and you will get them from this House’s Committee on Transport.
Mr President, I certainly agree with promoting a European growth initiative. Nonetheless, I cannot accept the restrictive interpretation of the so-called Quick Start List. A list of priority projects already exists. These were endorsed at the Essen and Dublin European Councils, and the Commission has proposed a second enlargement.
I believe all these priority projects should have an equal chance of access to Community aid. The challenge ought to be getting the projects under way at the earliest opportunity, not cutting the number of projects. In my view, one option could be setting up some sort of a bonus system involving an extra payment for projects or parts of projects certified as having been completed over the next three years. That would be far more effective than an cut of the list of projects on the basis of the likelihood of their being launched or completed.
Certain sections of high-speed railway line could be largely completed between now and 2006. The Vitoria-Dax line is one of these, yet it does not appear on the Quick Start List. I am also of the opinion that the so-called maritime highways should be deemed cross-border projects on condition that they link ports in two Member States.
– Mr President, it is with great amazement that I see that, in a debate as important as this one, the Commission is conspicuous by its absence. In addition to what has been said by other Members, I would like to reiterate that Commissioner de Palacio’s handling of this dossier has not been particularly democratic. On two occasions, she has attempted to interfere in the internal affairs of this House; on one, she wrote a letter to the Chairman of the Committee to tell him who the rapporteur for this dossier had to be, and she has, secondly, insisted to the groups that the procedure should be a simple one and not a full one including codecision.
It is my belief that we have to endure a full codecision procedure and fight in this House for what we want, as we have a responsibility to the public, whose taxes pay for these investment projects.
– Mr President, speaking personally, I wish to repudiate the attacks made on Mrs de Palacio. Not in any way did she attempt to exert negative influence on the Committee on Regional Policy, Transport and Tourism; on the contrary, she offered help in bringing the trans-European networks dossier to a conclusion, and that was very valuable. What I would like to ask the President-in-Office of the Council, though, is whether he has nothing to say to us. Are our questions so unimportant that he is unwilling to give us an answer?
. Mr President, I had not intended to respond to the debate. My comments at the outset were, I think, comprehensive, particularly the additional comments I made at the end.
This statement by the Council has been noted.
To conclude this debate, I have received one motion for a resolution.(1)
The vote will take place tomorrow at 11 a.m.
Mr President, I should like to emphasise the need to give a determined boost to the priority TEN projects. They are vital for the economic development of the European Union.
Regrettably, certain Member States have failed to support projects essential for the Union. This is the case of the project to build a high-speed and high capacity goods railway link through the central Pyrenees. The project was supported by Parliament’s Committee on Regional Policy, Transport and Tourism, but not by the French Government. Member States should be aware of the need to implement such projects urgently, in order to prevent the anticipated collapse of goods transport systems within the Union. Parliament’s warning call should be heeded. The European Union must facilitate the work of the Member States and continue to support its implementation.
The next item is the oral question (B5-0063/2004) by Mr Rocard, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, to the Council, concerning the Olympic truce.
–Mr President, ladies and gentlemen, there are so many conflicts and trouble spots in the world at present – let us appeal to common sense and act instead to preserve life. This is the aim of the Olympic truce, an ancient and noble tradition dating back 3 000 years and which the International Olympic Committee has been trying to revive for the past decade. At a time of conflict in Iraq, Afghanistan, Africa, the Pacific and the neighbouring regions, we need to send out a strong message supporting the truce and calling for dialogue and reconciliation both during and after the Olympic Games.
In November 2003, the UN General Assembly unanimously adopted a resolution to build a peaceful and better world through sport and the Olympic ideal. Thousands of public figures from all over the world and from many different fields – politics and art to name but a few – went on to sign the Olympic truce. This is the European Year of Education through Sport, and in this context we can, and should, convey the fact that sport has a key role to play in the process. We should use the widespread publicity that the Olympic Games and the European Year of Education through Sport are receiving to convey a message of peace, to discuss conflict resolution and to emphasise the invaluable role played by sport in society. Finally, too, we should ask ourselves why the security measures for the Olympic Games and many other international sporting events are becoming stricter and stricter. In Athens, 50 000 people will be deployed to protect visitors to the Games and the 10 500 athletes taking part from 201 nations – an operation costing EUR 650 million.
How can this be called a cultural and peaceful event when it has to be guarded around the clock? What message are we sending out here? This is why we are appealing to EU Member States and international institutions and calling for common sense and understanding and also why we, in the Committee on Culture, Youth, Education, the Media and Sport, are putting this oral question to the Council. We want the EU and its Member States to shoulder this responsibility and take advantage of the common sense prevailing during, and hopefully after, the Olympic Games. It is my hope that the European Year of Education through Sport precedes a broader discussion in which we will think about how to resolve conflicts more peacefully while putting our weapons to one side and allowing the weapons of peace, represented by the Olympic ideal, to reign supreme.
. Mr President, I particularly want to thank Mrs Prets for the question. The European Council of December 2003 expressed its support for the idea of an Olympic truce and welcomed the relevant resolution which was agreed unanimously by the United Nations General Assembly. It is in fact no coincidence that 2004 is both the year of the Olympics and the European Year of Education through Sport.
The Council recalls to the Parliament that the educational values of sport were already acknowledged by the Nice European Council in December 2000, thus confirming previous declarations, particularly Declaration 29 attached to the Amsterdam Treaty. This defines sport as something which forges the identity of people. The Council's resolution of 17 December 1999 also presented sporting activities as having a pedagogical value which contributes to the strengthening of civil society.
One of the aims of the European Year of Education through Sport, as set out in the European Parliament and Council decision of February 2003, is to take advantage of the values conveyed through sport to develop knowledge and skill, particularly amongst young people. Sport allows young people in particular not only to develop physical prowess and readiness for physical effort, but also provides social skills such as team work, solidarity, tolerance and, of course, fair play.
The Council confirms its commitment to these aims and values, as, I am sure, does the Parliament. I should point out that it does not come within the Council's competence to undertake the specific actions proposed by the honourable Member. However, at its meeting of 29 January 2004 to launch the European Year of Education through Sport, the troika of education and sports ministers stressed the importance of the Olympic truce. The ministers supported the truce for its message of peace, tolerance and friendship; its unique place in the lives of citizens and its positive role in the promotion of friendship and the breaking down of social and cultural barriers. The troika ministers also strongly recommended that joint actions bring together the goals of the European Year of Education through Sport and those of the Olympic truce during 2004.
On a personal level, on behalf of the presidency, like to wish the Greek nation, and all the athletes who go to Greece to compete, peaceful and successful Olympic Games. I hope that these Games, as Mrs Prets has said, take place in an atmosphere of tolerance and peace.
Mr President, sport is not just about performance, competitions and elite sportspeople; it is also about developing a sense of community and a common purpose; it is about humanity itself.
Ladies and gentlemen, these are not my words. They are the words of the United Nations Organisation, the UN. I fully support them, however, and I also fully support the idea that this Parliament should back the Olympic truce.
What does seem to me to be important is that sport should not be politicised. As far as possible, sport must be kept outside of politics and must serve as a tool for constructing, never for destroying. Sport must be a tool for promoting peace and understanding.
With regard to the Olympic truce, we are not talking about anything new. There have been Olympic truces every two years, for the summer games and for the winter games, for many years, and at the end of last year the United Nations adopted a resolution urging its Member States to observe the Olympic truce.
I am in favour of it, as is the Group of the European Peoples’ Party (Christian Democrats) and European Democrats. We do, however, want it to be a contribution from the world of sport to the rest of the world. We do not want any political party to try to gain electoral advantage or to try to politicise this issue.
Ladies and gentlemen, in the real world there are conflicts and wars. In the world of sport there are games and competitions. In the real world there are armed forces. In the world of sport there are teams. In the real world there are laws. In the world of sport we swap them for rules of play. In the real world there are neutral parties. In the world of sport we have referees. And in the real world, regrettably, there are many deaths, and we want to help to preserve life by means of the world of sport, and this must be the world of sport’s contribution to society.
Mr President, in an effort to end the clashes which were plaguing the Peloponnese, the Delphi Oracle advised the warring sides in 776 B.C. to organise games, putting their differences to one side, so that athletes and citizens from all over Greece could take part in the games in safety. Thus the ancient Greek tradition of the Olympic truce was born and has lasted for over 1000 years.
Greece promoted the revival of this tradition with the support of the UN, the European Council, UNESCO and the International Olympic Committee. In the run up to the Olympic Games in Greece in 2004, the International Olympic Truce Centre was set up and undertook to conduct a major campaign. Over 400 famous people in the world have signed the text of the Olympic truce.
The Olympic Games, which return this year to the country in which they were born and to Europe, are a global reference point and, together with the message which emerges from the sporting performances, can send the message of the culture of peace. Peace and dialogue are two objectives which the European Parliament has always supported. They are values which we continue to hold at the centre of our efforts for as long and with as much effort as are needed to achieve them. Each of us, as members of the European Parliament, are called on to act as ambassadors of the good will of the Olympic truce, promoting the message and the culture of peace in all meetings, missions, parliamentary committees and international fora in all the corners of the planet which we frequently visit.
We expect the support and encouragement of the Council and the Irish Presidency in this effort. The main message of the Olympic truce is: if we manage to have peace for 16 days, perhaps we can manage to have it forever.
The debate is closed.
The next item is the debate on the report (A5-0062/2004) by Mr Kuckelkorn, on behalf of the Committee on Budgets, on the 2005 budget: guidelines for Sections II, IV, V, VI, VII, VIII(A) and VIII(B) and on the European Parliament's preliminary draft estimates (Section I).
Mr President, Commissioner, ladies and gentlemen, I would like to present the guidelines for other sections and the European Parliament's preliminary draft estimates for 2005.
My intention is that the guidelines should deal with the essentials and be kept very concise. Details and the consideration of specific measures will be left for the motion on the estimates. Please allow me now to touch briefly on some aspects of this year’s guidelines.
The exceptional feature of the budget year 2005 is that it will be the first full budgetary year for the European Union of 25 Member States, the first full year of activity for the newly-elected European Parliament, the newly-appointed Commission, and the first full year of implementation of the new Staff Regulations. Technical adjustment will reduce the ceiling of the financial perspectives of heading 5 for 2005 by EUR 94 million at current prices. On the basis of these budgetary constraints for 2005, new entities such as the European School of Administration may have to be delayed unless savings are made by launching such bodies. The amount of staff in most of the institutions has been increasing rapidly to cater for the needs of the enlargement. The main bulk of these additional needs related to the enlargement are covered in the 2002-2004 budgets, even if a number of measures remain to be taken.
In view of the delays in recruitment procedures, a thorough assessment will be made of the situation in view of the 2005 budget. We are assuming that the financial impact of expanding the institutions' premises will occur mainly after 2005. A key question for the 2005 budgetary procedure will continue to be the administrative reforms of the institutions.
That brings me to Parliament (Section I), where several uncertainties relating to the drawing up of Parliament's budget for 2005 need to be considered, such as the current lack of agreement on a Members’ Statute, the actual outcome of the enlargement-related recruitments in 2004, and developments of several building projects. At this stage, therefore, we reserve our position regarding the limit of 20% of the expenditure under heading 5. It is regrettable that the Member States have not yet been able to agree on a Members’ Statute and it is hoped that progress will be made on this during the course of 2004. The same also applies to the Statute for Members’ assistants. As far as the financing of the European Political Parties is concerned, I think we agree that this expenditure should in principle remain outside Parliament’s self-imposed ceiling of 20% of heading 5 as it is not an administrative expenditure of the institution but an operational one. However, I am ready to compromise on this particular point and accept the text of Mrs Buitenweg’s Amendment No 8, which leaves open the option of including this expenditure within the 20% ceiling. In view of the delays in recruitment procedures for staff from the new Member States and difficulties encountered in recruiting especially linguistic staff from certain new Member States, we consider that a decision on making appropriations available for additional enlargement-related staff can only be taken at the first reading of the 2005 budget. A mid-term plan for building projects is necessary in order to define the level of Parliament's budget in 2005 in view of possible capital injections needed to pursue the property policy.
As regards the functioning of the car service, we need to re-evaluate it to see if it provides a satisfactory service to Members while guaranteeing value for money.
Moving on to Council (Section II), the Council is asked to consider presenting its estimates with the Preliminary Draft Budget instead of its first reading to increase transparency. Parliament will also continue to monitor the Council operational budget, while respecting the Gentlemen's Agreement as regards the administrative expenditure.
As for the Court of Justice (Section IV), here we note that this institution has, in the last couple of years, experienced higher growth rates in staff than most other institutions.
With regard to the Court of Auditors (Section V), we mention that the Court of Auditors has distributed its enlargement-related staff increase over the 2004 and 2005 budgets.
Finally, as regards the Economic and Social Committee (Section VI) and the Committee of the Regions (Section VII), we ask both committees to pursue budgetary rigour in their estimates, especially in staff requests and building projects, and to improve the cooperation as regards the joint services to fully benefit from the new joint premises. We expect that the move to the Belliard building and the vacation of the current buildings will take place as foreseen.
A few points did not make it through the vote in the Committee on Budgets. We present again to the House only the most important of these, on which I would ask for your support.
Mr President, Commissioner, I would like to congratulate the rapporteur, Mr Kuckelkorn, who is known for his rigour, as those of us who have worked with him in the Committee on Economic and Monetary Affairs and the Committee on Budgets are well aware, particularly when negotiating the issue of European Agencies over a long period of time.
At the moment the usual advocates of budgetary rigour and saving are more necessary and more realistic than ever, because now there is a reduction in the ceiling for heading 5 and I would find it difficult to name any rapporteur who was more notorious than Mr Kuckelkorn for their rigour to carry out these cuts.
Furthermore, I am genuinely curious to see the report of the General Secretaries of the institutions on the estimates of the administrative needs for 2005. I believe it is going to be a very fortunate and beneficial year for everybody since the Secretaries of the various institutions are going to have to reconcile enlargement and its administrative requirements with the restriction we are going to be faced with next year of the reduction of EUR 140 million in heading 5. By the way, this rigour which is being asked of the other institutions must also be applied to the Commission and to the European Parliament itself.
Our group, Mr Kuckelkorn, believes it is perfectly possible to remain next year within the 20% limit for the European Parliament’s budget, particularly after the Council, as a result of the opposition, above all, of the German Government, has blocked the reform of the Members’ Statute.
Our group has presented and defended amendments in the Committee on Budgets in particular on the issue of multilingualism and its implementation. We tried this in the 2004 budget and we would be very happy to find now that we have an interlocutor open to dialogue on the possible initiatives our group is presenting. At the moment the report, voted on in the Committee on Budgets, supports it.
We entirely agree with the rest of the measures in Mr Kuckelkorn’s report and we are finally left with the issue of the funding of the political parties. My group would have liked – and we were one vote away from achieving it in the Committee on Budgets – that committee to express its support for including this funding of European political parties within Parliament’s limit of 20%. What we did not want with this amendment we are presenting was to have to negotiate the funding of the political parties year after year, which would be the case if we were funding outside the limit of 20%. Funding them within the 20% limit would prevent this situation and would ensure a quick negotiation by means of a transfer. We should remember that the code of conduct necessary for this transfer to political parties is due to be finalised very soon.
Nevertheless, because of the opposition of other political groups, and particularly yours, Mr Kuckelkorn, this has not been possible and therefore the compromise solution proposed in the amendment of the Greens/ALE Group seems to us to be acceptable as the only way to avoid jeopardising this transfer, which must be carried out in 2004, in this budgetary year. Furthermore, with this compromise, with this amendment from the Greens, we would prevent the budgetary restriction of heading 5 from jeopardising the functioning of the political parties during next September, as they themselves warn, which may be faced with serious operating problems of an administrative nature if this transfer does not take place.
I am pleased that Mr Kuckelkorn is prepared to take this compromise into account – to vote for this amendment – and, if this is the case, Mr President, I believe that the rest of the vote on the report by Mr Kuckelkorn will be practically unanimous because, on the rest of the major issues, we fully share his thinking.
– Mr President, I would firstly like to congratulate the rapporteur, Mr Kuckelkorn, for an excellent report. Next year’s budget is very rigorous in terms of the administrative budget, as the rapporteur stated. The fact that this year we shall have ten new Member States and the same number of new official languages makes it all the more rigorous.
The issue of Parliament’s multilingualism is an enormous challenge. It calls for a new kind of flexibility in the areas of translation and interpreting. Nowhere else in the world is there a body that functions so multilingually as the EU institutions. This nevertheless requires special action and care; otherwise, the multicultural principle could become chaos. That is why the administration should make a special effort to ensure that the posts are filled and the translation work flows smoothly right from the moment of accession. In the new environment there will be an increase in retour interpreting. This could lead to a situation where all of Parliament is dependent on one interpreter who is translating from a less common official language into a more common one. To ensure the quality of translation work it will be necessary to translate from more than one interpretation booth. This in practice means making special demands on the ‘bigger’ language groups, such as English, French and German, making it necessary for them to be able to translate from more source languages than the other interpreter groups.
A major political issue in recent years has been the adoption of the Members’ Statute. It was hugely disappointing that it should have become the subject of internal disagreements in the Council. The European Parliament, and its current President, Patrick Cox, in particular, had worked very hard dealing with this matter, and, consequently, it was too bad that it was torpedoed. It is important that the Members’ Statute is adopted speedily, so that it could come into effect preferably by the start of the next parliamentary term.
This year’s budget at long last saw the implementation of activity-based budgeting as far as the Commission is concerned. It allows us to see directly how much each activity costs. The same activity-based budgeting approach should also gradually be applied to the administrative budget, to the European Parliament, for example. This way we would also be in a better position to monitor developments in administrative costs and expenditure in different administrative branches. I would like to wish the rapporteur every success in his work.
– Mr President, Mr Kuckelkorn’s report is a preliminary expression of opinion mainly on Parliament’s budgetary procedure for 2005. It is unfortunate that the Council could not adopt the new Members’ Statute. When the European Parliament itself voted in favour of reviewing its own salary and travel expenses system, it was a big step in the right direction. It is not morally right to try to cheat on travel expenses, even if it is not actually against the rules of Parliament to travel tourist class for the price of a business class ticket. As Members themselves were prepared to entirely give up this unjustifiable source of income for the sake of the airlines, it was unfortunate that the Council did not take up the offer. Germany, France, Austria and Sweden are now to blame for the justified criticism that the public make of the flaws in the pay and expenses system used in respect of Members of the European Parliament.
A problem has also arisen with the Council concerning another matter. The Council wants pan-European political party support for the European Parliament’s budget, whilst Parliament would like it for the Commission’s budget. If there is Europarty support for the budget it cannot be allowed to impact on Parliament’s maximum total for administrative expenditure, resulting in forced cuts in other areas. Then there are also those of us who do not want Europarty support and who will vote against its introduction in this year’s draft supplementary budget. Then there is still a good number of Members of the European Parliament who have referred the matter to the Court of Justice of the European Communities for a decision. We are starting to pay for party support for the wrong reasons.
Europarty support blurs democracy. The national parties of the ‘big’ countries can use it to dominate European party decision-making far more easily. The representatives of the ‘smaller’ countries would have a double problem, as they would have to make themselves heard in a Europarty dominated by the ‘large’ nations before gaining a hearing in a European Parliament elected on the basis of Member States’ populations.
We must ensure that Parliament retains multilingualism and that personnel selection considers nationals from all countries. There must also be recruitment from countries other than the new Member States. Some Member States are under-represented on the parliamentary staff because Parliament has not properly organised staff recruitment competitions. Parliament must aim to keep increases in expenditure under tight control.
– Mr President, this budget for the first calendar year with 25 Member States in the European Union really will be a test of strength. After all, the Commission's administrative reform has only just recently got up to speed. The Commission will need to make every effort to achieve sound financial management, a well-functioning information system and fully reliable accounts.
The rapporteur, Mr Kuckelkorn, is right to refer to the possibility of saving costs by inter-institutional cooperation. Considerable savings could be made if this Parliament were no longer forced to meet in Strasbourg, but this appears legally impossible without cooperation from France. That is why I would suggest to the Bureau that the Council, or the French Republic, should be presented with the bill for the dual location, which amounts to over EUR 200 million per annum.
Our group emphasises the huge importance of multilingualism in this House. Parliament should not enhance, but rather undo, the public’s image of it as an elite club. Every citizen must be able to follow all public meetings in their own language. Democracy in diversity is the core task of this Parliament.
Mr President, the procedure of voting without debate, applied to the Haug report on the Communities’ own resources, deprives us of a joint discussion, using this report, on the budget guidelines for 2005. The fact remains that the Haug report and the Kuckelkorn report have one thing in common which deserves attention and which also deserves a much wider debate than we are allowed here. Both of them start by calling for sound management and rigour. Later, however, in the report we are concerned with here, we read that, for its own budget, Parliament reserves its position on the 20% increase limit which it imposed upon itself for administrative expenditure. We also read, in the explanatory statement to the Haug report – and I quote – ‘new own resources should be introduced that do not take the form of contributions of the Member States and do not, taken as a whole, increase the tax burden on ordinary citizens’. The situation is clear then: the majority of Parliament wants to increase the Union’s budget, in particular in order to fund enlargement. The European tax is something that is on everyone’s mind, though in a form that is disguised to a greater or lesser extent. There is nothing surprising in that; promises have to be funded and resources are not inexhaustible.
I look to the rapporteurs and the Commission to explain how it is possible to increase the European budget without increasing the tax burden on taxpayers except by reducing the national budgets. If the majority accepts this principle of ‘communicating vessels’, governments and finance ministers will have to make it clear to the public which policies and measures funded from the national budget will bear the cost, in a context which is already one of rigour, and of which the Commission claims to be the guardian, inasmuch as it takes action against those States which do not comply with the stability pact.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0081/2004) by Mr Gröner, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Communication from the Commission to the Council – Follow-up to the White Paper on a New Impetus for European Youth – Proposed common objectives for the participation and information of young people, in response to the Council Resolution of 27 June 2002 regarding the framework of European cooperation in the youth field.
Mr President, we have indeed got through the agenda rather faster than usual, but youth has, I think, caught up with us. Our future lies in young people and one can see how much a society values them by how many possibilities it offers them and how closely it involves them in plans for the future. A dynamic society must offer its new generation prospects and security, both in terms of material things and social acceptance and in terms of a sense of cohesion.
I am glad to see that the Commissioner, too, took a different estimate of the time. The White Paper on a New Impetus for European Youth saw the light of day in November 2001 after much consultation with all concerned and two long years in which to mature; we do now need to think about how we can keep it alive. I think that the Commission, the Council and Parliament are all on the right path here. We need to integrate the 75 million young people between 15 and 25 in a European Union that will soon include 25 Member States, by bringing young people and youth organisations into the political arena. As rapporteur for the Committee on Culture, Youth, Education, the Media and Sport and through my work in connection with this White Paper, I have followed the discussions that have taken place over the last couple of years and listened closely to what young Europeans have had to tell us. My conclusion is that young people want to be taken seriously, and we should not disappoint them by failing to do this.
We have succeeded in boosting youth policy among young people, youth organisations, non-governmental organisations, political representatives in the EU and the Member States. If we see the White Paper as being about open coordination and mainstreaming, then the Commission’s communication on the follow-up is more about participation and information. Young people must be integrated more, and at an earlier stage, so that they can participate in representative democracy at the regional, national and European level.
We particularly need to show our interest in integrating young people now as we approach the European elections, but unfortunately we are discussing this important matter at a late hour in a House that is almost empty. Young people communicate on the Internet and the Commission has therefore opened a youth portal but this falls far short of what is needed, which is information that is local and has been specifically developed for them. They need to experience equal opportunities and non-discrimination, for example in youth councils made up of equal numbers of young men and young women. Where no such councils exist, we need to set them up. Formal and informal education have to be networked with youth work to a greater degree. Youth programmes are already allowing hundreds of thousands of young people to meet and these, together with the thousands of voluntary work projects, lead towards social skills and a European outlook. If we want to make Europe the most competitive, knowledge-based economic area in the world, we must make every effort to ensure that no young people are excluded. Those who are considered to be disadvantaged – female immigrants, girls, and young men – and on the fringes of the European Union and of society, are the ones whom we most need to integrate.
Regional cooperation, culture and sport all serve as a bridge to help overcome prejudices and solve the problems of tomorrow. In November 2003, the Council stipulated some common objectives. The first evaluation of the new action lines’ implementation will be carried out at the end of 2005 and the Commission will then draw up a progress report on the basis of the reports submitted by Member States.
The first European Youth Week took place last year and was widely supported. Under the motto ‘overcoming exclusion’ we are now starting to work on the ‘Youth’ action programme and in other new areas and are trying to ensure that they are equipped with sufficient financial resources both to meet the growing demands of globalisation and to create spaces in which young people can concern themselves with future European policy. With the broad synergy that we have achieved between the Commission, Parliament, the political groups and even Member States, we should succeed not only in speaking to young people but also in integrating them. It is our goal to keep the momentum going, to support young people and strengthen youth policy in Europe.
.  Mr President, ladies and gentlemen, on 27 February, the European Parliament’s Committee on Culture, Youth, Education, the Media and Sport unanimously adopted the own initiative report submitted by Mrs Gröner. That committee was right to adopt the report unanimously, because it is an excellent piece of work. It is the work of someone who knows young people, who likes young people, and who would like young people to be much more involved than they are at present in this Europe which we are in the process of constructing.
We laid the foundations for this Europe, which we are in the process of constructing for and with young people, with the famous White Paper, which proposed common objectives for two priority areas, namely the participation and information of young people. Moreover, it was young people themselves who identified these two priority areas as the key elements in any future policy to be pursued both at European Union level and at Member State and regional level. I welcome Parliament’s support for the proposals aimed at ensuring that the participation of young people at all levels of democratic life and at developing accessible, appropriate quality information become a reality.
These proposals, as Mrs Gröner has said, form part of a broader approach which is aimed at developing projects which are specific to youth policies and at the same time improving the extent to which the interests of young people are taken into account in the context of other policies. With this in mind, we are preparing proposals for action lines concerning voluntary activities which, as you have quite rightly said, are one of the preferred ways in which young people can become involved and assume their responsibilities as citizens.
Personally, I believe that the creation of a real European voluntary service, with a critical mass and therefore with visibility, will give new impetus to our youth policies. In order to get there, however, we will also need new funding, because young people are not rich. We have to help them to put their idealism into practice. In this sense, the new financial perspectives are the ideal framework in which to find an answer to our questions. Moreover, I have also suggested guidelines for a future ‘youth’ programme funded in such a way as to ensure that it can reach the critical size. This political communication which I am currently preparing is due to be submitted to the European Parliament before the elections, if all goes according to plan.
I believe, Mr President, that the parliamentary initiatives which have been launched for and with young people provide an excellent response to what we frequently hear at grass-roots level, where the refrain is constantly repeated that Europe does not pay enough attention to youth policy. Well, I would like to see lots of young people, and lots of those who are responsible for policies with young people as their main theme, read the own-initiative report by Mrs Gröner and the European Parliament, so that they can see for themselves that that is not true.
Mr President, Commissioner, rapporteur, I would firstly like to say, on behalf of the shadow rapporteur, Mrs Zissener, that our group, the Group of the European People’s Party (Christian Democrats) and European Democrats, is in favour of this report provided that the principle of subsidiarity is respected.
I believe that participation and information for young people is an issue of the utmost importance and I have always said, since I joined this Parliament, that it is the young who are important, not those of us who are not so young, because they are the future of Europe and it is in them that we must invest and apply all our efforts.
I have a lot of contact with young people and I truly believe that they are much more receptive than adults or the elderly. We must take advantage of this situation.
According to the new poll by the Eurobarometer for the coming European Parliament elections, an average of just 30% of the population is expected to vote. This seems to me a ridiculously low figure and we must make a great effort to increase it. It is not enough for all of us to sit here saying how very worried we are; we must really prove this through action. It is furthermore clear that we are doing something wrong. I will tell you an anecdote, ladies and gentlemen, concerning a situation in which I was involved right here this very afternoon.
You are all perfectly aware that 2004 is the European year of education through sport and, although it is directed at all European citizens, it is in particular directed at young people. Nevertheless, this afternoon I went to see a visiting group of young Spanish students from the south of Spain, from Andalusia, from my region, and in the brief chat I had with them I asked them whether any of them could tell me what European year 2004 was. Not one of them – not one of the 30 young people in the room – could answer me. When I told them, they were rather surprised because they all realised it was something directed particularly at them. This is a sign that perhaps we are doing something wrong and we must correct it as soon as possible.
To do so we need greater cooperation between youth organisations and public authorities. We must work hard to achieve this and I believe that the report by Mrs Gröner is an initial step towards providing more information for young Europeans.
– Mr President, Commissioner, ladies and gentlemen, the importance of young people’s involvement in society cannot be overemphasised. In the future young people will have greater responsibility as the age structure of Europe’s population alters and the proportion of young people diminishes. The Commission’s communication on objectives relating to the participation of the young and providing them with information is an important step forward in the strengthening of cooperation at EU level in youth policy. It is gratifying that the draft Constitution also recognises the importance of involving young people.
Our rapporteur, Lissy Gröner, who with very good reason personifies Parliament’s youth policy, has once again done an excellent job. I, for my part, also want to thank the Commission for the work it has done for young people. The large-scale consultation process that preceded the White Paper relating to youth policy was a considerable effort that eventually inspired youth organisations to work at EU level. Now we have to ensure that support for the involvement of these organisations continues and that the results of their work are also visible in the Community’s youth policy. I am pleased that there was general agreement with my proposal to increase appropriations to youth organisations in this year’s budget, and the multiannual action programme to finance youth organisations now being finalised is also welcome as it at last guarantees a legal basis for them.
The rapporteur’s call for young people being encouraged to take part in the first European elections of the enlarged EU is of primary importance. To make young people more active with regard to voting, alternative ways of casting one’s vote still being developed should now be exploited. The young are avid Internet users and voting this way could draw more young people to the ballot box. Although the procedure has many shortcomings in terms of election secrecy and freedom, it should not be totally ruled out. At least young people might become more pro-active in their voting habits if electronic ballot boxes introduced in a few Member States were located in places which are popular with the young.
Enlargement will highlight the importance of pluralism in the European Union and, likewise, that of intercultural learning. The future youth programme will make it easier for young people to come into contact with one another and therefore help overcome prejudice. I wish in this connection to stress that intercultural learning should not just mean investment in cross-border cooperation between Member States. The Member States of the EU, both the current and the future ones, must provide opportunities for building contacts between young people from the predominant population and those from national minorities. Europe cannot afford to let nationalism and xenophobia grow.
Mr President, I would like to stress the importance of the renewed attention being paid in this parliamentary term to the 75 million people aged between 15 and 25, who from 1 May, will be part of the enlarged Europe. If we extend the parameters to include those aged 30, this figure will clearly be even higher.
Indeed, in Italy and in other countries of the European Union this is the only age group that actually enters the labour market on a permanent basis. One basic view is that young adults are no different to adults, but they are adults in a different way. They therefore have rights and duties, some of which are different to those pertaining to other citizens and some are similar. On the basis of exhaustive and extensive research, the Gröner report proposes a commitment that is also a challenge: to increase the participation and information of young people in politics. The information that we must manage and provide for them must be clear and specific. Achieving the participation that we are hoping for will not be easy, but learning to participate and learning to provide information is the best approach to developing the awareness of active citizenship that not all adults are putting into practice. If we agree that those who do not have a past do not have a future, then the only choice we have is to pass on the founding values of our past to young people, who are our future. In this way, these updated and revised values will be the seeds for tomorrow’s growth.
We are totally in favour of the European Youth Week because it also symbolises the priority commitment that is being given to a new drive for European youth that can count on several assets, such as intercultural learning, environmental protection, sport and art, to give just a few examples.
We are redoubling our efforts as adults on social exclusion and xenophobia because it is not words but practical deeds and actions that have the greatest educational impact. Thus, working on young people and for young people also becomes a way to work on ourselves and we should thank young people for this opportunity.
Mr President, I should like to join with other speakers in congratulating the rapporteur on her work. As per the title of the Commission's White Paper on the topic, youth policy can certainly be given a new impetus. I am pleased that the Irish presidency has also taken up the challenge contained in the White Paper and that youth issues form an important element of the presidency priorities. Indeed, Ireland will shortly host a major conference involving youth ministers and young people themselves, and which will have as its main theme 'young people in politics'.
Colleagues are all aware that in a few short months the citizens of Europe will have an opportunity to cast their votes in the elections for the European Parliament. Recent surveys of public opinion and interest in the elections are, I have to say, disturbing, particularly the low numbers of young people who say they intend to vote. After the ten new countries join, the number of young people between the ages of 15 and 25 will rise to 75 million. Many of these young people will be able to express their political will as first-time voters in the European elections. The rapporteur identifies participation and information as key areas for development in the context of EU youth policy. These are both key in the European elections, and we as public representatives have a vital role to play in informing young people about Europe and what it is doing for them, and encouraging them to make their voice heard.
In each of our Member States we need to take a hard look at ways of improving the active participation of young people in political life. This goes beyond voting in elections, and includes membership of political parties, political movements and various non-governmental organisations.
We must strive to convince our young people that they can make a difference and that they can bring change to our society. A failure on our part to do so will lead to levels of apathy which will gradually erode all our democracies.
Mr President, this is the longest speech I have made as a MEP. I have never had three minutes’ speaking time, and now I – the representative of the Italian Pensioners’ Party – have been given this length of time to speak on a report that concerns young people.
I support and agree with the report on the participation and information of young people. A short while ago, however, when I was listening to my fellow Members speaking about the reports on the budget and other subjects – I do apologise – but I nodded off. In my state of drowsiness two questions popped into my head: Are young people really different to the elderly? Are the elderly really different to young people?
It is said that young people want love, but old people also want and need love. Young people want to have money, but old people also want to have and need to have money. Young people want to travel and dance, but old people also want to travel and dance.
No, there must be some difference! In 45 years of working for the elderly, I have heard them say many times – and I regret this – that growing old is terrible. As a result, I am sure that the European Parliament has not just thought about young people but also about elderly people and has prepared several different reports and communications for them. I will have to listen to them all in the final months of this parliamentary term because I am sorry to say that, to date, very few have been presented.
I have also been thinking about other matters. Is it right to get young people more involved in political life and in the decisions that affect them? Is it right that young people are the best placed to draw up regulations and laws that concern them? Are women the best placed to take decisions concerning their problems? Are old people the best placed to take decisions concerning their problems?
I do not think so, Mr President. The answer that I came up with will surprise you. I agree that young people must take decisions and have power over everyone and over everyone’s lives. How else could I justify the fact my daughter Elisabetta Fatuzzo, at 32 years old, is at this very moment preparing to give a speech on Lombardy television, on the subject of pensioners and the elderly? This would not be possible if we thought that old people were better at talking about old people than young people are, and vice versa.
I therefore call on the Commission to make every effort to ensure that Europe continues to help young people and draw them closer to Europe so that they are also in a position where they have more say in matters concerning men and women of all ages.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0080/2004) by Mr Graça Moura, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the role of schools and learning at school in giving the greatest number of people access to culture.
.  Mr President, Commissioner, ladies and gentlemen, access to culture is a for the all-round development of any human being. It is, additionally, an essential requirement of any Western European-style representative democracy, a factor in eliminating inequality and an increasingly important factor for progress and development.
Culture must, therefore, constitute one of the most solid platforms supporting a Europe of the citizens. It is no longer possible, as Jean Monnet would have wished, to make culture the starting point, which could be a contentious notion at a time when we are concerned primarily with the priorities of economic intervention. We must instead pick up the baton of culture and meet the challenges set by European integration by celebrating the variety of cultures and the cultural dimension of Europe.
We live in a globalised society, in an enlarged Europe, in a time of various crises, faced with the new, streamlined and stimulating presence of the national identities and traditional cultures of almost 400 million citizens. In this context, politicians must give serious attention to issues of access to culture and of constructing a European worldview, an image capable of incorporating differences into its procedures, whilst ensuring that these differences are respected and valued, in a pluralistic, tolerant and dynamic way.
We therefore call on the Members of this House to rethink and revive the role of the school in access to culture, not only in terms of the basic skills that schools can teach and of the key components in each national identity that each Member State feels should be a part of its programmes, but also in terms of Europe’s enormous cultural heritage, in its almost infinite variety of language, literature, fine art, music, theatre, tradition; in other words, everything that provides each of us with our essential mechanisms for relating to and identifying with the world.
Schools cannot, of course, be encyclopaedias, nor should they conform to stereotypical international standards, or merely churn out hackneyed clichés. They must offer citizens a major opportunity for access to culture and must inculcate, in everyone who attends school, from the earliest ages onwards, respect, enthusiasm and a taste for cultural expression that can help citizens to reflect on what it means to be part of Europe’s rich panoply of civilisation and culture.
The steps that can be taken towards this end are many and varied and, as far as we are concerned, must begin with specific elements of school life. This report, in which many suggestions from members of the Committee on Culture, Youth, Education, the Media and Sport of every political hue were taken on board, has this very aim: to express the desire, on behalf of Parliament, that we should meet this challenge, because if we do not, European integration will make little sense and will not be worthy of the name. If citizens are armed with a knowledge of European culture, it will surely be impossible for them to remain indifferent towards the values that characterise it. It would be a contradiction in terms to comply with the Lisbon Strategy and at the same to pursue the aims of a knowledge-based economy, if culture were limited to the status of poor relative in this area.
.  Mr President, Mr Graça Moura, ladies and gentlemen, I should like to thank the Committee on Culture, Youth, Education, the Media and Sport, and above all its rapporteur, Mr Vasco Graça Moura, for a clear-sighted report which stresses the interface between schools and culture. I should like to broaden the scope of the discussion so as to include, as well as schools in the strict sense of the word, the school of life which is the family. That is where it all starts, and later it continues at school. I am very happy to see, Mr President, that as always Parliament not only supports what the Commission is doing but also adds to the new ideas being developed by the Commission, thereby helping it to forge ahead.
You are right in saying that we cannot build Europe solely on the basis of the economy and finance. Europe is constructed on the basis of men and women, and therefore of cultures. I agree with you in recognising that education systems ought to guarantee that, by the time they complete their secondary education, students possess the knowledge and skills which are necessary for them to prepare to assume their roles as citizens in Europe. I say ‘ought to’ because the reality is somewhat different, as we are all well aware. Even though students sometimes learn about their own regional or national roots, they are still a very long way off from learning about the roots of others, the roots of their neighbours. During a previous debate on the subject of youth, I gave you a figure. It referred to the Comenius programme, which links together schools in the European Union, so as to enable young people to participate in joint projects, thereby learning about the cultures of neighbouring countries. Well, despite the fact that two million students took part in this programme, that represents only one per cent of the population of our schools. We are therefore still a long way from achieving our aims. We are doing the right thing, but we are not doing enough, and we need to be aware of this.
Our education programmes are therefore trying to respond to the desire of both the rapporteur and the Committee on Culture, and to the need which lies behind that desire, i.e. that our young people should learn about the real world in which they live. In this context, our cultural programmes prove to be valuable instruments for making Europeans aware of cultural diversity. Once again, however, this is not enough to reach all our citizens, or even the great majority of them. In the world of cinema, there is the MEDIA programme, which also helps to make people aware of cultural diversity through the medium of film, and which is obtaining good results. I would also ask you to remember the first major pan-European cultural event, Cinedays, the aim of which was above all to teach young people about cultural diversity through the cinema. There again, it was a good thing but it was not enough.
I should therefore like to say to you that I shall need all your support in order to reinforce this aspect in the financial perspective and in the new programmes which I intend to submit to you shortly. We are already doing this, though our efforts are a mere drop in the ocean. In saying that, I am thinking about the Culture 2000 Programme and the RESEO project, which brings together the educational services of the major European opera companies with one aim in mind, to enable children and young people to discover opera through its cultural roots. I am also thinking about the CLIOH's Workshop, which is setting up cooperation between many European universities with a view to producing teaching material on European history. Yes, these things exist, but there must be a willingness at national level to make them an obligatory component of history syllabuses and of cultural education.
I should also like to take this opportunity to announce that an initiative has been launched with a view to carrying out a major study to produce an inventory of best practices in bringing together culture and education in Member States, candidate countries and third countries in the European Economic Area. The next Parliament will have the results of that study at the beginning of 2005. We are not, therefore, content just to sit and complain. We are making progress, even though we know that that progress is very limited.
Mr Graça Moura, you will understand, in these circumstances, that your report comes just at the right moment and is grist to our mill inasmuch as it gives us ideas, it supports our actions, and it points us in the right direction, which will be very useful at a time when, as you know, education and culture are increasingly regarded as major elements in the construction of European citizenship. Finally, Mr President, I should like to say a big thank you to Parliament and to its rapporteur, for this important contribution towards the future of our young citizens.
Mr President, I have three minutes to make a speech about the importance of culture for our children and the future of the education systems across the European Union. As a famous French historian might have commented, : this is not a subject which should be treated lightly. Commissioner Reding is absolutely right that our own national governments should be encouraged to support the initiative of the rapporteur, supported by the Commission, that when it comes to programmes and projects affecting education, they might consider a certain generosity of spirit and indeed financial generosity towards the programmes that we are commonly working to support.
At the base of this misunderstanding is the notion that culture is purely national. Of course a part of culture is national, but as the rapporteur points out, we have many identities; we have a local and a regional identity and indeed a European identity. It is not a historical accident that the rapporteur’s country and my country, England, share the same patron saint – St George. Unhappily perhaps, this may have something to do with the fact that England and Portugal, allies of old, founded this union in battle – a crusade – in the Iberian Peninsula. Our children must of course learn about conflict and disagreement and their disastrous consequences, but they should also learn about what brings people together: commerce and trade, for example. Between England and Portugal there is the cork trade and indeed the port wine trade.
What role do our schools have in sharing the upbringing of the young? As Commissioner Reding has pointed out, it is not only schools – and I speak as a former teacher of young children. I was always conscious, however, that the lasting impressions had been made way before school by families; by parents and grandparents.
A minister of propaganda in a European dictatorship said, 'When I hear the word culture, I reach for my revolver'. That sounds as if it is meant to be a flippant comment, but we know what tragic consequences dictatorship brought to human lives in so many European countries.
I would hope that the Council of Ministers, when it next discusses these matters to which the Commission has drawn our attention, will have sufficient generosity of spirit to say that it will increase the education and culture budget – not simply in terms of finance, but in also terms of expertise, interest and political support – and that we will learn about our neighbours and about our common culture and heritage.
Egypt, Crete, Greece, Rome and so on are of course part of England's experience, as indeed that of Portugal, Germany and everywhere else. But unless our children are given a sound basis of knowledge and understanding, then perhaps later on in life it will become harder for them to gain a successful career and sufficient financial resources. Sound knowledge, however, may bring them a little wisdom in times of difficulty. I hope that wisdom may be shared in the Council of Ministers.
– Mr President, Commissioner, ladies and gentlemen, Mr Graça Moura has submitted a report that shows how the school can indeed provide public access to culture. As you rightly pointed out though, Commissioner, there is a large gap between the theory that we have before us and the practice in European schools. In order to close this gap, we need to be more aware that in our changing and complex times, schools play a crucial role in creating cultural openness. This does not mean that we disregard the national cultural heritage, rather it means creating a wider cultural openness in which we live together beyond the bounds of borders and without hostility having a chance even to arise.
Looking back upon my own school days, I have a very clear memory of a school exchange that took place with Sweden. At that time, the war had just ended and Germany was not a popular country. The Swedes were however willing to engage in a cultural dialogue with school pupils from my country. This left a lasting mark upon me, and I think this is the right way to go about it, so, in the amendments I have tabled – and which have happily been approved – I emphasise that today more than ever before the school is a place of intercultural dialogue. In my day we did not have any Turks or Italians at school. Today however, it is quite normal for there to be a mixture of different nationalities and this represents a great opportunity for intercultural dialogue and for conveying values such as respect for others and equality in spite of differences.
This idea is reflected in the report and we must endeavour to see that it is implemented. These fine words must not be left to stand alone; those who are responsible for the education policy in their country must now make them their own. Commissioner, you pointed out that families have a part to play here, and this is also something that I have taken up. It is imperative for parents to work with the school and to have some personal involvement so that the overall concept finds support from everyone. And finally, I hope that this report will be approved by the majority and will eventually be transposed into policy.
– Mr President, Commissioner, ladies and gentlemen, I should first of all like to congratulate Mr Graça Moura warmly on his initiative in discussing the role of education in relation to culture and its dissemination, and, schooling, being compulsory across Europe, is a good instrument to bring culture, including common European culture, to citizens of the future.
Education can play a significant role in this and make the parents, and with them the children, aware of what culture has to offer. Europe is not only an economic project but also, above all, a cultural project; what unites us is culture and cultural diversity. Moreover, I think that it is in the interest of enlargement that the different perspectives of culture are discussed; the accession countries have a different view of our history, and there is still a long road ahead of us before we can all acknowledge and recognise what we have in common. I would like to point out, though, that education is, of course, a matter of national concern. We in Europe may be able to make recommendations and provide information about European culture, but it simply is not up to the EU to do as some of us are proposing and force the Member States to include this information in their curricula. My group will certainly distance itself from that.
I do share Mr Graça Moura's view that the emphasis within education should not only lie on the academic subjects, but that due consideration should also be given to creative subjects. In that respect, I should like to stand up for music education, including classical music and opera. Both boast a long tradition in Europe, but are more or less disregarded in schools.
In addition, access to culture is important. Children who grow up in families where little is done about culture have difficulties. Ideally, parents should adopt the role of guides, but schools can also play an important role in this. I should therefore like to point out that schools should involve the parents. In that way, education in creative subjects can receive additional support, and far more interest in culture be generated.
Mr President, Commissioner, I would like to thank the rapporteur, Mr Graça Moura, for all the work he has done on this report.
I believe it is vitally important to provide greater numbers of citizens with access to culture. Schools, for good reason, must play a very important role in this regard, although I must also say that I completely agree with the Commission that this is not just the responsibility of the schools. It is also the responsibility of families. It is also vital that children have the opportunity to know what surrounds them, both at local and at regional level, at national level and at European level. This is where we have to be much more involved and play a more important role.
In Spain we often get the impression that children have little knowledge of their national culture, let alone of European culture. We all know that it is important that children identify with their city, their town, their region and their country, but it also important – without in any way undervaluing what other speakers have said – that children have some sense of identity as Europeans, and this is one of the objectives that we here must fight for. It is difficult for us to feel European if we do not know Europe, and knowing it means being aware of its history, its geography, its economy, its literature, its philosophy, and also its sports. It would be very positive if this could be a common subject in all the schools in all the Member States, and also if we could promote student exchanges more so that what they learn they learn . We often say in my country that a picture is worth more than a thousand words.
I would like to say finally that it is essential that the educational services of museums, theatres, libraries, etc. which are available to the public, are available in more than one official language of the European Union. And if possible in several, so that we can all identify with what we are going to read.
Of course, all of the things we are talking about tonight cannot be carried out unless there is the Community budget to do so, and this is going to be our first great battle and we must fight for it.
Mr President, Commissioner, what exactly is the role of public schools? How far does it extend and in what does it consist? In his report, Mr Graça Moura deals very well with these questions. He considers the extent to which culture should be taught in schools and also at how far this should be financed and supported. These issues are, of course, mutually dependent. I think it is very important to teach culture in schools if we want young people to be aware of and confident about their identity, and capable of becoming active European citizens. We need to work on this and introduce young people to cultural exchange as early as possible. We also need to learn how to teach young people about conflict resolution, as this is something that we would expect schools to include in their lessons on culture and is a prerequisite for achieving the goals set in Lisbon which have been mentioned many times already today.
We cannot ignore the fact that European culture and cultural history form the foundation of the common economic area and that we therefore need to invest much more in education than we are presently doing. The EU average for public expenditure on schools is 4.94% of GDP. Although in Sweden expenditure is 7% and in Austria 5.75%, these figures are both declining. It just cannot be right that in many countries, less is now being spent on education instead of more.
I wonder what the culture ministers and government officials are thinking when they lend their support to the goals set in Lisbon and at the same time reduce the means for implementing them. This is wrong and needs to be put right. We must, therefore, continue to point out that cuts in the field of education – even in the arts – lead to very serious deficiencies. After all, if creativity is not taught and not given any room to develop, how can young people learn to deal with the constant changes that will be demanded of them in their careers and personal lives? The first step should be to increase investment in art, culture and knowledge, not reduce it. Instead of merely preserving our much-praised cultural diversity, we need to promote it and allow it to enjoy a successful future.
Mr President, I must congratulate Mr Graça Moura because this document is the result of a common conviction, of a professional approach dedicated to culture. To advocate common learning in schools at a time when nationalist arguments are increasing seems to me to be courageous and worthy of our gratitude. I say it is worthy of praise because fundamentally, although this document appears to be written with a light touch, it defends the universality of knowledge and wisdom to the hilt. We also note a degree of rebelliousness against an exaggerated interpretation of subsidiarity. We in this House argue that education for an integrated Europe does not end simply with the euro or other common economic aspects, but that it must be the result of a sense of belonging, of a common project which must be based on history, on knowing who we are, what our common foundations are and, above all, where the principles and values of our times are to be found and what the thinking behind the united Europe we are moving towards is.
Furthermore, I believe there has been an unbalanced development of the European system. Common policies have been enhanced every day, but there has been fear of making progress on the creation of common store of knowledge. Nationalisms – I repeat – with an inbred, small-minded and egotistical interpretation of the administration of knowledge and education have increased the suspicion of the creation of common information, which could be shared by all European educational establishments.
I have tabled an amendment calling for an active policy in favour of re-evaluating our common cultural heritage. An active and lively policy which helps the weakest and creates common criteria. Likewise, I have called for there to be information signs in museums in more than one language of the Union, in several languages of the Union. I think that looking at signs in our own cities and in our own languages is a concept that must be overcome.
I have tabled an amendment calling on the Commission and the Member States to promote research projects on the great cornerstones of European civilisation, such as common law, the history of the institutions, education, forms of co-existence and common rules, social and anthropological practices, as well as artistic expressions. I believe and advocate that if we study the history of our civilisation and culture or of our institutions we will be able to rebuild foundations which existed, which exist and which unite us.
To put it another way: we are the result of a constant exchange of ideas, of models of life, of solutions and concepts which allow us to say that Europe has been preparing for centuries to be Europe. Europe has worked hard for a common heritage. This is why it has been so easy to build Europe. Municipal life, the concept of human dignity, of individual rights, of people’s freedom, of the family is the principal social nucleus and of municipalities as the broadest framework of rights and co-existence, solidarity, the concept of the State, they are all European concepts, as well as the concept of secularity. Furthermore, the very differences which make up what we so often call our cultural diversity demonstrate the wealth of interpretation and ways of living with a single common heritage. Let us offer young people the opportunity to know all of it.
– Mr President, Commissioner, although education in the Union is the responsibility of the Member States, there are many channels in the European Union for the support of cultural education in schools. The main ones are the multiannual programmes, such as Socrates, Leonardo da Vinci and Culture 2000. They all encourage cultural creativity and mobility, intercultural dialogue and knowledge of the history of the European peoples. The learning of languages, something which is closely tied to cultural skills, has an important role to play in Union policy. In 2001 we celebrated the European Year of Languages.
I am pleased that the rapporteur highlights the importance of knowledge of European history and cultural heritage in his report. The history of our continent is not only wars and bloodshed but also a fruitful interaction that has enriched our national cultures. We can see that many artists who have been essential to the identity of independent nation-states have at the same time been important European players.
With enlargement of the Union there will be a need to raise awareness of the culture and history of the new and the old Member States, as the report quite rightly states. I believe it will strengthen our sense of alliance, as the countries of the Baltic and Central Europe that are now joining the Union are firmly rooted in a common European cultural heritage.
Culture, education and research occupy a central position in the Commission proposal in the financial frameworks for the period 2007-2013. Investment in these is crucial to success in the context of the Lisbon Strategy, but culture and education have a broader function than just economic success. They create a framework for people’s intellectual growth and mutual understanding. I therefore welcomed the report’s recommendation that the Commission and the Member States should ensure that in European research programmes encouragement is given to projects concerning the fundamentals of European civilisation such as common law, the history of institutions and education, the rules of coexistence, social and anthropological practices and forms of artistic expression.
I hope that the objectives set in the report are duly taken into consideration when the Commission is drafting new multiannual programmes relating to culture, education and youth exchange schemes. Similarly, the report contains the ingredients for negotiations among the EU Ministers for Education and Culture regarding common educational and cultural-political objectives.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0017/2004) by Mrs Frahm, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on persistent organic pollutants and amending Directives 79/117/EEC and 96/59/EC.
. Mr President, I would like to thank the European Parliament and in particular the rapporteur, Mrs Frahm, for the intensive work that has been done on the report on the Commission proposal for a regulation on persistent organic pollutants. I am grateful for the support given by the Parliament and the rapporteur to the rapid handling of this legislative proposal. I am also very pleased about the effective cooperation between the Parliament and the Council, which makes a first reading agreement possible.
A prompt adoption of this regulation should enable the Community to ratify the Stockholm Convention at the time of its entry into force in May 2004. Furthermore, the regulation will allow those Member States which have not yet ratified the Convention to do so promptly. Most importantly, the regulation will ensure that the European Union as a whole can meet its international obligations relating to persistent organic pollutants. These substances persist in the environment for decades, accumulate in living organisms and travel over borders far from their sources. Most of these substances are known carcinogens, or are otherwise toxic. It is evident that global action is essential to tackle the risks posed by these substances.
However, I would like to draw the attention of the Parliament to an important issue raised in the draft report, namely the legal basis of the regulation. The Commission is proposing that the regulation be based on Article 175(1) – environment – and Article 95(1) – internal market. In the draft report, it is proposed that the regulation should be based on a single legal basis, namely Article 175(1). While the Commission can otherwise fully support the compromise reached between the rapporteur and the Council, the Commission cannot accept the change of the legal basis. The legal basis as proposed by the Commission is justified by the fact that the provisions of Articles 3 and 4 in the proposed regulation – concerning production, the placing on the market and use of intentionally produced POPs – are relevant to the functioning of the internal market. Furthermore, these particular rules are meant to be transferred to the future REACH regulation on chemicals, which is based on Article 95(1) only.
Mr President, to start with, I should like to thank my fellow MEPs here in Parliament, particularly the shadow rapporteurs from the other groups, for their sound and constructive cooperation on the POP proposal, and I would also like to express my sincere thanks to the Irish Presidency, which is unfortunately not here this evening, for having worked so energetically to get this proposal implemented. Finally, I also wish to thank the Commission which, despite the disagreement concerning the legal basis, has done a very constructive and valuable piece of work in order to get matters in order.
You will notice that there are a total of 121 amendments to the report, but that is not the basis on which we shall be voting tomorrow. We shall vote in three blocks, and I hope that Parliament will adopt the first block straight away, thereby making the second block superfluous, and finally vote in favour of the third block. If we do this, we shall have an agreement with the Council at first reading.
One of the most important things in the report and the agreement is that we have succeeded in amending the legal basis, so that we now refer to protection of the environment and human health instead of protection of the internal market, which were the terms in which the Commission’s original proposal was couched. This is an important victory for Parliament on this issue in particular, but also in more general terms, since there is an ever increasing tendency for the Commission to deal with environmental proposals in terms of the internal market. I hope that the forthcoming Parliament too will stand by the principle that environmental issues must be dealt with as such.
We have managed to get a ban introduced on the production, use and placing on the market of POPs. We have also managed to get some very ambitious objectives of the regulation introduced, so that unintentional emissions too must cease – at least in the longer term. This is a complicated matter. We have, however, made clear references to, for example, the Rio declaration and the precautionary principle, as Parliament wished. We have achieved a ban on lindane with immediate effect, so that it has been moved from a list of restricted substances to a list of banned substances. That is also an important victory.
The exemptions that are otherwise contained in the regulation are quite clearly exceptions that must only be applied in quite extraordinary cases, and a high level of scientific evidence is required before they can be applied. We have had restrictive control provisions introduced for both existing and new chemicals containing POPs. That too is important, I think, especially since progress is now unfortunately slow in the work on REACH.
We have drawn up provisions stating that all stocks containing POPs must be destroyed and treated as waste. We have also had some very restrictive monitoring provisions introduced for POP stocks, so that the limit value at which a duty of notification comes into effect has been halved from 100 kg to 50 kg. We have had a number of international commitments drawn up to the effect that the Member States must cooperate on providing technical and financial support to developing countries, so that the latter too will be in a position to comply with the Stockholm Convention. We have had a number of general provisions introduced, stating that those producing or storing waste must prevent the waste becoming contaminated with POPs.
We have had provisions introduced to the effect that, as vigorously demanded by the Council of Ministers, permanent storage can only be regarded as an exception. We emphasise that it is an exception that can only be applied if it proves that this is the best possible solution for the environment. It is not a permanent exemption. It was our wish that it should not be possible to extend it automatically, and I think that Parliament must send a clear signal to the Council of Ministers and industry, since Parliament listened to the Council’s arguments. We listened to arguments from industry in this area, and now we also think that industry and the Council of Ministers – that is to say, the ministers in the Member States – must show themselves to be responsible. Money must be put into research and development so that methods are continually improved. The aim is, after all, for the exemptions not to be extended when they are reviewed in 2009. Time will, of course, tell, however. It is up to the Council, industry and Parliament to follow up this matter.
We reject the limit values initially put forward by the Council of Ministers. We believed they were too high. Instead, we have now agreed that they will be set in 2005 and we shall ensure that a high level of protection is afforded in this area too. We have emphasised that something must be done to involve the population in the implementation of the POP rules. Information must also be drawn up that is directed particularly at vulnerable groups, and we have a requirement that infringements of the rules must be published.
When preparing an agreement, there are, of course, also things that are not obtained, and these are things about which I do not really have enough time to say anything. Perhaps it is fortunate that I only have time to say something about the successes, but I hope and believe that Parliament will adopt this proposal with a large majority. Thank you, therefore, for your constructive cooperation on this matter.
Mr President, I would like to make an initial reference to the issue of the legal basis of this report and to the debate it has given rise to. I sincerely believe that it would not be the best approach to confront internal market interests and the interests of environmental protection or the health of the citizen's. What is more, it seems to me a serious mistake and I personally believe precisely the opposite.
I believe we must adopt an integrated and complementary approach, I believe that when we talk about the environment, we must also take account of the interests of the internal market and the possible difficulties it may bring with it and I believe that, when we talk about the internal market, we must take account of environmental interests. That is sustainable development, that is integration of the environment, the economy and employment and that is what has been advocated in the proposal for issues to deal with at this year’s forthcoming Spring Council.
I believe that, if we really do not believe in these three pillars of integrated and joint sustainable development, and to the same degree and with the same weight in all our considerations, we would be making political statements with a view to our summits and our communications as Community institutions which are entirely erroneous and false for our citizens. And I frankly do not believe in this. I believe in this integrated approach and I am, therefore, concerned much less about the legal basis of the reports than about the real focus of their content and about how cooperation is undertaken between the various Community committees and institutions.
In this regard, and in relation to this report, I would like to say that during the Italian Presidency very considerable progress was made on this Regulation and also the creation of general guidelines on it was provided for. It was not approved because there was a significant problem in relation to POP waste and in particular the alternative methods for its destruction.
I believe that this issue has been resolved in the new Annex IV(a), which is the outcome of negotiations during the Irish Presidency. In this regard I believe we should congratulate Mrs Frahm because she has done excellent work in terms of reaching a consensus, firstly amongst the parliamentary political groups and secondly also with the Council, so that we can approve this report at first reading. That is why, although I am not completely in agreement with her in terms of emphasising environmental aspects over everything else, and I believe we should achieve the balance which is what we in the European Union and the Member States are really advocating, I do believe that it is a good piece of work, I do believe that she has had difficulties reaching agreements on issues such as waste or the specific exemption of the manufacture of dicofol, a substance accepted under very specific restrictions, in an industrial process which is also very specific and which is carried out in a manner which is confined and absolutely isolated from the environment.
I also agree with the revision clause, which states that the Commission will review the very specific situation of dicofol at the end of 2008 and I believe that what is being done with it is to apply, once again, in a reasonable manner, the precautionary principle, making industrial activity truly compatible with the maximum protection of the environment and safety for the citizens.
With regard to Annex II, which lists substances which can be used subject to restrictions, I believe it has been right to maintain the structure of this Annex – I know that the rapporteur was not in favour of this – but I believe that, although at the moment it does not list any specific substance, it does leave the door open to future substances which may emerge and which both the Commission and Parliament, through its approval, believe should be used, produced or marketed under certain restrictions.
With regard to the issue of lindane, I believe that it is very good that it has moved to Annex I as a prohibited substance and that its use may be permitted under certain also very strict conditions, as proposed in the agreement.
Finally, I believe we should stress what I mentioned earlier: compatibility is important and we must never lose the reference of sustainable development with its three aspects: economy, environment and employment. With that reference I believe that Europe and the Member States can go far.
Mr President, when I arrived in Brussels this morning, I found I had received a letter from the World Nature Fund, saying that I should soon receive the results of the blood tests I took a few months ago, designed to ascertain which chemicals we have in our blood. I assume that many of us took this blood test. This test will probably show that, in common with everyone else, I have a majority of quite foreign chemicals in my blood, and some of them will probably also be such persistent organic pollutants as we are debating today.
The fact is that we know relatively little about what this means for our health and fitness, but we know enough to be concerned. We have been presented with a series of alarming reports to the effect that different chemicals produce diseases and that they can, for example, affect our ability to have children. With that as part of the background, this proposal is very welcome, and not only the proposal but, above all, the compromise. The fact is that this compromise that has been negotiated is a significant improvement upon the proposal presented by the Commission. I should, above all, like to thank the rapporteur, Mrs Frahm for her work.
I should also like to draw attention to a number of points I see as crucial improvements. The first is the legal basis. I think that the Commission’s tendency to treat environmental issues more and more as issues concerning the internal market is very unfortunate. From an ecological point of view, it is quite irresponsible to proceed in this way. It also reduces the Member States’ opportunities to introduce more progressive legislation. The EU is in that way preventing countries that wish and are able to take the lead from doing so, and that is unacceptable. We hope that, when it presents proposals like this one, concerning the environment, the Commission will be influenced by these considerations and stick to the legal basis for achieving environmental objectives.
I also think that the core of the proposal – the clear ban on production, use and marketing – is very important. It is particularly good that the ban on hexachlorocyclohexane (HCH),including lindane, is included in the proposal.
This reminds us that the EU’s chemicals policy does not in practice work. We know that it is a very small portion of the chemicals on the market that really have been tested and whose effects are really known to us. A small part of chemicals policy is covered by this proposal, and we now need efficient, uniform chemicals legislation within the framework of the REACH system for the registration, evaluation and authorisation of chemicals. It is a proposal that is now being attacked quite vigorously, but we need to find out what these chemicals entail, even when, as is the case with many chemicals, they exist in relatively modest quantities. If too many of these chemicals are exempted, we shall be without an effective chemicals policy. I think this work shows that it is only right to take proper decisions when it comes to issues concerning chemicals, and it indicates the way ahead prior to the discussion of REACH.
I wish again to thank the rapporteur.
Mr President, I wish to begin by congratulating Mrs Frahm and perhaps by offering a few congratulations to those of ourselves who participated in these negotiations with the Council. We have succeeded in reaching an agreement with the Irish Presidency on this regulation and on the implementation of the Stockholm Convention on Persistent Organic Pollutants.
There were perhaps not so many people who believed we would reach an agreement, but Mrs Frahm handled the matter extraordinarily well. Even if everything that has been achieved is not ideal and exactly what we should have wanted, it is still perhaps the best that could have been accomplished, given what is possible politically. I am very pleased.
As others have also said, it is important for the regulation now to be implemented as soon as possible, because persistent organic pollutants are in the rogues’ gallery of dangerous chemical substances. They do not break down, but accumulate in our bodies and in the whole food chain. The levels are now so high that they are a danger both to public health and to the eco-systems and their functioning. The objective must be to put a complete stop to the discharges of persistent organic pollutants by banning their production, use and import. We must therefore go further and, in a number of cases, much further than is indicated both by the Stockholm Convention and by the Protocol to the 1979 Convention on Long Range Transboundary Air Pollution. This must also apply to the new Member States that are to join the EU in May of this year. In some cases, requests have been made for exemptions for HCH and lindane, for example, but these cannot under any circumstances be accepted.
I am often very surprised at how difficult it is for the Commission, the Council and perhaps sometimes also Parliament’s more conservative sector to get things through in relation to protecting people’s health and the environment and at the fact that there are repeated delays, postponements and hold-ups. In this area, the precautionary principle must apply fully, meaning too that new substances must be included on the list for banning or controlling these substances.
When it comes to the legal basis, I do not understand the Commission. Nor do I understand why there has to be this kind of debate. The legal basis must be Article 175 of the Treaty establishing the European Community because these decisions are being taken in order to protect people’s health and the environment. The whole of chemicals legislation is, of course, designed to do just that. The fact has also been discussed from Chester onwards that it is because we cannot otherwise protect public health and the environment that we must take sound decisions in terms of a comprehensive and overall view of chemicals legislation.
In conclusion, I think that this agreement with the Council is extremely commendable, as is the fact that we have reached it at first reading, because it is so important that we implement the agreement as soon as possible.
– Mr President, I welcome the Commission proposal. POPs are substances that put the public and the environment at risk, and so we should treat them with care. With regard to the legal basis, I share the rapporteur's view that we should opt for Article 175 on its own. This is what we did in the past, in respect of similar treaties such as those of Rotterdam and Basle, and so we should be consistent in this. The recommendation by the Committee on Legal Affairs and the Internal Market also supports the choice of Article 175.
I am, in fact, curious to see whether the Commission will once again go to the Court of Justice, as happened, to everyone's surprise, with the Treaty of Rotterdam. Can Commissioner Monti shed light on this?
In addition, the standards of concentration in Annex IV should be laid down as soon as possible. An empty annex is of no interest to us. I would therefore ask the Commission to set to work in this matter.
All things considered, I will be backing the compromise package. It successfully addresses my remaining objections to the Commission proposal.
Finally, I should like to thank the rapporteur, Mrs Frahm, for the work that she has done. It was a difficult issue, and one that she has brought to a successful conclusion, in close cooperation with the shadow rapporteurs.
Mr President, persistent organic pollutants – POPs – are chemical substances that persist in the environment, accumulate through the food chain and pose a risk to human health and the environment. As these substances accumulate in fatty tissue in animals – including humans – by definition some of us are more at risk than others!
These pollutants are atmospherically transported across international boundaries, far from their sources, even to regions where they have never been used or produced. The ecosystems and indigenous people of the Arctic are particularly at risk because of the long-range environmental transportation and biomagnification of these substances. They are largely man-made toxic pollutants produced by and used in a variety of industrial sources, for example, as agricultural pesticides, in wood preservation and industrial chemicals.
POPs include pesticides such as aldrin, chlordane, DDT, dieldrin, endrin, heptachlor, myrex and toxaphene; industrial chemicals such as PCBs and hexachlorophine; and unwanted by-products of combustion and industrial processes, such as dioxins and furans. Considerable controls already exist within EU policy and relevant directives such as the WEEE Directive, the RoH Directive, the Water Framework Directive, the Seveso Directive and various hazardous waste directives.
The proposed regulation before us aims to tidy up existing legislation on the marketing and use restrictions on eight POP pesticides and to make a slight amendment to the PCB Disposal Directive. These measures will make it easier for states, as parties to the Protocol to the Aarhus Convention, and particularly the Stockholm Convention, to ratify both these international agreements. 48 countries have already ratified the Stockholm Convention, including 8 Member States and 2 accession countries. Ireland has yet to ratify.
The overall compromise package for this first reading agreement with the European Parliament was approved at Coreper on 13 February, and then by all political groups. I understand that no further amendments have been tabled. I congratulate Mrs Frahm on the work she has done together with the Irish presidency and the Italian presidency which preceded it.
The proposed regulation is a temporary measure because in the medium term these substances will be covered by the REACH Proposal. POPs waste, like all hazardous waste in my own country, Ireland, is exported mainly to Germany. Germany has substantial involvement in storing POPs waste in salt mines without any processing. It imports POPs waste commercially for disposal in this way. To facilitate these operations it has sought provision to allow continuation of this practice, which I fully support. The issue of the disposal of POPs-contaminated waste has been at the centre of the difficulties in finding a compromise. There has been much dispute about the methods of disposal: incineration, burial in deep storage in rock or in salt mines and landfill, to name but a few. Under the requirements of the Stockholm Convention there are two principal methods for the treatment of POPs waste, namely destruction or irreversible transformation. Under this regulation there are options for the management of low content POPs waste under the provisions of the Waste Framework Directive.
A third option, which applies to POPs waste generally, has also been agreed upon in negotiations between Parliament and the Council. In cases where destruction or irreversible transformation is not the environmentally preferred option, POPs waste can be stored. This storage can take place in disused salt mines, deep rock formations and hazardous landfill sites. All three forms of storage are carefully defined in existing EU legislation.
Mr President, I would also like to congratulate Mrs Frahm on her excellent report and also those involved in reaching a compromise. As my colleague Mrs Schörling pointed out, persistent organic pollutants – POPs – are chemical substances that persist in the environment. They accumulate through the food chain and they pose a risk not just to the environment but also to human health, causing adverse human health effects. These pollutants, as has been mentioned, can cross borders: they can end up far from where they originated, and indeed they have been found in areas where they have never been used, so there is a serious threat to the environment here.
The European Community and all the Member States have signed the Protocol to the regional UNECE Convention on Long-Range Transboundary Air Pollution on POPs, in 1998, and the global Stockholm Convention on POPs in 2001. While all Member States have signed both of these, many states, including my own, have not yet ratified them. I The Environmental Protection Agency in Ireland is setting in place measures to have them ratified, and I welcome that.
While most of the listed POPs are not produced or used in the Community, there is still the problem that legislation does not prevent them being placed on the market. As Mrs Frahm pointed out, the change of the legal basis is very important in relation to ensuring that this is an issue of public health and the environment: it is not just an internal market issue.
Lindane was a substance used in shampoo to get rid of nits in children's hair. Many parents did not realise that the continual use of something like that, which contained a serious chemical, affected their children, and many people even within this Parliament have actually used these shampoos. There was no warning in relation to what the effects would be, and as has been pointed out, little is known about what the long-term true effects are, despite the fact that these POPs have been found in our bodies.
This report is very welcome; the work done on the issue by Mrs Frahm is something for which we must congratulate her. I am also very glad to hear that the Irish presidency has been very constructive on this issue and in trying to help to get this package through, and that is also to be welcomed.
Mr President, the Commission’s proposal really needs tightening up, and toxic POPs should have been gone from our everyday lives long ago. That will not happen as a result of the Commission’s proposal. It is therefore to be welcomed that, in her report, Mrs Frahm makes an energetic attempt to tighten matters up, and I support all the rapporteur’s proposals.
A much more radical plan is needed, however, if we are to experience a noticeable phasing out of harmful chemicals, including the highly toxic POPs. Such a plan, which removes all the superfluous chemicals from our everyday lives, is not appropriate as a change to this regulation. I therefore wish to submit it in relation to the debate on the Commission’s proposal on chemicals, known as the REACH programme.
As part of the phasing out of toxic chemicals, action should also be taken in response to the polluter pays principle, established by treaty. A duty should be imposed on the chemicals in order to finance the monitoring, assessment and remedying of damage caused by use according to the rules, as well as in order to finance the development of alternatives. The first substance on which it would be appropriate to impose such a tax is PVC. Investment must also be made in real ecological alternatives, which either already exist or are on the way, as a replacement for most chemicals. These include the pesticides dealt with in this directive.
Just as, in Parliament, we have discussed the labelling of genetically modified products, labelling arrangements should also, in the interests of free consumer choice, be introduced for the many toxic chemicals. I am sure that the day we label conventional milk ‘milk with pesticides’, there will be a decisive shift in consumer demand in favour of the organic alternatives.
Mr President, first of all, on behalf of the PSE Group I thank the rapporteur for her work and also the presidency for its cooperation. This has been very a useful exercise in achieving a second reading agreement on an important proposal, one which is tackling a persistent, organic and very long-standing problem. We believe that this report is now a very satisfactory one and we are very happy to vote for it.
I am very pleased that a number of the outstanding issues have been resolved. The whole issue of the legal basis has now been resolved, and I am satisfied with that. On the issue of POPs waste, we have come to a pragmatic realisation of the difficulties of completely abolishing waste containing POPs and we think that the appropriate proposal here will meet with the inevitable residual problems that we find with POPs being in waste and in other places.
As regards some of the other issues, such as the problem of stockpiles, and technical and financial assistance, we have all come to reasonable agreements, and the rapporteur can be very proud that she has made a very positive step forward, which I do not think will take long to implement. The great thing about a second reading agreement is the willingness to take it forward into legislation quickly, which we are all waiting for.
Naming and shaming is something which may or may not be necessary in this proposal: it is already contained in the Aarhus Convention. This is something we need to revisit, but a point that the rapporteur was right to raise.
The whole issue of compatibility with the REACH Directive is one that we must all have on our minds at all times. That new proposal on REACH is going to be very important, but it must be comprehensive in its scope. We must find a way in which we can ensure, for example, that whilst POPs are outside the REACH Proposal, chemicals that contain POPs or might produce POPs as a residue are inside the proposal. This would be a very important step forward. It will certainly tighten up any potential loophole that might be created during the time in which we are going to work on that very important proposal here in the autumn.
The PSE Group will be voting for this proposal tomorrow. We thank the rapporteur for her work, we thank the Commission for its proposal and cooperation, and finally the presidency for its willingness to find a second reading agreement.
. Mr President, I would like to re-emphasise that the Commission very much supports an early agreement on this regulation, except for the change of the legal basis. The Commission can fully support the compromise package negotiated between Council and Parliament. The adoption of this compromise package will enable the Community and the Member States to ratify the Stockholm Convention in good time and a resolute majority tomorrow will send a very clear signal.
On the issue of the legal basis, the provisions on prohibitions and restrictions of intentionally-produced POP chemicals will affect the functioning of the internal market and therefore these measures should be based on Article 95(1) of the Treaty. The fact that these bans or restrictions are introduced in order to protect human health or the environment does not mean that these provisions cannot be adopted on the basis of Article 95.
Article 95(3) states clearly that the Commission may propose legislation concerning health or environmental protection based on Article 95(1) if these measures have any impact on the functioning of the internal market. Thus it is appropriate that the regulation be based on both 175(1) and 95(1). Furthermore, it should be noted that the Commission also proposes to transfer the production and use bans from the POPs Implementation Regulation to the future REACH Regulation on chemicals, which is based on Article 95. If the legal basis were different, this move would have an effect on the option for Member States to adopt more stringent measures. Therefore, the Commission considered that it was more appropriate to base these provisions on Article 95.
Mr Blokland wondered whether the Commission would appeal to the European Court of Justice: I can only draw the House’s attention to the fact that the Commission published a declaration in the Council minutes clarifying its position in that respect.
On the point of waste management, which Mrs Frahm, Mrs García-Orcoyen Tormo and Mrs Doyle mentioned, it is important to note that the amended proposal clearly stipulates that for waste, destruction or irreversible transformation is a main rule, whereas other waste management operations can be allowed only in specific, clearly-defined cases. Especially in regard to the high-content POPs waste, the Commission points out that permanent storage or other operations can only be allowed if destruction of the POP content is not the environmentally-preferable option. This is fully in line with the provisions of the Stockholm Convention. Moreover, the modified provisions lay down additional conditions and a procedure to ensure that the derogation is not misused. On these grounds the Commission can accept the compromise.
I congratulate the rapporteur, Mrs Frahm, and Parliament for this very important piece of legislative work.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0056/2004) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation amending Regulation (EC) No 1177/2002 concerning a temporary defensive mechanism to shipbuilding.
. Mr President, I regret that Mrs Randzio-Plath is not able to be here with us this evening. I would like to congratulate and thank her for the work which she carried out so promptly and smoothly.
In the light of unfair competition from Korean shipyards and the failure of Korea to implement the provisions of the Agreed Minutes relating to world shipbuilding, signed by the EU and Korea on 22 June 2000, the Commission adopted a twin-track strategy to tackle these unfair practices in the shipbuilding sector. This strategy involves two instruments: the initiation of an action against Korea before the WTO and the authorisation of temporary and limited contract-related operating aid under the Temporary Defensive Mechanism – TDM – to assist Community shipyards in those segments where adverse effects have been suffered owing to unfair Korean competition.
From the outset, a close link was established between the TDM and the action of the EU against Korea before the WTO. As these WTO proceedings are taking more time than originally foreseen, and as Korea continues to fail to implement the Agreed Minutes, the Commission now proposes to prolong the application of the TDM Regulation until 31 March 2005, when the final decision of the WTO appellate body is expected.
The TDM Regulation was adopted by the Council on 27 June 2002. It provides for contract-related state aid up to 6% of the contract value, benefiting the shipyards hit by the Korean unfair competition. I would like to underline that from the outset the mechanism was strictly limited in scope and time. Regarding the scope, only those market segments where it has been demonstrated that the EU shipbuilding industry has suffered adverse effects as a result of unfair Korean competition are eligible for aid: container ships, chemical and product tankers and liquefied natural gas carriers.
As for the timing, the defensive mechanism was to be applied only until the conclusion of the WTO proceedings against Korea, or until the suspension of these proceedings on the grounds that the EU considered that the Agreed Minutes had been effectively implemented. In any case, the support mechanism was to expire on 31 March 2004, the expected date of conclusion of the WTO proceedings. The Commission strictly limits its proposal to this extension and does not propose any other changes such as extension of the scope. I fully agree with Mrs Randzio-Plath that it would be counter-productive to weaken the EU strategy tackling Korea’s behaviour in the shipbuilding industry at the crucial moment that the satisfactory conclusion of the WTO proceedings is expected.
I am delighted that the Committee on Economic and Monetary Affairs called for the adoption of the proposal without amendments. I also am grateful that Parliament has accepted that this urgent matter should be dealt with via an accelerated procedure. This will allow the extension to be adopted before the expiration of the existing instrument.
I would like to conclude by reiterating that the defensive mechanism is an exceptional measure, closely targeted – and I am closely targeting this remark! – at the trade problem with Korea. I therefore hope that you will be able to support the extension of the mechanism for one year with the aim of restoring normal trading conditions in the international shipbuilding market.
Mr President, excuse me for laughing but we are not alone anymore, Mr Monti! I can see two other Members arriving! I thought we could have been alone, but another time maybe!
Mr President, unfortunately I have to say that it was I who asked to have this point debated, and for one simple reason. I find it difficult to understand why a temporary – and, I repeat, a temporary – subsidy arrangement must now suddenly be extended.
As rapporteur for Parliament’s statement on the original regulation, it is fairly clear to me that I asked the Commission for a guarantee that this arrangement would only be temporary. The Commission assured me of this, as did you too, Mr Monti. For the same reason, the regulation was also limited in time. The regulation contained, moreover, a mousetrap clause whereby the regulation would cease immediately in the event of the dispute with South Korea being resolved.
When an expiry date was placed on the regulation, it was precisely because there was no wish to see this arrangement become permanent, regardless of whether or not the dispute with South Korea was resolved. For me, this was a mitigating circumstance, since at no time have I been convinced that South Korea does in actual fact compete on unequal terms.
On the contrary, I am afraid that this regulation has only helped to distort competition internally within the EU.
I would therefore take the liberty of asking you, Mr Monti, whether the regulation is, in reality, on its way to becoming permanent, and whether you do not see this as a backward step in the fight against direct production subsidies. Could it perhaps be said that a promise has been broken in this case? I am therefore rather tired of the matter this evening.
You are no longer my favourite Commissioner, Mr Monti, but you can change that if you give me the right answer tonight!
. Mr President, we are talking about temporary events and I know that being the favourite Commissioner of Mrs Riis-Jørgensen is at most a temporary situation – it may imply an in and out evolution in this lucky status. I believe I continue to deserve that status, not only because of the inherent generosity of Mrs Riis-Jørgensen, but also because I believe – and I say this in front of witnesses! – we are sticking exactly to the promise made to you and to others in Parliament.
Why was this mechanism adopted as temporary? First because the Commission – and I in particular – was totally against the re-introduction of an unlimited, permanent mechanism on operating state aid for shipbuilding. It therefore had to be temporary. Temporary means two things; it is not permanent and it must have a logical criterion to define how temporary it is. The logical criterion there was the reasonable expectation about the duration of the procedure before the WTO. We might be accused of logical incoherence if, after having proposed this – it was also decided by Council and Parliament – we were now to depart from that logical criterion.
To be more direct, I confirm that this is not by any means meant to be the re-introduction of a permanent mechanism. It continues to be strictly related in time to the conclusion of the WTO procedure. I should like to further clarify – and I am sure Riis-Jørgensen will appreciated this – that in spite of other views, no extension of the scope of application to other market segments has been introduced.
The debate is closed.
The vote will take place tomorrow at 11 a.m.(1)